Exhibit 10.1

 

 

 

FIRST RESTATEMENT AGREEMENT

 

dated as of July 20, 2018

 

among

 

INTERFACE, INC.
and
CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,


CERTAIN OF ITS SUBSIDIARIES,
as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,

 

BANK OF AMERICA, N.A. (Australia branch),

as Australian Swing Line Lender

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,

as European Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO


JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

REGIONS BANK,
as Co-Syndication Agents,

 

and

 

MUFG UNION BANK, N.A.,

BRANCH BANKING AND TRUST COMPANY,

SUNTRUST BANK

and

TD BANK, N.A.,

as Co-Documentation Agents

 

Arranged By:

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated

JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS, LLC

and

REGIONS CAPITAL MARKETS, a division of Regions Bank,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

 

 

FIRST RESTATEMENT AGREEMENT

 

This FIRST RESTATEMENT AGREEMENT (this “Agreement”) dated as of July 20, 2018 is
by and among Interface, Inc., a Georgia corporation (the “Company”), the
Designated Borrowers identified on the signature pages hereto, the Guarantors
identified on the signature pages hereto, the Lenders identified on the
signature pages hereto, Bank of America, N.A., in its capacity as Administrative
Agent, L/C Issuer and Domestic Swing Line Lender, Bank of America, N.A.
(Australia Branch), as Australian Swing Line Lender and Bank of America Merrill
Lynch International Limited, as European Swing Line Lender.

 

RECITALS

 

WHEREAS, pursuant to the Amended and Restated Syndicated Facility Agreement
dated as of August 8, 2017 (as amended, modified and supplemented from time to
time prior to the date hereof, the “Existing Facility Agreement”) among, inter
alia, the Company, the other borrowers identified therein, the guarantors
identified therein, the lenders identified therein and Bank of America, N.A., as
administrative agent, the lenders party thereto agreed to make credit extensions
to or for the account of the Company and the other borrowers party thereto on
the terms and conditions set forth therein;

 

WHEREAS, pursuant to the Share Purchase and Transfer Agreement (together with
the annexes, schedules, exhibits and attachments thereto, the “Target
Acquisition Agreement”) dated as of June 14, 2018 by and among the Company,
Interface Europe B.V., a private company with limited liability incorporated
under the laws of the Netherlands (besloten vennootschap met beperkte
aansprakelijkheid), having its official seat (statutaire zetel) in Scherpenzeel,
the Netherlands, and its office at Industrielaan 15, 3925BD Scherpenzeel, the
Netherlands, registered with the Dutch Trade Register of the Chamber of Commerce
under number 09064240 (“Interface Netherlands”), DealCo Luxembourg II S.à r.l.,
a public limited liability company (société à responsabilité limitée) organized
and existing under the laws of Luxembourg, with registered office at 6D, route
de Trèves, L-2633 Senningerberg, Luxembourg, registered with the Luxembourg
Trade and Companies Register (Registre de Commerce et des Sociétés) under number
B195832 (“Target Seller 1”), and nora Management III Beteiligungs GmbH & Co. KG,
a German company (“Target Seller 2” and together with Target Seller 1, the
“Target Sellers”), Interface Netherlands will acquire all of the outstanding
shares of nora Holding GmbH, a German company (the “Target”), and the Company
will acquire all of the loans owing by the Target or one or more of its
subsidiaries to the Target Sellers (the “Target Shareholder Loans”); and

 

WHEREAS, the parties hereto desire to amend and restate the Existing Facility
Agreement in its entirety to reflect the terms set forth in the form of the
“Second Amended and Restated Syndicated Facility Agreement” attached as Annex I
hereto (the “Amended Facility Agreement”) subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

1.            Defined Terms.

 

1.1     All capitalized terms not otherwise defined herein shall have the
respective meanings attributed thereto in the Amended Facility Agreement.

 

1.2     As used herein, the following terms shall have the respective meanings
set forth below:

 

“Outside Date” means the earlier of (a) December 31, 2018, (b) the closing of
the Target Acquisition without the use of the Term Loan A-2, Term Loan A-3 and
Term Loan A-4, (c) the public announcement of the abandonment of the Target
Acquisition by the Purchaser (or any of its affiliates) or (d) the termination
of the Target Acquisition Agreement prior to closing of the Target Acquisition
or the termination of the Purchaser’s (or any of its affiliates’) obligations
under the Target Acquisition Agreement to consummate the Target Acquisition in
accordance with the terms thereof.

 

 

--------------------------------------------------------------------------------

 

 

“Purchaser” means, collectively, Interface Netherlands, as purchaser of all of
the outstanding shares of the Target, and the Company, as purchaser of the
Target Shareholder Loans, under the Target Acquisition Agreement.

 

“Specified Representations” means the representations and warranties (in each
case applicable to the Loan Parties) set forth in the following sections of the
Amended Facility Agreement: Sections 6.01(a) (solely as to valid existence),
Section 6.01(b)(ii) (solely as to power and authority to execute, deliver and
perform its obligations under the Loan Documents), Section 6.02 (other than
Section 6.02(b)), Section 6.04, Section 6.14, the last sentence of Section 6.15
(with regard to Beneficial Ownership Certification), Section 6.18 (after giving
effect to the Transaction), Section 6.19 (subject to the Certain Funds
Provision), and Section 6.21.

 

“Target Acquisition Agreement Representations” means such of the representations
and warranties made by or on behalf of the Seller with respect to the Target or
the Target’s subsidiaries in the Target Acquisition Agreement as are material to
the interests of the Lenders (in their capacities as such), but only to the
extent that the Purchaser (or any of its affiliates) has the right (determined
without regard to any notice requirement) to terminate the Purchaser’s (and, if
applicable, its affiliates’) obligations (or to refuse to consummate the Target
Acquisition) under the Target Acquisition Agreement as a result of a breach of
any of such representations and warranties.

 

2.            Restatement of the Existing Facility Agreement. Subject to the
satisfaction (or waiver by each Lender) of the conditions precedent set forth in
Section 5 hereof, on the Restatement Date

 

(a)      the Existing Facility Agreement (including the schedules and exhibits
thereto) is amended and restated in its entirety in the form of the Amended
Facility Agreement (including the schedules and exhibits thereto); and

 

(b)     (i) the Lenders signatory hereto shall become party to the Amended
Facility Agreement without any further action, and all references to the
“Lenders” therein shall be deemed on the Restatement Date to refer to the
Lenders signatory hereto without any further action; (ii) Bank of America, N.A.,
in its capacities as Administrative Agent, L/C Issuer and Domestic Swing Line
Lender, shall become party to the Amended Facility Agreement without any further
action, and all references to the “Administrative Agent”, the “L/C Issuer” and
the “Domestic Swing Line Lender” therein shall be deemed on the Restatement Date
to refer to Bank of America, N.A., in such capacities; (iii) Bank of America,
N.A., Australian Branch, as Australian Swing Line Lender, shall become party to
the Amended Facility Agreement without any further action, and all references to
the “Australian Swing Line Lender” therein shall be deemed on the Restatement
Date to refer to Bank of America, N.A., Australian Branch in such capacity; (iv)
Bank of America Merrill Lynch International Limited, as European Swing Line
Lender, shall become party to the Amended Facility Agreement without any further
action, and all references to the “European Swing Line Lender” therein shall be
deemed on the Restatement Date to refer to Bank of America Merrill Lynch
International Limited in such capacity; (v) the Company shall become party to
the Amended Facility Agreement without any further action, and all references to
the “Company” therein shall be deemed on the Restatement Date to refer to the
Company; (vi) the Designated Borrowers signatory hereto shall become party to
the Amended Facility Agreement without any further action, and all references to
the “Designated Borrowers” therein shall be deemed on the Restatement Date to
refer to the Designated Borrowers signatory hereto; and (vii) the Guarantors
signatory hereto shall become party to the Amended Facility Agreement without
any further action, and all references to the “Guarantors” therein shall be
deemed on the Restatement Date to refer to the Guarantors signatory hereto.

 

2

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties. Subject to the Certain Funds Provision,
each Loan Party represents and warrants, on and as of the Signing Date and on
and as of the Restatement Date, to the Administrative Agent, the L/C Issuer, the
Swing Line Lenders and the Lenders, that (a) the representations and warranties
of each Loan Party contained in Article VI of the Amended Facility Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, are true and correct in all material
respects (other than a representation or warranty qualified by materiality or a
Material Adverse Effect, which representation and warranty are true and correct
in all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects (other than a
representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) as of such earlier date and (b) no Default has occurred and is
continuing.

 

4.            Conditions to Signing Date. This Agreement shall become effective
on and as of the first Business Day (the “Signing Date”) on which the following
conditions shall have been satisfied (or waived by each Lender):

 

(a)     Loan Documents. The Administrative Agent shall have received executed
counterparts (via pdf electronic transmission with original to follow via
overnight courier) of this Agreement properly executed by each Loan Party, each
Lender, the L/C Issuer, the Swing Line Lenders and the Administrative Agent.

 

(b)     Legal Opinions. The Administrative Agent shall have received opinions of
counsel to the Loan Parties reasonably acceptable to the Administrative Agent,
addressed to the Administrative Agent and each Lender and dated as of the
Signing Date.

 

(c)     Organizational Documents; Resolutions; Good Standing Certificates. The
Administrative Agent shall have received each of the following with respect to
each Loan Party, in each case certified by a secretary or assistant secretary of
such Loan Party to be true and correct as of the Signing Date and reasonably
satisfactory to the Administrative Agent:

 

(i)     copies of (A) the articles of incorporation, formation or equivalent
charter document of such Loan Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization and (B) the bylaws, operating
agreement or equivalent document of such Loan Party;

 

(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

3

--------------------------------------------------------------------------------

 

 

(iii)     a good standing certificate (or its equivalent) of such Loan Party (to
the extent applicable in its jurisdiction of formation) dated as of a recent
date by the appropriate Governmental Authority of the state of its incorporation
or organization.

 

(d)     KYC Information. Upon the reasonable request of any Lender made at least
five (5) Business Days prior to the Signing Date, the Borrowers shall have
provided to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act, in each case at least two (2)
Business Days prior to the Signing Date; provided that, at least two (2)
Business Days prior to the Signing Date, if any Borrower qualifies as a “legal
entity customer” under 31 C.F.R. § 1010.230, then such Borrower shall deliver a
certification regarding beneficial ownership required by 31 C.F.R. § 1010.230,
which certification shall be substantially similar in form and substance to the
form of Certification Regarding Beneficial Owners of Legal Entity Customers
published jointly, in May 2018, by the Loan Syndications and Trading Association
and Securities Industry and Financial Markets Association.

 

(e)     Flood Diligence. Each Lender shall have received, with respect to the
Specified Property, a completed “life of loan” Federal Emergency Management
Standard Flood Hazard Determination as to whether the Specified Property is in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

Without limiting the generality of the provisions of Section 10.03 of the
Existing Facility Agreement hereof, for purposes of determining compliance with
the conditions specified in this Section 4 each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Signing Date specifying its objection thereto.

 

5.           Conditions to Restatement Date. The Existing Facility Agreement
(including the schedules and exhibits thereto) shall amended and restated in its
entirety in the form of the Amended Facility Agreement (including the schedules
and exhibits thereto) and the obligations of the Lenders party hereto to make
their respective Commitments and Loans, as provided in the Amended Facility
Agreement, shall become effective, in each case on and as of the first Business
Day (the “Restatement Date”) on which the following conditions shall have been
satisfied (or waived by each Lender):

 

(a)      Signing Date. The Signing Date shall have occurred.

 

(b)     Loan Documents. The Administrative Agent shall have received executed
counterparts (via pdf electronic transmission with original to follow via
overnight courier) of the following, each properly executed by each party
thereto: (i) Note(s) for each Lender that has requested Note(s) at least two
Business Days prior to the Restatement Date, (ii) the Security Agreement in the
form of Annex II hereto with such changes thereto as may be agreed by the
Company and the Administrative Agent, (iii) subject to the Certain Funds
Provision, a collateral assignment of the Company’s rights under the
representation and warranty insurance policy issued to the Purchaser in
connection with the Target Acquisition in form and substance reasonably
satisfactory to the Administrative Agent and (iv) the Agent Fee Letter in the
form agreed to by the Company and Bank of America prior to the Signing Date.

 

(c)     Real Property Security Documents. Subject to the Certain Funds
Provision, the Administrative Agent shall have received an amendment to, or
amendment and restatement of, the Mortgage and an endorsement from the title
insurance company that issued the existing title insurance policy to the
Administrative Agent pursuant to the Existing Facility Agreement, in each case
in form and substance reasonable acceptable to the Administrative Agent.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Supplements to Schedules. The Administrative Agent shall have received
from the Company a certificate of a Responsible Officer of the Company attaching
supplements (to the extent necessary) to Schedules 6.13, 6.17, 6.20-1, 6.20-2,
6.20-3 and 6.20-4 and certifying that such Schedules, as supplemented, are
accurate and complete in all material respects as of the Restatement Date.

 

(d)     Legal Opinions. The Administrative Agent shall have received an opinion
of Kilpatrick Townsend & Stockton LLP, legal counsel to the Loan Parties, in the
form of Annex III hereto.

 

(e)     Organizational Documents; Resolutions; Good Standing Certificates. The
Administrative Agent shall have received each of the following with respect to
each Loan Party, in each case certified by a secretary or assistant secretary of
such Loan Party to be true and correct as of the Restatement Date and reasonably
satisfactory to the Administrative Agent:

 

(i)     copies of (A) the articles of incorporation, formation or equivalent
charter document of such Loan Party certified (to the extent applicable in its
jurisdiction of formation) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization and (B) the bylaws, operating agreement or
equivalent document of such Loan Party;

 

(ii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(iii)     a good standing certificate (or its equivalent) of such Loan Party (to
the extent applicable in its jurisdiction of formation) dated as of a recent
date by the appropriate Governmental Authority of the state of its incorporation
or organization.

 

; provided that in lieu of the documents described in clauses (c), (e)(i) and
(e)(ii) above, the Company may deliver a certification of a secretary or
assistant secretary or a Responsible Officer thereof that such Schedules or
documentation, as applicable, have not been amended or otherwise modified since
the date of delivery of the corresponding documents on the Signing Date pursuant
to Section 4(c) hereof (which certification may be included in the Officer’s
Certificate referred to in clause (m) below).

 

(f)      Loan Notice. The Administrative Agent shall have received (i) duly
executed and completed Loan Notices from the applicable Borrowers with respect
to Loans to be made on the Restatement Date in compliance with Section 2.02 of
the Amended Facility Agreement, provided that any such Loan Notice may be
revoked by the applicable Borrower in the event that the Target Acquisition does
not close on the date of Borrowing set forth in such Loan Notice, subject to
payment of any amounts due under the funding indemnity letter, if any, delivered
pursuant to the immediately following clause (ii), and (ii) if a Borrower
requests Eurocurrency Rate Loans in any such Loan Notice, a customary funding
indemnity letter in form and substance reasonably acceptable to the
Administrative Agent from the Company.

 

5

--------------------------------------------------------------------------------

 

 

(g)     Specified Representations. The Specified Representations shall be true
and correct in all material respects (or, with respect to representations
already qualified by concepts of materiality, in all respects) on and as of the
Restatement Date after giving effect to the Transactions.

 

(h)      Target Acquisition Agreement Representations. The Target Acquisition
Agreement Representations shall be true and correct on and as of the Restatement
Date.

 

(i)       No Payment or Bankruptcy Default. No Default shall exist under Section
9.01(a), Section 9.01(f) or Section 9.01(g) of the Existing Facility Agreement.

 

(j)      Financial Statements. The Administrative Agent shall have received (A)
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of the Company and its Subsidiaries for each of the
fiscal quarters ended at least forty-five (45) days before the Restatement Date,
(B) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of the Target and its Subsidiaries for each of
the fiscal months ended at least 30 days before the Effective Date since
December 31, 2017; and (C) a pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Company and its Subsidiaries
as of and for the most recent four fiscal quarter period ended at least 45 days
prior to the Restatement Date prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

 

(k)     Target Acquisition. The Target Acquisition shall have been consummated
(or shall be consummated, substantially concurrently with the funding of the
Term Loan A-2, Term Loan A-3 and Term Loan A-4) substantially in accordance with
the Target Acquisition Agreement, without giving effect to any amendment,
modification, waiver or consent thereunder that is materially adverse to the
interests of the Lenders unless such amendment or modification is approved by
MLPFS (such approval not to be unreasonably withheld, delayed or conditioned).
For purposes of the foregoing condition, (i) amendments, waivers and other
changes to the definition of “Material Adverse Change” (as defined in the Target
Acquisition Agreement), and consents and requests given or made pursuant to such
definition shall in each case be deemed to be materially adverse to the
interests of the Lenders, (ii) any reduction in the purchase price in connection
with the Target Acquisition shall not be deemed to be materially adverse to the
interests of the Lenders so long as such reduction is allocated to reduce the
amount of the Term Loan A-2, the Term Loan A-3 and the Term Loan A-4 on a pro
rata basis (or such other basis determined by the Administrative Agent), (iii)
any reduction in the purchase price in connection with the Target Acquisition
shall not be deemed to be materially adverse to the interests of the Lenders so
long as such reduction is pursuant to any purchase price or similar adjustment
provision set forth in the Target Acquisition Agreement or does not decrease the
purchase price by more than ten percent (10%) (cumulative for all such
reductions) without the prior written consent of the Administrative Agent (not
to be unreasonably withheld, conditioned or delayed) and (iv) any increase in
the purchase price in connection with the Target Acquisition shall not be deemed
to be material and adverse to the interests of the Lenders to the extent that
such increase is funded with cash on the balance sheet of the Company or any of
its Subsidiaries.

 

(l)       No Target Material Adverse Effect. No “Material Adverse Change” (as
such term is defined in the Target Acquisition Agreement) shall have occurred
since June 14, 2018.

 

(m)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Company certifying that the
conditions precedent in Sections 5(g), (h), (i), (k) and (l) hereof have been
satisfied.

 

6

--------------------------------------------------------------------------------

 

 

(n)      Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate in the form of Annex IV hereto from the chief financial
officer of the Company as to the solvency of the Company and its Subsidiaries on
a consolidated basis on the Restatement Date after giving effect to the
Transactions on a Pro Forma Basis.

 

(o)     Joinder of Guarantors.  Subject to the Certain Funds Provision, any
Person that becomes a Material Domestic Subsidiary during the period from the
Signing Date to the Restatement Date (other than any Material Domestic
Subsidiary that is a Subsidiary of the Target) and that is not a Guarantor on
the Restatement Date shall (i) become a Guarantor on the Restatement Date by
executing and delivering to the Administrative Agent a Guarantor Joinder
Agreement and (ii) deliver to the Administrative Agent such organization
documents, resolutions and favorable opinions of counsel, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(p)     Refinancing of Third Party Bank Debt of Target and its Subsidiaries. On
the Restatement Date (or concurrent with the funding of the Term Loan A-2, Term
Loan A-3 and Term Loan A-4) all third party bank indebtedness of the Target and
its subsidiaries under the Target Facility Agreement (as defined below) shall
have been repaid, all commitments thereunder shall have been terminated and all
liens and security interests securing such indebtedness shall have been released
or terminated. As used herein, the term “Target Facility Agreement” means that
certain facilities agreement originally dated February 6, 2014, among inter
alios the Target, certain affiliates of the Target, Deutsche Bank Luxembourg
S.A., as Facility Agent, Deutsche Bank AG Filiale Deutschlandgeschaft, as
Security Agent, and the other Finance Parties party thereto, as amended,
restated, modified or supplemented from time to time.

 

(q)     KYC Information. Upon the reasonable request of any Lender made at least
ten (10) days prior to the Restatement Date, the Borrowers shall have provided
to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the PATRIOT Act, in each case at least five (5) days
prior to the Restatement Date; provided that, at least five (5) days prior to
the Restatement Date, if any Borrower qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230, then such Borrower shall deliver a certification
regarding beneficial ownership required by 31 C.F.R. § 1010.230, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

(r)     Payment of Fees and Expenses. All fees payable to the Arrangers and the
Lenders on or before the Restatement Date shall have been paid; and all
reasonable out-of-pocket expenses of MLPFS and the Administrative Agent required
to be reimbursed by the Company shall have been reimbursed to the extent
invoiced in reasonable detail at least one business day in advance of the
Restatement Date.

 

Notwithstanding the foregoing, if each of the conditions set forth in this
Section 5 have not been satisfied (or waived by each Lender) on or prior to the
Outside Date, none of the amendments to the Existing Facility Agreement
contemplated hereby shall become effective (it being understood that any such
failure of the Restatement Date to occur will not affect any rights or
obligations of any Person under the Existing Facility Agreement).

 

7

--------------------------------------------------------------------------------

 

 

6.             Certain Funds Provision.

 

(a)     During the period from and including the earlier of the Outside Date and
the Signing Date to and including the Restatement Date (the “Certain Funds
Period”), and notwithstanding (i) that any representation made on the Signing
Date or the Restatement Date (excluding, for the avoidance of doubt, the
Specified Representations and Target Acquisition Agreement Representations made
as a condition to the Restatement Date) was incorrect, (ii) any provision to the
contrary in this Agreement, the Amended Facility Agreement or any other Loan
Document or otherwise or (iii) that any condition precedent to the Signing Date
may subsequently be determined not to have been satisfied on the Signing Date
but which condition precedent is satisfied on or prior to the Restatement Date,
neither the Administrative Agent nor any Lender shall be entitled to (1) cancel
any of its Commitments, (2) rescind, terminate or cancel this Agreement, the
Amended Facility Agreement or any other Loan Document or exercise any right or
remedy or make or enforce any claim under this Agreement, the Amended Facility
Agreement or any other Loan Document or at law or otherwise it may have to the
extent to do so would prevent, limit or delay the making its Loans on the
Restatement Date, (3) refuse to participate in making its Loans on the
Restatement Date; provided that the conditions precedent set forth in Section 5
hereof have been satisfied (or waived by each Lender), or (4) exercise any right
of set-off or counterclaim in respect of its Loans to the extent to do so would
prevent, limit or delay the making of its Loans on the Restatement Date.

 

(b)     Notwithstanding anything in this Agreement, the Amended Facility
Agreement or any Loan Document to the contrary, the only representations and
warranties the accuracy of which shall be a condition to the funding of the
Loans on the Restatement Date shall be the Specified Representations and the
Target Acquisition Agreement Representations.

 

(c)     To the extent any collateral (including the grant or perfection of any
security interest or lien on any property) is not or cannot be provided and/or
perfected on the Signing Date or the Restatement Date (other than the grant and
perfection of security interests in assets with respect to which a lien may be
perfected solely by the filing of a financing statement (other than as a
“fixture filing”) under the Uniform Commercial Code (“UCC”), then the provision
and perfection of such collateral (including the grant or perfection of any
security interest or lien on any property) shall not constitute a condition
precedent to the availability and initial funding of the Loans on the
Restatement Date but may instead be provided within 90 days after the
Restatement Date (or, in each case, such later date, as agreed by the
Administrative Agent) pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Company.

 

(d)     For the avoidance of doubt, if the Restatement Date shall have occurred
(i) the rights and remedies of the Administrative Agent and the Lenders shall
not be limited in the event that any condition precedent set forth in Section 5
hereof is not satisfied on the Restatement Date (unless waived by each Lender)
and (ii) immediately after the expiration of the Certain Funds Period, all of
the rights, remedies and entitlements of the Administrative Agent and the
Lenders shall be available notwithstanding that such rights were not available
prior to such time as a result of the foregoing.

 

(e)     This Section 6 is referred to herein as the “Certain Funds Provision.”

 

7.            New Lenders. Each Person that executes this Agreement under the
heading “Lenders” and that is not a Lender under the Existing Facility Agreement
immediately prior to the Signing Date (each, a “New Lender”) shall on the
Signing Date (x) become a Lender under the Amended Facility Agreement and (y)
have the Commitments under the Amended Facility Agreement in the amount and of
the class set forth on Schedule 2.01 to the Amended Facility Agreement.

 

8.          Consent of Required Lenders under the Existing Facility Agreement.
The Lenders party hereto that are “Lenders” under the Existing Facility
Agreement, in their capacity as “Lenders” under the Existing Facility Agreement,
(a) consent under the Existing Facility Agreement to each of the RPS Buyback and
the Interface Luxembourg Pre-Closing Contribution and (b) agrees that the RPS
Buyback and the Interface Luxembourg Pre-Closing Contribution shall not reduce
or count against any basket in the Existing Facility Agreement. This consent is
a one-time consent and shall be effective only in this specific instance. This
consent is effective on the Signing Date and remains effective if the
Restatement Date does not occur.

 

8

--------------------------------------------------------------------------------

 

 

9.             Reference to and Effect on the Existing Facility Agreement.

 

(a)     On and after the Restatement Date, each reference in each of the other
Loan Documents to the “Facility Agreement”, “thereunder”, “thereof” or words of
like import referring to the Facility Agreement shall mean and be a reference to
the Amended Facility Agreement.

 

(b)     The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.

 

(c)     This Agreement and the Amended Facility Agreement shall each be a “Loan
Document” for all purposes under the Amended Facility Agreement (and for
purposes of Sections 3 and 5 hereof).

 

(d)     The parties hereto expressly acknowledge that it is not their intention
that this Agreement or any of the other Loan Documents executed or delivered
pursuant hereto constitute a novation of any of the obligations, covenants or
agreements contained in the Existing Facility Agreement or any other Loan
Document, but rather constitute a modification thereof or supplement thereto
pursuant to the terms contained herein. The Existing Facility Agreement and the
Loan Documents, in each case as amended, modified or supplemented hereby, shall
be deemed to be continuing agreements among the parties thereto, and all
documents, instruments, and agreements delivered, as well as all Liens created,
pursuant to or in connection with the Existing Facility Agreement and the other
Loan Documents shall remain in full force and effect, each in accordance with
its terms (as amended, modified or supplemented by this Agreement), unless such
document, instrument, or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of this Agreement or such document,
instrument, or agreement or as otherwise agreed by the required parties hereto
or thereto.

 

(e)     Each Lender acknowledges and agrees that the amount payable to it
pursuant to Section 3.05 of the Existing Facility Agreement in connection with
the refinancing of its loans outstanding under the Existing Facility Agreement
pursuant to the Amended Facility Agreement on the Restatement Date is zero.

 

10.          Continuing Letters of Credit. Each “Letter of Credit” issued by
Bank of America under (and as defined in) the Existing Facility Agreement that
remains outstanding on the Restatement Date shall be deemed to have been issued
pursuant to the Amended Facility Agreement, and from and after the Restatement
Date shall be a “Letter of Credit” subject to, and governed by, the terms and
conditions of the Amended Facility Agreement.

 

11.        Termination of Commitments. Unless previously terminated, all
Commitments under and as defined in the Amended Facility Agreement shall
automatically terminate if the Restatement Date does not occur on or prior to
the Outside Date.

 

12.         Assignments of Commitments. In connection with any assignment of
Commitments on or prior to the funding of the Loans on the Restatement Date, the
prior written consent of (A) the Administrative Agent (in its sole discretion)
shall be required and (B) the Company (in the Company’s sole discretion) shall
be required unless such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund with respect to a Lender provided that if such an assignment is
made to a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender (and without the prior written consent of the Company in its sole
discretion) and such assignee becomes a Defaulting Lender (or otherwise fails to
fund its Loans on the Restatement Date), the assignor shall remain responsible
for the assigned Commitment in accordance with the applicable Assignment and
Assumption (the “Prefunding Backstop Requirement”); provided further, that (1)
notwithstanding the foregoing, any assignment made by a Lender or an Affiliate
of such Lender or an Approved Fund with respect to such Lender on or prior to
the funding of the Loans on the Restatement Date, shall be subject to the prior
written consent of the Company (in the Company’s sole discretion) unless such
assignment is made by such Lender to one of its Affiliates and the applicable
Assignment and Assumption includes the Prefunding Backstop Requirement, in which
case the prior written consent of the Company shall not be required and (2)
solely with respect to assignments in connection with the primary syndication of
the Commitments and Loans, the Company’s consent shall be deemed to have been
given by virtue of its having executed this Restatement Agreement on the Signing
Date, but nothing in this clause (2) shall relieve any assigning Lender of its
Prefunding Backstop Requirement as provided above in this Section 12.

 

9

--------------------------------------------------------------------------------

 

 

13.      Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

14.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15.     GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
GEORGIA WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF; provided,
however, that (a) the interpretation of “Material Adverse Change” (as defined in
the Target Acquisition Agreement) (and whether or not a “Material Adverse
Change” (as defined in the Target Acquisition Agreement) has occurred), (b) the
determination of the accuracy of any Target Acquisition Agreement
Representations and whether as a result of any inaccuracy of any Target
Acquisition Agreement Representations, the Purchaser (or any of its affiliates)
has the right (determined without regard to any notice requirement) to terminate
its obligations (or the Purchaser (and, if applicable, its affiliates) declined
to consummate the Target Acquisition) under the Target Acquisition Agreement as
a result of a breach of such representations and warranties and (c) the
determination of whether the Target Acquisition is consummated in accordance
with the terms of the Target Acquisition Agreement shall, in each case, be
governed by and construed in accordance with the laws of Germany applicable
therein and without reference to the choice-of-law principles that would result
in the application of the laws of a different jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Restatement
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date and year first written above.

 

COMPANY:

INTERFACE, INC., a Georgia corporation

      By: /s/ Keith E. Wright                  Name: Keith E. Wright   Title:
Treasurer

 

DESIGNATED BORROWERS:

INTERFACE EUROPE B.V., a private company with limited liability incorporated
under the laws of the Netherlands (besloten vennootschap met beperkte
aansprakelijkheid), having its official seat (statutaire zetel) in Scherpenzeel,
the Netherlands, and its office at Industrielaan 15, 3925BD Scherpenzeel, the
Netherlands, registered with the Dutch Trade Register of the Chamber of Commerce
under number 09064240

      By: /s/ Jan Hasselman                  Name: Jan Hasselman   Title:
Managing Director      

INTERFACE EUROPEAN MANUFACTURING B.V., a private company with limited liability
incorporated under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid), having its official seat (statutaire zetel) in
Scherpenzeel, the Netherlands, and its office at Industrielaan 15, 3925BD
Scherpenzeel, the Netherlands, registered with the Dutch Trade Register of the
Chamber of Commerce under number 50970364

      By: /s/ Jan Hasselman                  Name: Jan Hasselman   Title:
Managing Director       INTERFACE AUST PTY LIMITED, a company organized under
the laws of New South Wales, Australia       By: /s/ Keith E.
Wright                  Name: Keith E. Wright   Title: Attorney       INTERFACE
AUST. HOLDINGS PTY LIMITED, a company organized under the laws of Queensland,
Australia       By: /s/ Keith E. Wright                  Name: Keith E. Wright  
Title: Attorney

 

INTERFACE, INC.

FIRST RESTATEMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

  Interface Eurasia Holdings S.à r.l., Société à responsabilité limitée  
Registered office: 560 A, rue de Neudorf, L-2220,   Luxembourg, Grand Duchy of
Luxembourg   R.C.S. Luxembourg: B192108           By:     /s/ Keith J.
Armstrong             Name: Keith J. Armstrong   Title: Category A Manager      
  GUARANTORS: FLOR, INC., a Georgia corporation   INTERFACE AMERICAS, INC., a
Georgia corporation   INTERFACEFLOR, LLC, a Georgia limited liability company  
INTERFACE OVERSEAS HOLDINGS, INC.,   a Georgia corporation   INTERFACESERVICES,
INC., a Georgia corporation   RE: SOURCE AMERICAS ENTERPRISES, INC.,   a Georgia
corporation       By:     /s/ Keith E. Wright             Name: Keith E. Wright
  Title: Treasurer       INTERFACE AMERICAS HOLDINGS, LLC,   a Georgia limited
liability company       By:         Interface, Inc., its Manager      
By:     /s/ Keith E. Wright             Name: Keith E. Wright   Title: Treasurer
      INTERFACE REAL ESTATE HOLDINGS, LLC,   a Georgia limited liability company
      By:         Interface, Inc., its Manager       By:     /s/ Keith E.
Wright             Name: Keith E. Wright   Title: Treasurer     ADMINISTRATIVE
AGENT:  BANK OF AMERICA, N.A., as Administrative Agent       By:     /s/ Henry
Pennell             Name: Henry Pennell   Title: Vice President

 

2

--------------------------------------------------------------------------------

 

 

LENDERS:

BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Domestic Swing Line Lender

      By:     /s/ Ryan Maples                  Name: Ryan Maples   Title: Sr.
Vice President       BANK OF AMERICA, N.A., AUSTRALIAN BRANCH,   as Australian
Swing Line Lender       By:     /s/ Ryan Maples                  Name: Ryan
Maples   Title: Sr. Vice President       BANK OF AMERICA MERRILL LYNCH
INTERNATIONAL LIMITED, as European Swing Line Lender       By:     /s/ Joanne
Hilliard             Name: Joanne Hilliard   Title: Vice President      
JPMORGAN CHASE BANK, N.A.       By:     /s/ Blakely Engel             Name:
Blakely Engel   Title: Vice President       PNC BANK, NATIONAL ASSOCIATION      
By:     /s/ Brandon K. Fiddler             Name: Brandon K. Fiddler   Title:
Senior Vice President       REGIONS BANK       By:     /s/ Adam Muhib          
  Name: Adam Muhib   Title: Director       MUFG UNION BANK, N.A.      
By:     /s/ Lawrence Elkins             Name: Lawrence Elkins   Title: Vice
President       BRANCH BANKING AND TRUST COMPANY       By:     /s/ Brantley
Echols             Name: Brantley Echols   Title: Senior Vice President

 

3

--------------------------------------------------------------------------------

 

 

  SUNTRUST BANK       By:     /s/ Chris Hursey                  Name: Chris
Hursey   Title: Director       TD BANK, N.A.       By:     /s/ Craig
Welch                  Name: Craig Welch   Title: Senior Vice President      
U.S. BANK NATIONAL ASSOCIATION       By:     /s/ Sean P. Walters            
Name: Sean P. Walters   Title: Vice President       BARCLAYS BANK PLC      
By:     /s/ Craig Malloy             Name: Craig Malloy   Title: Director      
SYNOVUS BANK       By:     /s/ Blake Gober                  Name: Blake Gober  
Title: Corporate Banker       CITIBANK, N.A.       By:     /s/ Susan
Olsen                  Name: Susan Olsen   Title: Vice President

 

4

--------------------------------------------------------------------------------

 

 

Annex I

 

Amended Facility Agreement

 

See attached.

 

INTERFACE, INC.

FIRST RESTATEMENT AGREEMENT

--------------------------------------------------------------------------------

 

 

ANNEX I to the Restatement Agreement


DEAL CUSIP: 45866GAK8
REVOLVER CUSIP: 45866GAL6
TERM LOAN A-1 CUSIP: 45866GAM4
TERM LOAN A-2 CUSIP: 45866GAN2
TERM LOAN A-3 CUSIP: 45866GAP7
TERM LOAN A-4 CUSIP: 45866GAQ5

 

SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

dated as of [____], 20181
among

INTERFACE, INC.
and
CERTAIN SUBSIDIARIES OF THE COMPANY,
as Borrowers,

CERTAIN SUBSIDIARIES OF THE COMPANY,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Domestic Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A., Australian branch,
as Australian Swing Line Lender

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED,
as European Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO


JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

REGIONS BANK,
as Co-Syndication Agents,

 

and

 

MUFG UNION BANK, N.A.,

BRANCH BANKING AND TRUST COMPANY,

SUNTRUST BANK

and

TD BANK, N.A.,

as Co-Documentation Agents

 

________________________________

1 Administrative Agent to insert date that is the Restatement Date.

 

 

--------------------------------------------------------------------------------

 

 

Arranged By:

Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
JPMORGAN CHASE BANK, N.A.,

PNC CAPITAL MARKETS, LLC

and

REGIONS CAPITAL MARKETS, a division of Regions Bank,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS AND ACCOUNTING TERMS

1

          1.01 Defined Terms 1   1.02 Other Interpretive Provisions 43   1.03
Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis; Limited Condition Acquisitions 44   1.04 Rounding 46   1.05 Times
of Day; Rates   46   1.06  Letter of Credit Amounts   46   1.07 Exchange Rates;
Currency Equivalents  46   1.08 Additional Alternative Currencies  47   1.09
Change of Currency 48   1.10 Limitation on Obligations of Designated Borrowers 
48   1.11 Code of Banking Practice 48   1.12 Luxembourg Terms  48 Article II THE
REVOLVING COMMITMENTS AND CREDIT EXTENSIONS 49           2.01 Multicurrency
Revolving Loans and Term Loans  49   2.02 Borrowings, Conversions and
Continuations of Loans  50   2.03 Letters of Credit  51   2.04 Swing Line Loans 
60   2.05 Prepayments  64   2.06 Termination or Reduction of Commitments  66  
2.07 Repayment of Loans 67   2.08 Interest  68   2.09 Fees  69   2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate  70
  2.11 Evidence of Debt 70   2.12 Payments Generally; Administrative Agent’s
Clawback 71   2.13 Sharing of Payments by Lenders 73   2.14 Cash Collateral 73  
2.15 Defaulting Lenders 74   2.16 Designated Borrowers  76   2.17 Joint and
Several Liability of Designated Borrowers  77   2.18 Designated Lender 77   2.19
Incremental Facilities  78 Article III TAXES, YIELD PROTECTION AND ILLEGALITY 80
          3.01 Taxes 80   3.02 Illegality 84   3.03 Inability to Determine Rates
85   3.04 Increased Costs 86   3.05 Compensation for Losses 87   3.06 Mitigation
of Obligations; Replacement of Lenders  88   3.07 Successor LIBOR 88   3.08
Survival 89   3.09 Withholding Taxes 89 Article IV GUARANTY 90           4.01
The Guaranty  90   4.02 Obligations Unconditional  90

 

i

--------------------------------------------------------------------------------

 

 

  4.03 Reinstatement  91   4.04 Certain Additional Waivers   91   4.05 Remedies
91   4.06 Rights of Contribution 91   4.07 Guarantee of Payment; Continuing
Guarantee 92   4.08 Keepwell 92 Article V CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 92           5.01 Restatement Date 92   5.02 Conditions to all Credit
Extensions 92 Article VI REPRESENTATIONS AND WARRANTIES 93           6.01
Existence, Qualification and Power 93   6.02 Authorization; No Contravention 94
  6.03 Governmental Authorization; Other Consents 94   6.04 Binding Effect  94  
6.05 Financial Statements; No Material Adverse Effect 94   6.06 Litigation  95  
6.07 No Default 95   6.08 Ownership of Property; Liens   95   6.09 Environmental
Compliance  95   6.10 Insurance 96   6.11 Taxes  96   6.12 ERISA Compliance 96  
6.13 Subsidiaries  97   6.14 Margin Regulations; Investment Company Act 97  
6.15 Disclosure 97   6.16 Compliance with Laws  98   6.17 Intellectual Property;
Licenses, Etc  98   6.18 Solvency 98   6.19 Perfection of Security Interests in
the Collateral 98   6.20 Business Locations; Taxpayer Identification Number  98
  6.21 OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA 99   6.22 Labor
Relations  99   6.23 Representations as to Designated Borrowers   100   6.24
Luxembourg Specific Representations  101   6.25 EEA Financial Institution 101
Article VII AFFIRMATIVE COVENANTS 101           7.01 Financial Statements 101  
7.02 Certificates; Other Information  102   7.03 Notices 104   7.04 Payment of
Taxes 105   7.05 Preservation of Existence, Etc 105   7.06 Maintenance of
Properties 105   7.07 Maintenance of Insurance 105   7.08 Compliance with Laws 
106   7.09 Books and Records  106   7.10 Inspection Rights  106   7.11 Use of
Proceeds 107   7.12 Additional Guarantors 107   7.13 Pledged Assets   108

 

ii

--------------------------------------------------------------------------------

 

 

  7.14 Material Contractual Obligations    109   7.15 Approvals and
Authorizations  110   7.16 Anti-Corruption Laws    110   7.17 Australian PPSA
Provisions   110 Article VIII NEGATIVE COVENANTS 111           8.01 Liens 111  
8.02 Investments 113   8.03 Indebtedness 114   8.04 Fundamental Changes  116  
8.05 Dispositions 116   8.06 Junior Payments  117   8.07 Change in Nature of
Business  118   8.08 Transactions with Affiliates  118   8.09 Burdensome
Agreements 118   8.10 Use of Proceeds 119   8.11 Financial Covenants 119   8.12
Amendments to Additional Indebtedness 120   8.13 Organization Documents; Fiscal
Year; Legal Name, State of Formation and Form of Entity  120   8.14 Ownership of
Subsidiaries 120   8.15 Sale Leasebacks 121   8.16 Sanctions 121   8.17
Anti-Corruption Laws  121 Article IX EVENTS OF DEFAULT AND REMEDIES 121        
  9.01 Events of Default  121   9.02 Remedies Upon Event of Default 123   9.03
Application of Funds 124 Article X ADMINISTRATIVE AGENT 125           10.01
Appointment and Authority  125   10.02 Rights as a Lender  125   10.03
Exculpatory Provisions 126   10.04 Reliance by Administrative Agent  126   10.05
Delegation of Duties 127   10.06 Resignation of Administrative Agent  127  
10.07 Non-Reliance on Administrative Agent and Other Lenders 128   10.08 No
Other Duties; Etc 129   10.09 Administrative Agent May File Proofs of Claim 129
  10.10 Collateral and Guaranty Matters 129   10.11 Secured Cash Management
Agreements and Secured Hedge Agreements  130   10.12 Appointment of Company 130
  10.13 ERISA Matters  131 Article XI MISCELLANEOUS 132           11.01
Amendments, Etc  132   11.02 Notices; Effectiveness; Electronic Communications
135   11.03 No Waiver; Cumulative Remedies; Enforcement  136   11.04 Expenses;
Indemnity; Damage Waiver 137   11.05 Payments Set Aside  138   11.06 Successors
and Assigns  139   11.07 Treatment of Certain Information; Confidentiality  143

 

iii

--------------------------------------------------------------------------------

 

 

  11.08 Right of Setoff   144   11.09 Interest Rate Limitation 144   11.10
Counterparts; Integration; Effectiveness 144   11.11 Survival of Representations
and Warranties 145   11.12 Severability 145   11.13 Replacement of Lenders  145
  11.14 Governing Law; Jurisdiction; Etc 146   11.15 Waiver of Jury Trial 147  
11.16 No Advisory or Fiduciary Responsibility 147   11.17 Electronic Execution
of Assignments and Certain Other Documents 147   11.18 Subordination of
Intercompany Indebtedness 148   11.19 USA PATRIOT Act Notice 148   11.20
Judgment Currency   148   11.21 Certain Representations of the Arranger and the
Lenders  149   11.22 Amendment and Restatement  149   11.23 Acknowledgement and
Consent to Bail-In of EEA Financial Institution 150

 

iv

--------------------------------------------------------------------------------

 

 

 

SCHEDULES         2.01 Commitments and Applicable Percentages   2.16 Designated
Borrowers   6.13 Subsidiaries   6.17 IP Rights   6.20-1 Locations of Real
Property   6.20-2 Location of Chief Executive Office, Taxpayer Identification
Number, Etc.   6.20-3 Legal Name and State of Formation   6.20-4 Changes in
Legal Name, State of Formation and Structure   8.01 Liens   8.02 Investments  
8.03 Indebtedness   11.02 Administrative Agent’s Office; Certain Addresses for
Notices       EXHIBITS         1.01 Form of Administrative Questionnaire   1.02
Form of Notice of Loan Prepayment   2.02 Form of Loan Notice   2.04 Form of
Swing Line Loan Notice   2.11 Form of Note   2.16-1 Form of Designated Borrower
Request and Assumption   2.16-2 Form of Designated Borrower Notice   3.01(e)-1-4
Forms of U.S. Tax Compliance Certificates   7.02(b) Form of Compliance
Certificate   7.12 Form of Guarantor Joinder Agreement   9.03 Form of Secured
Party Designation Notice   11.06(b) Form of Assignment and Assumption

                   

v

--------------------------------------------------------------------------------

 

                        

SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

 

This SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT is entered into
as of [____], 20182 among Interface, Inc., a Georgia corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to Section
2.16 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), the Guarantors (defined herein), the Lenders
(defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Domestic
Swing Line Lender and L/C Issuer.

 

WHEREAS, the Company, certain Subsidiaries of the Company party thereto, the
Guarantors identified therein, certain of the Lenders and the Administrative
Agent are parties to an Amended and Restated Syndicated Facility Agreement dated
as of August 8, 2017 (as amended or modified to date, the “Existing Facility
Agreement”); and

 

WHEREAS, at the request of the Borrowers, the parties hereto agree that the
Existing Facility Agreement shall be and hereby is amended and restated in its
entirety as set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 



DEFINITIONS AND ACCOUNTING TERMS

 

(a)           Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Voting Equity Interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.

 

“Additional Indebtedness” has the meaning specified in Section 8.03.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 1.01 or any other form approved by the
Administrative Agent.

 

 

_____________________________

2 Administrative Agent to insert Date that is the Restatement Date.

 

1

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Fee Letter” means the fee letter dated as of the Signing Date between the
Company and Bank of America.

 

“Aggregate Multicurrency Revolving Commitments” means the Multicurrency
Revolving Commitments of all the Lenders. The amount of the Aggregate
Multicurrency Revolving Commitments in effect on the Signing Date is Three
Hundred Million Dollars ($300,000,000).

 

“Agreement” means this Second Amended and Restated Syndicated Facility
Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.20.

 

“Alternative Currency” means each Non-LIBOR Quoted Currency and each LIBOR
Quoted Currency; provided, however, (a) Alternative Currency shall not include
Dollars and (b) that if the interest rate with respect to any Alternative
Currency becomes unavailable for any reason, such Alternative Currency shall not
be considered an Alternative Currency hereunder until such time as an interest
rate with respect to such Alternative Currency is agreed upon by the Company and
the appropriate Lenders in accordance with the terms hereof.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“AML/CTF Act” means the Anti-Money Laundering and Counter-Terrorism Financing
Act 2006 (Cth).

 

“Anti-Money Laundering Laws” has the meaning specified in Section 6.21(b).

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Multicurrency Revolving Commitment at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate
Multicurrency Revolving Commitments represented by such Lender’s Multicurrency
Revolving Commitment at such time, provided that if the commitment of each
Lender to make Multicurrency Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02 or if the Aggregate Multicurrency Revolving Commitments have expired, then
the Applicable Percentage of each Lender with respect to such Lender’s
Multicurrency Revolving Commitment shall be determined based on the Applicable
Percentage of such Lender with respect to such Lender’s Multicurrency Revolving
Commitment most recently in effect, giving effect to any subsequent assignments,
(b) with respect to such Lender’s Term Loan Commitment at any time, the
percentage (carried out to the ninth decimal place) of the applicable Term Loan
Commitments of all the Lenders represented by the applicable Term Loan
Commitment of such Lender at such time and (c) with respect to such Lender’s
portion of a Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of such Term Loan held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.19, as applicable.
The Applicable Percentages shall be subject to adjustment as provided in Section
2.15.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing
Tier

Consolidated Net Leverage

Ratio

Eurocurrency Rate Loans

Base Rate
Loans

Multicurrency
Commitment
Fee

         

1

< 2.25:1.00

1.25%

0.25%

0.20%

2

> 2.25:1.00 but < 2.75:1.00

1.50%

0.50%

0.25%

3

> 2.75:1.00 but < 3.25:1.00

1.75%

0.75%

0.30%

4

> 3.25:1.00 but < 3.75:1.00

2.00%

1.00%

0.35%

5

> 3.75:1.00

2.25%

1.25%

0.35%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(b) whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Net Leverage
Ratio contained in such Compliance Certificate. The Applicable Rate in effect
from the Restatement Date through the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(b) for the first fiscal quarter ending after the Restatement Date
shall be determined based upon the Consolidated Net Leverage Ratio recomputed as
of the end of the period of the four fiscal quarters most recently ended prior
to the Restatement Date for which the Company has delivered financial statements
pursuant to Section 7.01(a) or (b) after giving effect to the Transactions on a
Pro Forma Basis. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.10(b).

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means each of (a) MLPFS, in its capacity as joint lead arranger and
joint bookrunner and (b) any other Person designated as a lead arranger or
bookrunner on the cover page of this Agreement or any amendment, modification or
supplement of this Agreement.

 

“Arranger Fee Letter” means the amended and restated fee letter dated as of June
20, 2018 among the Company and the Arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

3

--------------------------------------------------------------------------------

 

 

“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.

 

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing, after taking into account reserve accounts and making appropriate
adjustments, determined by the Administrative Agent in its reasonable judgment
and (d) in respect of any Sale and Leaseback Transaction, the present value
(discounted in accordance with GAAP at the debt rate implied in the applicable
lease) of the obligations of the lessee for rental payments during the term of
such lease. Notwithstanding anything to the contrary, any amounts owing under
the Tax Abatement Transaction shall not be considered Attributable Indebtedness.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Australian Base Rate” means, for all Australian Swing Line Loans, on each day
any such Australian Swing Line Loan is outstanding, a fluctuating rate per annum
equal to the rate announced from time to time by the Reserve Bank of Australia
as the “cash rate” at or about 10:30 a.m. (Sydney, Australia time) on such day.
  If such rate is not available at such time for any reason, then the
“Australian Base Rate” shall be the rate per annum as otherwise agreed to by the
applicable Australian Borrower and the Australian Swing Line Lender; provided
that if such Australian Borrower and the Australian Swing Line Lender are unable
to mutually agree on an acceptable rate, the Australian Swing Line Lender shall
be under no obligation to provide Australian Swing Line Loans.  If the
Australian Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. Any change in such rate shall take effect at the
opening of business on the Business Day of such change.

 

“Australian Borrower” means each of Interface Australia, Interface Australia
Holdings and any Australian Subsidiary that becomes a Designated Borrower
pursuant to Section 2.16 after the Signing Date.

 

“Australian Corporations Act” means the Corporations Act 2001 of the
Commonwealth of Australia.

 

“Australian Dollar” or “A$” means the lawful currency of Australia.

 

“Australian Facility” means any credit facility or credit arrangement including
any banker’s undertaking and indemnity letter agreements between any Australian
Borrower (or any of its Affiliates) and Bank of America, Australian Branch (or
any of or Affiliates).

 

4

--------------------------------------------------------------------------------

 

 

“Australian Insolvency Event” means, in respect of a corporation, any of the
following events (other than for the purposes of a solvent reconstruction,
merger or amalgamation which has the prior written consent of the Required
Lenders):

 

the corporation is dissolved (whether pursuant to Chapter 5A of the Australian
Corporations Act or otherwise);

 

an Australian Controller, liquidator, provisional or interim liquidator,
receiver, statutory manager or administrator is appointed in respect of the
corporation or any of its assets;

 

an application or petition is made to a court, a meeting is convened or a
resolution is passed for the corporation to be wound up or dissolved or for the
appointment of an Australian Controller, liquidator, provisional or interim
liquidator, receiver, receiver and manager, statutory manager or administrator
to the corporation or any of its assets and such application is not withdrawn or
dismissed within 20 Business Days;

 

the corporation (i) resolves to enter into, or enters into, a scheme of
arrangement, a deed of company arrangement, compromise or composition with its
creditors (or any class thereof) or an assignment for their benefit (ii)
proposes or is subject to a moratorium of its debts or (iii) takes proceedings
or actions similar to those mentioned in this paragraph as a result of which the
corporation’s assets are, or are proposed to be, submitted to the control of its
creditors (or any class thereof);

 

the corporation seeks or obtains protection from its creditors (or any class
thereof) under any statute or any other law;

 

the corporation is unable to pay all of its debts as and when they become due
and payable, is insolvent within the meaning of section 95A of the Australian
Corporations Act or any analogous circumstances arise under any other statute or
law;

 

any attachment, distress, execution or other process is made or levied against
any asset of the corporation in an amount in excess of A$20,000,000 and is not
withdrawn, stayed or dismissed within 28 days;

 

the corporation is taken (under section 459F(1) of the Australian Corporations
Act) to have failed to comply with a statutory demand;

 

the corporation is the subject of an event described in section 459C(2)(b) or
section 585 of the Australian Corporations Act (or it makes a statement from
which the Lenders reasonably deduce it is so subject); or

 

an event occurs in relation to the corporation which is analogous to anything
referred to above or which has a substantially similar effect.

 

“Australian PPSA” means the Personal Property Securities Act 2009 of the
Commonwealth of Australia.

 

“Australian PPSA Trigger Event” means the grant of any Lien to secure any of the
Obligations by any Loan Party that owns property having a connection with
Australia as contemplated by the Australian PPSA.

 

“Australian Subsidiary” means any Subsidiary of the Company that is organized
under the laws of Australia or any state or other political subdivision thereof.

 

5

--------------------------------------------------------------------------------

 

 

“Australian Swing Line Lender” means Bank of America, N.A., Australian Branch
(including acting through any of its branches or Affiliates), in its capacity as
provider of Australian Swing Line Loans, or any successor lender providing
Australian Swing Line Loans hereunder.

 

“Australian Swing Line Loan” has the meaning specified in Section 2.04(a)(ii).

 

“Australian Swing Line Sublimit” means an amount equal to Five Million Dollars
($5,000,000). The Australian Swing Line Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Revolving Commitments.

 

“Australian Tax Act” means the Income Tax Assessment Act 1936 of the
Commonwealth of Australia, Income Tax Assessment Act 1997 of the Commonwealth of
Australia or Taxation and Administration Act 1953 of the Commonwealth of
Australia, as the context requires.

 

“Australian Withholding Tax” means any Tax required to be withheld or deducted
from any interest or other payment under Division 11A of Part III of the
Australian Tax Act or Subdivision 12-F of the Australian Tax Act.

 

“Auto Borrow Agreement” has the meaning specified in Section 2.04(g).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Rate plus 1.0%, subject to the
interest rate floors set forth therein; provided, that if the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

6

--------------------------------------------------------------------------------

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrower” and “Borrowers” has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state or other jurisdiction where the applicable Administrative
Agent’s Office is located and:

 

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day;

 

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

 

if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

7

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, together with shares of money market
or mutual funds with assets in excess of $250,000,000 and that invest
exclusively in assets satisfying the requirements of this clause (a), (b) Dollar
denominated time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any Lender) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).

 

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Company or any Subsidiary, provided that (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender or (b) such Cash Management Agreement
exists on the Restatement Date and such Person is a Lender or an Affiliate of a
Lender on the Restatement Date.

 

“CDOR Rate” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“Certain Funds Provision” has the meaning specified in the Restatement
Agreement.

 

“Change in Law” means the occurrence, after the Signing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

8

--------------------------------------------------------------------------------

 

 

“Change of Control” means an event or series of events by which:

 

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Voting Equity Interests of the Company representing forty percent (40%) or more
of the combined voting power of all Voting Equity Interests of the Company on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

 

during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

 

the Company ceases to own (directly or indirectly) one hundred percent (100%) of
the outstanding shares of the voting stock (other than qualified director
shares) of each Designated Borrower, except (i) where the designation of such
Designated Borrower has been terminated in accordance with the terms of this
Agreement and all outstanding Loans and other Obligations (other than contingent
indemnity claims) of such Designated Borrower have been repaid or Cash
Collateralized in accordance with the term of this Agreement, or (ii) in the
case of any consolidation or merger of such Designated Borrower to the extent
permitted under Section 8.04; or

 

the occurrence of a “Change of Control” (or similar term with the same or
substantially the same meaning) under any agreement governing any Material
Indebtedness.

 

“Chinese Credit Facility” means any credit facility or credit arrangement in
favor of Interface Modular Carpet (China) Co., Ltd. (or any of its Affiliates)
on terms and with a lender reasonably acceptable to the Administrative Agent.

 

“Collateral” means a collective reference to all property of the Domestic Loan
Parties with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgage and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 7.13 or any of the Loan
Documents.

 

9

--------------------------------------------------------------------------------

 

 

“Commitments” means, as to each Lender, the Multicurrency Revolving Commitment
of such Lender and the Term Loan Commitments of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
calculating such Consolidated Net Income for such period, (i) Consolidated
Interest Charges for such period, (ii) the provision for federal, state, local
and foreign income taxes payable for such period, (iii) depreciation and
amortization expense for such period, (iv) facilities relocation or closing
costs, non-recurring restructuring costs and integration costs and fees,
including cash severance costs, in each case payable in cash and incurred during
such period in connection with the Target Acquisition and Permitted Acquisitions
consummated after the Signing Date, provided that the aggregate amount added
back under this clause (iv) plus the aggregate amount added back under clause
(vii) shall not exceed an amount equal to fifteen percent (15%) of Consolidated
EBITDA for such period (with the amount of Consolidated EBITDA determined prior
to giving effect to this clause (iv) and clause (vii)), (v) any non-cash
compensation charges and deferred compensation charges, including arising from
stock options and restricted stock awards, taken during such period, (vi)
advisory, financing and consulting fees, including legal fees, incurred in
connection with the Transactions and any Permitted Acquisition consummated after
the Signing Date, (vii) the amount of restructuring charges, integration costs,
pro forma “run rate” cost savings and synergies projected by the Company in good
faith to be realized as a result of the Target Acquisition or any Permitted
Acquisition consummated after the Signing Date, net of the amount of actual
benefits realized during such period from such actions (which actual benefits
may be added back to Consolidated EBITDA pursuant to and subject to the
limitations in clause (iv) above) provided that such charges, costs, cost
savings and cost synergies are (A) reasonably identifiable and factually
supportable (in the good faith determination of the Company, as certified by the
Company in the Compliance Certificate delivered by the Company for such period,
(B) solely in the case of the Target Acquisition, except for restructuring
charges, are included in the financial model of the Company and its Subsidiaries
furnished to the Arranger prior to the Signing Date, (C) anticipated by the
Company in good faith to be realized within eighteen (18) months after the
consummation of the Target Acquisition or such Permitted Acquisition, as
applicable and (D) the aggregate amount added back under this clause (vii) plus
the aggregate amount added back under clause (iv) shall not exceed an amount
equal to fifteen percent (15%) of Consolidated EBITDA for such period (with the
amount of Consolidated EBITDA determined prior to giving effect to clause (iv)
or this clause (vii)), (viii) non-cash amortization expense resulting from the
purchase accounting adjustment to the value of the inventory of the Target in
connection with the Target Acquisition and any Permitted Acquisitions
consummated after the Signing Date, (ix) any other non-cash charges (other than
the write-down of current assets), impairments and expenses for such period
(including amortization of loan acquisition costs and unrealized gains and
losses on Swap Contracts and gains and losses on foreign exchange (including in
respect of intercompany notes)) and (x) transaction costs (including premiums)
incurred in connection with interest protection, currency exchange and other
hedging arrangements minus (b) without duplication (i) all cash payments made
during such period on account of non-cash charges added to Consolidated Net
Income pursuant to clauses (a)(v) or (a)(ix) above in such period or in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, all non-cash items of income (other than normal sales and accruals
in the ordinary course of business) for such period, all determined on a
consolidated basis in accordance with GAAP.

 

10

--------------------------------------------------------------------------------

 

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis.

 

“Consolidated Group” has the meaning given to it in the Australian Tax Act.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four (4) fiscal
quarters most recently ended to (b) Consolidated Interest Charges for the period
of the four (4) fiscal quarters most recently ended.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, without duplication, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP (excluding any fees, costs and expenses
incurred in connection with the Transactions and the establishment and provision
of the credit facilities under the Existing Facility Agreement in each case to
the extent required to be characterized as interest related expense in
accordance with GAAP), plus (b) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP
plus (c) the implied interest component of Synthetic Lease Obligations with
respect to such period. For avoidance of doubt, notwithstanding anything to the
contrary in the foregoing or in accordance with GAAP, any (i) interest, (ii)
premium payments, (iii) debt discount, (iv) fees, (v) charges and/or (vi)
expenses, in each case with respect to the immediately foregoing clauses (i)
through (vi) to the extent relating to or arising in connection with borrowed
money (including capitalized interest) and other amounts relating to or arising
from the Tax Abatement Transaction, shall not be considered Consolidated
Interest Charges.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date less up to
$100,000,000 of unencumbered and available cash of the Company and its
Subsidiaries as of such date to (b) Consolidated EBITDA for the period of the
four (4) fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, net income for such period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains or losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Company’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Company’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Company or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

11

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Issuance” means the issuance by the Company or any Domestic Subsidiary of
any Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, Chapter 5
of the Australian Corporations Act and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, the Commonwealth of Australia or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally,
including any law pertaining to any Luxembourg Insolvency Proceeding or any
Luxembourg Insolvency Event, that is applicable to any Loan Party or any
Material Subsidiary or any assets of such applicable Loan Party or Material
Subsidiary that is the subject to any Luxembourg Insolvency Proceeding or any
Luxembourg Insolvency Event (other than when such Loan Party or Material
Subsidiary has the status of a creditor in such proceeding).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate for Multicurrency Revolving Loans that are Eurocurrency Rate Loans plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or any Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, each Swing
Line Lender and each other Lender promptly following such determination.

 

12

--------------------------------------------------------------------------------

 

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto. The Designated Borrowers as of the Signing Date are set forth on
Schedule 2.16 and identified as Designated Borrowers on the signature pages to
the Restatement Agreement.

 

“Designated Borrower Request and Assumption Agreement” means the notice
substantially in the form of Exhibit 2.16-1 attached hereto.

 

“Designated Borrower Notice” means the notice substantially in the form of
Exhibit 2.16-2 attached hereto.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

 

“Designated Lender” has the meaning specified in Section 2.18.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Company or any Subsidiary, including any Sale
and Leaseback Transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the disposition of inventory in
the ordinary course of business; (b) the disposition of obsolete or worn out
machinery and equipment and other assets no longer used or useful in the conduct
of business of the Company and its Subsidiaries in the ordinary course of
business; (c) the disposition of property to the Company or any Subsidiary;
provided, that if (i) the transferor of such property is a Domestic Loan Party
then the transferee thereof must be a Domestic Loan Party and (ii) if the
transferor is a Designated Borrower then the transferee thereof must be a
Designated Borrower or a Domestic Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof; (e)
licenses, sublicenses, leases or subleases granted to others not interfering in
any material respect with the business of the Company and its Subsidiaries; (f)
the sale or disposition of Cash Equivalents for fair market value; (g) any
Recovery Event; (h) any disposition or transfer of cash or other property
constituting an Investment to the extent permitted under Section 8.02; (i) any
other dispositions or series of related dispositions in which the Company or
such Subsidiary receives cash or property with an aggregate fair market value of
less than $1,500,000; (j) intercompany loans and other Investments to the extent
permitted under Section 8.02 or Section 8.03; and (k) mergers and consolidations
permitted under Section 8.04.

 

13

--------------------------------------------------------------------------------

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Loan Party” means any Loan Party that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.

 

“Domestic Swing Line Lender” means Bank of America (including acting through any
of its branches or Affiliates) in its capacity as provider of Domestic Swing
Line Loans, or any successor lender providing Domestic Swing Line Loans
hereunder.

 

“Domestic Swing Line Loan” has the meaning specified in Section 2.04(a)(i).

 

“Domestic Swing Line Sublimit” means an amount equal to Twenty Million Dollars
($20,000,000). The Domestic Swing Line Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Revolving Commitments.

 

“Dutch Borrower” means each of Interface Netherlands, Interface Netherlands
Manufacturing and any Dutch Subsidiary that becomes a Designated Borrower
pursuant to Section 2.16 after the Signing Date.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

14

--------------------------------------------------------------------------------

 

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, and any of the foregoing result in, in the reasonable
opinion of the Administrative Agent (in the case of any Loans to be denominated
in an Alternative Currency) or the L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency), (a) such currency no
longer being readily available, freely transferable and convertible into
Dollars, (b) a Dollar Equivalent being no longer readily calculable with respect
to such currency or (c) providing such currency is impracticable for the Lenders
(each of the immediately foregoing clauses (a), (b), and (c) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Company, and such country’s currency shall no longer be an Alternative Currency
until such time as the Disqualifying Event(s) no longer exist. Within five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Loans in
Dollars, subject to the other terms contained herein.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party or any
ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent
to terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

15

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

with respect to any Credit Extension, for any Interest Period:

 

denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

 

denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) (in such case,
the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

denominated in Australian Dollars, the rate per annum equal to the Australian
Bank Bill Swap Reference Bid Rate (“BBSY Bid”) administered by the ASX
Benchmarks Pty Limited (or any other person which takes over the administration
of that rate), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Thomson Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:30 a.m.
(Sydney, Australia time) (or, if different, the time specified by the
Administrative Agent as the time at which BBSY Bid or the comparable or
successor rate is normally published) on the Rate Determination Date with a term
equivalent to such Interest Period;

 

with respect to any Credit Extension denominated in any other Non-LIBOR Quoted
Currency, the rate per annum as designated (in writing to the Company and
Lenders prior to the first Credit Extension in such Non-LIBOR Quoted Currency
referencing such rate) with respect to such Alternative Currency at the time
such Alternative Currency is approved by the Administrative Agent and the
relevant Lenders pursuant to Section 1.09(a);

 

16

--------------------------------------------------------------------------------

 

 

for any interest rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London time)
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans, except as may
otherwise be agreed by the applicable Swing Line Lender and the applicable
Borrower(s) as provided in clauses (a)(ii) and (a)(iii) of Section 2.04.

 

“European Borrower” means each Dutch Borrower, each Luxembourg Borrower and each
other Designated Borrower requested by the Company and reasonably acceptable to
the European Swing Line Lender.

 

“European Facility” means any credit facility or credit arrangement including
any day light overdraft facility or international account agreements provided by
Bank of America Merrill Lynch International Limited (or any of its branches or
Affiliates) to any of the Dutch Borrowers or any of their Affiliates that are
Foreign Subsidiaries.

 

“European Swing Line Lender” means Bank of America Merrill Lynch International
Limited (including acting through any of its branches or Affiliates), in its
capacity as provider of European Swing Line Loans, or any successor lender
providing European Swing Line Loans hereunder.

 

“European Swing Line Loan” has the meaning specified in Section 2.04(a)(iii).

 

“European Swing Line Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000). The European Swing Line Sublimit is part of, and not in addition
to, the Aggregate Multicurrency Revolving Commitments.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” means, with respect to any Domestic Loan Party, (a) any
owned or leased real property other than the Specified Property, (b) any IP
Rights for which a perfected Lien thereon is not effected either by filing of a
UCC financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) any personal property (other than personal property
described in clause (b) above) for which the attachment or perfection of a Lien
thereon is not governed by the UCC, (d) the Equity Interests of any Foreign
Subsidiary to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.13(a), (e) subject to Section 8.09, any lease, license,
contract or other agreement of a Loan Party if the grant of a security interest
in such lease, license, contract or other agreement in the manner contemplated
by this Agreement is prohibited under the terms of such lease, license, contract
or other agreement or under applicable Law or would result in default
thereunder, the termination thereof or give the other parties thereto the right
to terminate, accelerate or otherwise alter such Loan Party’s rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both) and (f) Equity Interests in Subsidiaries to the extent not required to
be pledged under clause (1) or (2) of the proviso to Section 7.13(a); provided
that (i) any such limitation described in the foregoing clause (e) on the
security interests granted under the Security Agreement shall only apply to the
extent that any such prohibition is not rendered ineffective pursuant to the UCC
or any other applicable Law (including Debtor Relief Laws) or principles of
equity and (ii) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in such lease, license,
contract or other agreement or applicable Law to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such lease, license, contract or other agreement shall be
automatically and simultaneously granted under the Security Agreement and shall
be included as Collateral hereunder.

 

17

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 4.08 and
any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply to only the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Facility Agreement” has the meaning specified in the introductory
paragraph hereto.

 

“Existing Letters of Credit” means each letter of credit issued and outstanding
under the Existing Facility Agreement on the Restatement Date.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).

 

18

--------------------------------------------------------------------------------

 

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Signing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means, collectively, the Arranger Fee Letter and the Agent Fee
Letter.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 and (v) the Biggert –Waters
Flood Insurance Reform Act of 2012, as now or hereafter in effect of any
successor statute thereto, in each case, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing  or interpreting any of the foregoing, as amended or modified from
time to time.

 

“Finance Party” means the Administrative Agent, any Lender or L/C Issuer.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

19

--------------------------------------------------------------------------------

 

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments (excluding, for purposes of
clarity, trade debt incurred in the ordinary course of business, which is
governed by clause (e) below);

 

all purchase money Indebtedness;

 

the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);

 

all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, either (i) not more than ninety (90) days past due or (ii)
such obligations are being contested in good faith by appropriate proceedings,
and adequate reserves have been established in accordance with GAAP), including
any Earn Out Obligations;

 

the Attributable Indebtedness of Capital Leases, Securitization Transactions and
Synthetic Lease Obligations;

 

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment prior to the date that is one hundred and eighty (180) days
after the Maturity Date in respect of any Equity Interests in such Person or any
other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

 

all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

 

all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

 

20

--------------------------------------------------------------------------------

 

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder. Notwithstanding anything to the contrary in
the foregoing, no obligations under or arising in connection with the Tax
Abatement Transaction shall be considered Funded Indebtedness.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.

 

“German Facility” means any credit facility or credit arrangement including any
day light overdraft facility or international account agreements provided by
Bank of America Merrill Lynch International Limited (or any of its branches or
Affiliates) to the Target (or any of its Affiliates that are Foreign
Subsidiaries).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GST Group” has the meaning given to it in the Australian Tax Act.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantor Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit 7.12 executed and delivered by a Domestic Subsidiary in
accordance with the provisions of Section 7.12 or any other documents as the
Administrative Agent shall reasonably deem appropriate for such purpose.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Domestic Subsidiary that
joins as a Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to
(i) Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Company, (d) with respect to the Obligations of any Designated
Borrower, the Company, and (e) the successors and permitted assigns of the
foregoing.

 

21

--------------------------------------------------------------------------------

 

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the L/C Issuer, the Lenders and the other holders of the
Obligations pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Company or any Subsidiary, provided that (a) at the time such Person enters
into such Swap Contract, such Person is a Lender or an Affiliate of a Lender or
(b) such Swap Contract exists on the Restatement Date and such Person is a
Lender or an Affiliate of a Lender on the Restatement Date.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Incremental Facility” has the meaning specified in Section 2.19.

 

“Incremental Facility Amendment” has the meaning specified in Section 2.19.

 

“Incremental Revolving Increase” has the meaning specified in Section 2.19.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

all Funded Indebtedness;

 

the Swap Termination Value of any Swap Contract;

 

all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) and (b) above of any other Person; and

 

all Indebtedness of the types referred to in clauses (a) through (c) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, except to the extent such
Indebtedness is expressly made non-recourse to such Person or such Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

22

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three (3) months, the respective dates that fall every three (3)
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Company in its Loan Notice; provided that:

 

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

no Interest Period shall extend beyond the Maturity Date.

 

“Interface Australia” means Interface AUST Pty Limited (ACN 000 692 026), a
company organized under the laws of New South Wales, Australia.

 

“Interface Australia Holdings” means Interface AUST. Holdings Pty Limited (ACN
074 804 381), a company organized under the laws of Queensland, Australia.

 

“InterfaceFLOR” means InterfaceFLOR, LLC, a Georgia limited liability company.

 

“Interface Luxembourg” means Interface Eurasia Holdings S.à r.l., a public
limited liability company (société à responsabilité limitée) organized and
existing under the laws of Luxembourg, with registered office at 560 A, rue de
Neudorf, L-2220, Luxembourg, registered with the Luxembourg Trade and Companies
Register (Registre de Commerce et des Sociétés) under number B192108.

 

“Interface Luxembourg CPEC Authorization” means (a) the Authorization for
Convertible Preferred Equity Certificates, Series A, by and between Interface
Luxembourg, IOH, as holder and acknowledged and approved by IOH, as shareholder,
which authorizes the issuance and sale of Series A Convertible Preferred Equity
Certificates to IOH, as in effect on the Signing Date and in the form previously
provided by the Company to the Administrative Agent under the Existing Facility
Agreement (the “Existing CPEC Authorization”), and (b) an Authorization for
Convertible Preferred Equity Certificates, by and between Interface Luxembourg,
the Company, as holder and acknowledged and approved by the Company, as
shareholder, which authorizes the issuance and sale of Series A (or another
series as designated in such Authorization) of Convertible Preferred Equity
Certificates to the Company, which shall be substantially similar to the
Existing CPEC Authorization, except for the designation of the Company as
shareholder and the designation of any different series of Convertible Preferred
Equity Certificates, and such other differences are not adverse in any material
respect to the Lenders or the Administrative Agent (the “New CPEC
Authorization”).

 

23

--------------------------------------------------------------------------------

 

 

“Interface Luxembourg Pre-Closing Contribution” means the contribution by
Interface Luxembourg of funds to one or more Foreign Subsidiaries, the balance
of such funds (after repayment of certain loans under the Existing Facility
Agreement) will then be contributed by such Foreign Subsidiaries to Interface
Netherlands to pay the purchase price of the Target Acquisition.

 

“Interface Netherlands” means Interface Europe B.V., a private company with
limited liability incorporated under the laws of the Netherlands (besloten
vennootschap met beperkte aansprakelijkheid), having its official seat
(statutaire zetel) in Scherpenzeel, the Netherlands, and its office at
Industrielaan 15, 3925BD Scherpenzeel, the Netherlands, registered with the
Dutch Trade Register of the Chamber of Commerce under number 09064240.

 

“Interface Netherlands Manufacturing” means Interface European Manufacturing
B.V., a private company with limited liability incorporated under the laws of
the Netherlands (besloten vennootschap met beperkte aansprakelijkheid), having
its official seat (statutaire zetel) in Scherpenzeel, the Netherlands, and its
office at Industrielaan 15, 3925BD Scherpenzeel, the Netherlands, registered
with the Dutch Trade Register of the Chamber of Commerce under number 50970364.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
other than decreases in value in connection with the repayment, in whole or in
part, of such Investment.

 

“IOH” means Interface Overseas Holdings, Inc., a Georgia corporation.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 11.20.

 

“Junior Payment” means a Restricted Payment or a Junior Debt Payment

 

“Junior Debt Payment” means a purchase, redemption, retirement or other
acquisition for value, or setting apart of any money for a sinking, defeasance
or other analogous fund for the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Additional
Indebtedness.

 

24

--------------------------------------------------------------------------------

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Multicurrency Revolving Loans. All L/C Borrowings
shall be denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America (including acting through any of its branches
or Affiliates) in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“LCT Test Date” means, with respect to a Limited Condition Transaction, the date
of the definitive agreement (or other relevant definitive documentation) for
such Limited Condition Transaction.

 

“Lenders” means each of the Persons identified as a “Multicurrency Lender”
and/or “Lender” on the signature pages hereto, each other Person that becomes a
“Multicurrency Lender” and/or “Lender” in accordance with this Agreement, in
each case as context requires, and their successors and assigns and, unless the
context requires otherwise, includes the Swing Line Lenders. The term “Lenders”
shall include any Designated Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit or bank guaranty issued hereunder
and on and after the Restatement Date shall include the Existing Letters of
Credit. A letter of credit issued hereunder may be a commercial letter of credit
or a standby letter of credit and may be denominated in Dollars or in an
Alternative Currency; provided that all commercial letters of credit shall be
“sight draft” letters of credit and not “time draft” letters of credit. A bank
guaranty provided hereunder may be denominated in Australian Dollars only.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

25

--------------------------------------------------------------------------------

 

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to Forty Million Dollars
($40,000,000). The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Multicurrency Revolving Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

 

“LIBOR Daily Floating Rate” means, for all European Swing Line Loans, on each
day any such Loan is outstanding, the fluctuating rate of interest equal to
LIBOR,  or a comparable or successor rate which is approved by the Swing Line
Lender, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Swing Line Lender from time to time) at or about 11:00 a.m., London time, on
such date, in the applicable currency with a term equivalent to the overnight
rate.  If such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Rate” shall be the rate per annum as otherwise agreed to
by the Company and the Administrative Agent; provided that if the Company and
the Administrative Agent are unable to mutually agree on an acceptable rate, the
Administrative Agent shall be under no obligation to provide European Swing Line
Loans; provided, further, that if the LIBOR Daily Floating Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and each other currency
that is approved in accordance with Section 1.08 for which there is a published
LIBOR rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest (including any security interest as defined
in Sections 12(1) and 12(2) of the Australian PPSA) or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Limited Condition Transaction” means any (a) Acquisition or other Investment by
the Company or any Subsidiary whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing and (b) incurrence,
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, grant or creation of Liens and making of Junior Payments, in each
case requiring irrevocable notice in advance of such action and, in the case of
each of clauses (a) and (b), is designated as a Limited Condition Transaction by
the Company in writing to the Administrative Agent.

 

26

--------------------------------------------------------------------------------

 

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Multicurrency Revolving Loan, a Term Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, the Restatement Agreement, each Note,
each Issuer Document, each Guarantor Joinder Agreement, each Collateral
Document, the Fee Letters, each Auto Borrow Agreement, each Designated Borrower
Request and Assumption Agreement and each Incremental Facility Amendment (but
specifically excluding Secured Hedge Agreements and Secured Cash Management
Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Luxembourg Borrower” means each of Interface Luxembourg and any Subsidiary
organized under the laws of Luxembourg that becomes a Designated Borrower
pursuant to Section 2.16 after the Signing Date.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Insolvency Event” means, the occurrence of a Luxembourg Insolvency
Proceeding.

 

“Luxembourg Insolvency Proceeding” means bankruptcy (faillite), insolvency,
judicial or voluntary liquidation (liquidation judiciaire ou volontaire),
composition with creditors (concordat préventif de la faillite), moratorium or
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), general settlement with creditors, reorganization or similar laws
affecting the rights of creditors generally.

 

“Luxembourg Loan Party” means any Loan Party incorporated or having its
registered office or place of central administration in Luxembourg.

 

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office, by any Governmental Authority.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
and its Subsidiaries, taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
to which it is a party; (c) a material impairment of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party;
or (d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

27

--------------------------------------------------------------------------------

 

 

“Material Domestic Subsidiary” means a Material Subsidiary that is a Domestic
Subsidiary.

 

“Material Foreign Subsidiary” means a Material Subsidiary that is a Foreign
Subsidiary.

 

“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents and Indebtedness arising under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount.

 

“Material Subsidiary” means, at any date of determination, any Subsidiary of the
Company that individually has revenues or assets in an amount equal to at least
five percent (5%) of (a) the consolidated revenues of the Company and its
Subsidiaries for the most recently completed fiscal quarter for which the
Administrative Agent has received financial statements of the Company and its
Subsidiaries pursuant to Section 7.01(a) or (b) the consolidated assets of the
Company and its Subsidiaries as of the last day of the most recently completed
fiscal quarter for which the Administrative Agent has received financial
statements of the Company and its Subsidiaries pursuant to Section 7.01(a), in
each case determined in accordance with GAAP for such period; provided, however,
that if (x) consolidated total revenues of all Subsidiaries which are not
Material Subsidiaries (as then determined in accordance with this definition)
for the then most recent fiscal quarter for which financial statements have been
(or are required to be) furnished pursuant to Section 7.01(a) or (b) equal or
exceed ten percent (10%) of the consolidated total revenues of the Company and
its Subsidiaries for such period or (y) the consolidated total assets of all
Subsidiaries which are not Material Subsidiaries (as then determined in
accordance with this definition) at the last day of the then most recent fiscal
year for which financial statements have been (or are required to be) furnished
pursuant to Section 7.01(a) or (b) equal or exceed 10% of the consolidated total
assets of the Company and its Subsidiaries at such date, then the Company shall
promptly (and in any event within ten (10) Business Days after the date such
financial statements are so delivered or required to be so delivered) designate
one or more additional Subsidiaries (the identity of such Subsidiaries to be
determined by the Company in its discretion), in writing to the Administrative
Agent as a “Material Subsidiary”, whereupon each such Subsidiary shall be a
“Material Subsidiary” for all purposes of this Agreement until such Subsidiary
is redesignated as an “Immaterial Subsidiary” as provided below; provided,
further that, if no Default has occurred and is continuing, the Company may, at
any time, by written notice to the Administrative Agent, redesignate any such
Material Subsidiary so designated pursuant to the immediately preceding proviso
as an “Immaterial Subsidiary” if (and only if) the consolidated total revenues
and consolidated total assets of Subsidiaries that are not Material Subsidiaries
at such time (determined after giving effect to such redesignation) would not
exceed the limits set forth in clause (x) or (y) above, whereupon such
Subsidiary shall cease to be a “Material Subsidiary” for all purposes of this
Agreement (including the provision of the Guaranty, for which the Administrative
Agent is authorized to provide a release) until such Subsidiary is required to
be treated (or redesignated as) a “Material Subsidiary” pursuant to the
foregoing requirements of this definition. Upon the acquisition of a new
Subsidiary or the merger or consolidation of any Person with or into an existing
Subsidiary (or the acquisition of other assets by an existing Subsidiary), the
determination as to whether the affected Subsidiary constitutes a “Material
Subsidiary” pursuant to the foregoing requirements of this definition shall be
determined on a Pro Forma Basis.

 

“Maturity Date” means the date five (5) years after the Restatement Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

28

--------------------------------------------------------------------------------

 

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Signing Date).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the deed to secure debt that purports to grant to the
Administrative Agent, for the benefit of the holders of the Obligations, a Lien
in the fee interest of InterfaceFLOR in the Specified Property and any other
deed to secure debt or similar instrument executed and delivered by a Domestic
Loan Party pursuant to Section 7.13(c).

 

“Multicurrency Availability Period” means, with respect to the Multicurrency
Revolving Commitments, the period from and including the Restatement Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Multicurrency Revolving Commitments pursuant to Section 2.06, and (c) the date
of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
9.02.

 

“Multicurrency Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Multicurrency Lender” means each Lender with a Multicurrency Revolving
Commitment or, if the Aggregate Multicurrency Revolving Commitments have expired
or been terminated, with Multicurrency Revolving Credit Exposure.

 

“Multicurrency Revolving Commitment” means, as to each Multicurrency Lender, its
obligation to (a) make Multicurrency Revolving Loans to each Borrower pursuant
to Section 2.01, (b) purchase participations in L/C Obligations, and (c)
purchase participations in Multicurrency Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Multicurrency Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Multicurrency Lender becomes a party
hereto or in any documentation executed by such Multicurrency Lender pursuant to
Section 2.19, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Multicurrency Revolving Credit Exposure” means, as to any Multicurrency Lender
at any time, the aggregate principal amount at such time of its outstanding
Multicurrency Revolving Loans and such Multicurrency Lender’s participation in
L/C Obligations and Multicurrency Swing Line Loans at such time.

 

“Multicurrency Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Multicurrency Swing Line Loans” means a Domestic Swing Line Loan, an Australian
Swing Line Loan or a European Swing Line Loan, or all three, as appropriate.

 

29

--------------------------------------------------------------------------------

 

 

“Multicurrency Swing Line Sublimit” means an amount equal to Forty Million
Dollars ($40,000,000). The Multicurrency Swing Line Sublimit is part of, and not
in addition to, the Aggregate Multicurrency Revolving Commitments.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

 

“Multiple Employer Plan” means a Plan subject to Title IV of ERISA which has two
or more contributing sponsors (including any Loan Party or any ERISA Affiliate)
at least two of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Domestic Subsidiary in respect of any
Disposition, Debt Issuance or Recovery Event, net of (a) direct costs incurred
in connection therewith (including legal, accounting and investment banking
fees, and sales commissions), (b) taxes paid or payable as a result thereof, (c)
in the case of any Disposition or any Recovery Event, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
granted in favor of the Administrative Agent to secure the Obligations) on the
related property; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Company or any Domestic Subsidiary in any
Disposition, Debt Issuance or Recovery Event and (d) appropriate amounts to be
retained by the Company or any Subsidiary of the Company, as the case may be, as
a reserve required in accordance with GAAP against any liabilities associated
with such Disposition or Recovery Event and retained by the Company or any
Subsidiary of the Company, as the case may be, after such Disposition or
Recovery Event, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Disposition or Recovery Event,
all as reflected in a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means Australian Dollars, Canadian Dollars and each
other currency that is approved in accordance with Section 1.08 and for which
there is not a published LIBOR rate.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 1.02 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

30

--------------------------------------------------------------------------------

 

 

“Obligations” means, with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, (b) all obligations outstanding at any time on or after the Restatement
Date of the Company or any Subsidiary owing to a Cash Management Bank in respect
of Secured Cash Management Agreements and (c) all obligations outstanding at any
time on or after the Restatement Date of the Company or any Subsidiary owing to
a Hedge Bank in respect of Secured Hedge Agreements; in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Obligations” of a
Loan Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offshore Associate” means an Associate, (a) which is a non-resident of
Australia and does not become a Lender or receive payment in carrying on a
business in Australia at or through a permanent establishment of the Associate
in Australia, or (b) which is a resident of Australia and which becomes a Lender
or receive a payment in carrying on a business in a country outside Australia at
or through a permanent establishment of the Associate in that country, which
does not become a Lender and which does not receive payment in the capacity of a
clearing house, paying agent, custodian, funds manager or responsible entity of
a registered scheme.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
applicable Borrower of Unreimbursed Amounts.

 

31

--------------------------------------------------------------------------------

 

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, the L/C Issuer, or any Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the greater of (i) an overnight rate determined by the
Administrative Agent or the L/C Issuer, as the case may be, in accordance with
banking industry rules on interbank compensation and (ii) the rate of interest
per annum at which overnight deposits in the applicable Alternative Currency or,
as applicable, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Outside Date” has the meaning specified in the Restatement Agreement.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party, provided that (a) no Default shall have occurred and be continuing
or would result from such Acquisition, (b) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Company and its Subsidiaries were
engaged in on the Signing Date (or any reasonable extensions or expansions
thereof), (c) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (d) the Company shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that (i) the Loan Parties would be in compliance with the
Consolidated Interest Coverage Ratio set forth in Section 8.11 and (ii) the
Consolidated Net Leverage Ratio shall be one quarter turn (0.25) less than the
Consolidated Net Leverage Ratio required for the period of four fiscal quarters
in which such Acquisition is made, in each case, recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Company has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to such Acquisition on a Pro Forma Basis, (e) the representations and
warranties made by the Loan Parties in each Loan Document shall be true and
correct in all material respects at and as if made as of the date of such
Acquisition (after giving effect thereto) and (f) if such transaction involves
the purchase of an interest in a partnership between any Loan Party as a general
partner and entities unaffiliated with the Company as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Loan Party
newly formed for the sole purpose of effecting such transaction.

 

32

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Company or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

 

“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than or equal to that of the Indebtedness being
extended, renewed or refinanced, (c) does not include a Loan Party as an obligor
that was not an obligor with respect to the Indebtedness being extended, renewed
or refinanced, (d) remains subordinated, if the Indebtedness being refinanced or
extended was subordinated to the prior payment of the Obligations, such
extended, renewed or refinanced Indebtedness, (e) does not exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus reasonable
fees and expenses incurred in connection therewith, and (f) is not incurred,
created or assumed, if any Default has occurred and continues to exist or would
result therefrom.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PILOT” has the meaning specified in the definition of Tax Abatement
Transaction.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA and not exempt by any reason of Section 4(b) of ERISA (including a Pension
Plan), maintained for employees of any Loan Party or any ERISA Affiliate or any
such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth).

 

“Pro Forma Basis” means, with respect to any transaction, including for purposes
of calculating the financial covenants set forth in Section 8.11, that such
transaction (including the incurrence of any Funded Indebtedness in connection
therewith) shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the applicable period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Company and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Company or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 

33

--------------------------------------------------------------------------------

 

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
the applicable transaction on a Pro Forma Basis.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, then “Rate
Determination Date” means such other day as otherwise reasonably determined by
the Administrative Agent).

 

“Real Property Security Documents” means, with respect to the Specified
Property:

 

a fully executed and notarized Mortgage encumbering the fee interest of
InterfaceFLOR (or the fee interest or leasehold interest of any other Domestic
Loan Party in the Specified Property to the extent required by Section 7.13(c));

 

if requested by the Administrative Agent in its reasonable discretion, maps or
plats of an as built survey of the sites of the Specified Property certified to
the Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner reasonably satisfactory
to each of the Administrative Agent and such title insurance company, dated a
date reasonably satisfactory to each of the Administrative Agent and such title
insurance company by an independent professional licensed land surveyor, which
maps or plats and the surveys on which they are based shall be sufficient to
delete any standard printed survey exception contained in the applicable title
policy and be made in accordance with the Minimum Standard Detail Requirements
for Land Title Surveys jointly established and adopted by the American Land
Title Association and the National Society of Professional Surveyors, Inc. in
2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11, 13, 14, 16,17,
18 and 19 on Table A thereof completed;

 

ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to the Specified
Property, assuring the Administrative Agent that the Mortgage covering the
Specified Property creates a valid and enforceable first priority mortgage lien
on the Specified Property, free and clear of all defects and encumbrances except
those permitted by the Loan Documents, which title insurance policies shall
otherwise be in form and substance reasonably satisfactory to the Administrative
Agent and shall include such customary endorsements as are requested by the
Administrative Agent;

 

34

--------------------------------------------------------------------------------

 

 

(i) a completed “life of loan” Federal Emergency Management Standard Flood
Hazard Determination as to whether the Specified Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (ii) if the Specified Property
is a Flood Hazard Property, evidence as to (A) whether the community in which
the Specified Property, or as applicable, the leasehold interest of such
Domestic Loan Party in the Specified Property, is located is participating in
the National Flood Insurance Program, (B) the applicable Domestic Loan Party’s
written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of flood insurance policies under the National Flood
Insurance Program (or private insurance endorsed to cause such private insurance
to be fully compliant with the federal law as regards private placement
insurance applicable to the National Flood Insurance Program, with financially
sound and reputable insurance companies not Affiliates of the Company) or a
declaration page, application accompanied by proof of premium payment for such
policies, or such other documentation as is satisfactory to the Administrative
Agent and each Lender, with confirmation of such satisfaction of such Lender to
be made in writing (which, for purposes of such confirmation, shall include
email) and such confirmation shall not be unreasonably withheld or delayed, in
each case, for the Company and its Subsidiaries evidencing such flood insurance
coverage in such amounts and with such deductibles as required by Flood
Insurance Laws or as the Administrative Agent may request (but no less than
required by applicable Flood Insurance Laws) and naming the Administrative Agent
and its successors and/or assigns as sole loss payee on behalf of the Lenders;

 

if requested by the Administrative Agent, a duly executed environmental
indemnity agreement with respect thereto in a form and substance reasonably
satisfactory to the Administrative Agent;

 

if requested by the Administrative Agent, (i) environmental questionnaires or
(ii) Phase I Environmental Site Assessment Reports, consistent with American
Society of Testing and Materials (ASTM) Standard E 1527-05, and applicable state
requirements, on all the Specified Property, dated no more than six (6) months
prior to the date the applicable Mortgage is delivered), prepared by
environmental engineers satisfactory to the Administrative Agent, all in form
and substance reasonably satisfactory to the Administrative Agent, and such
environmental review and audit reports, including Phase II reports, with respect
to the Specified Property as the Administrative Agent shall have requested, in
each case together with letters executed by the environmental firms preparing
such environmental reports, in form and substance reasonably satisfactory to the
Administrative Agent, authorizing the Administrative Agent and the Lenders to
rely on such reports, and the Administrative Agent shall be satisfied with the
contents of all such environmental questionnaires or reports

 

if requested by the Administrative Agent, evidence satisfactory to the
Administrative Agent that the Specified Property, and the uses of the Specified
Property, are in compliance in all material respects with all applicable zoning
Laws (the evidence submitted as to which should include the zoning designation
made for the Specified Property, the permitted uses of the Specified Property
under such zoning designation and, if available, zoning requirements as to
parking, lot size, ingress, egress and building setbacks);

 

in the case of a leasehold interest of a Domestic Loan Party in the Specified
Property, (i) landlord consents from the landlords on the Specified Property as
may be required by the Administrative Agent, which landlord consents shall be in
the form and substance reasonably satisfactory to the Administrative Agent and
(ii) evidence that the applicable lease, a memorandum of lease with respect
thereto, or other evidence of such lease in form and substance reasonably
satisfactory to the Administrative Agent, has been or will be recorded in all
places to the extent necessary or desirable, in the judgment of the
Administrative Agent, so as to enable the Mortgage encumbering such leasehold
interest to effectively create a valid and enforceable first priority lien
(subject to Liens permitted by Section 8.01) on such leasehold interest in favor
of the Administrative Agent (or such other Person as may be required or desired
under local law); and

 

35

--------------------------------------------------------------------------------

 

 

an opinion of legal counsel to the Loan Party granting the Mortgage on the
Specified Property, addressed to the Administrative Agent and each Lender, in
form and substance reasonably acceptable to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is a
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent; provided that if any Foreign Subsidiary
lacks any of the foregoing offices, the term “Responsible Officer” shall be
deemed to include the directors of such Foreign Subsidiary or the functional
equivalent thereof. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate, in form and substance reasonably satisfactory to the Administrative
Agent.

 

36

--------------------------------------------------------------------------------

 

 

“Restatement Agreement” means the First Restatement Agreement dated as of the
Signing Date among the Loan Parties, the Lenders and the Administrative Agent,
to which this Second Amended and Restated Facility Agreement is attached as
Annex I.

 

“Restatement Date” has the meaning set forth in the Restatement Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, (ii) each date of any
payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, (iii) in the case of any Existing Letter of Credit
denominated in an Alternative Currency, the Restatement Date and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
determine or the Required Lenders shall require.

 

“RPS Buyback” means the buyback on or prior to the Restatement Date by Australia
Holdings of its Redeemable Preference Shares held by Interface Luxembourg,
provided that the proceeds of such buyback are used by Interface Luxembourg to
(a) repay a portion of the outstanding loans under the Existing Facility
Agreement, (b) to make a contribution of the balance of such proceeds (after the
repayment of loans described in clause (a)) to its Subsidiary, Interface Eurasia
Enterprises S.à.r.l., a Luxembourg Société à responsabilité limitée organized
and existing under the laws of Luxembourg (“Enterprises Luxco”), for further
contribution by Enterprises Luxco of such contributed amount to Interface
Netherlands, for use by Interface Netherlands solely to fund a portion of the
purchase price of the Target Acquisition.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the government of
the United States (including OFAC and the U.S. Department of State), the
government of Australia (including the Department of Foreign Affairs and Trade),
the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury (“HMT”) of the United Kingdom or other
relevant sanctions authority.

 

37

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Company or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Company or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 9.03.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the Second Amended and Restated Security and Pledge
Agreement dated as of the Restatement Date, executed in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, by each
of the Domestic Loan Parties.

 

“Signing Date” has the meaning specified in the Restatement Agreement.

 

“Singapore Facility” means any credit facility or credit arrangement including
any overdraft facility or bank guarantee facility provided by Bank of America
(Singapore Branch) (or any of its Affiliates) to certain Singaporean
Subsidiaries (or any of their respective Affiliates).

 

“Singaporean Subsidiary” means any Subsidiary that is organized under the laws
of Singapore.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

38

--------------------------------------------------------------------------------

 

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Letters of Credit” means those Letters of Credit outstanding on the
Signing Date and identified on Schedule 8.03.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Property” means the fee interest of InterfaceFLOR in the real
property located in West Point, Georgia and La Grange, Georgia (other than
portion thereof which has been designated as a nature preserve by the Company or
its Subsidiaries prior to the Signing Date), as the same is more particularly
described in the deed to secure debt granted by InterfaceFLOR to the
administrative agent under the Existing Facility Agreement.

 

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

39

--------------------------------------------------------------------------------

 

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means the Domestic Swing Line Lender, the Australian Swing
Line Lender or the European Swing Line Lender, or all three, as appropriate.

 

“Swing Line Loan” means a Domestic Swing Line Loan, an Australian Swing Line
Loan or a European Swing Line Loan, or all three, as appropriate.

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” means nora Holding GmbH, a German company.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Target Acquisition” means, collectively, the acquisition by Interface
Netherlands of all of the outstanding Equity Interests of the Target and the
acquisition by the Company of all existing Target Shareholder Loans in each case
pursuant to the Target Acquisition Documents.

 

“Target Acquisition Agreement” means the Share Purchase and Transfer Agreement
dated as of June 14, 2018 among the Target Sellers, Interface Netherlands and
the Company.

 

“Target Acquisition Documents” means, collectively, the Target Acquisition
Agreement and all other documents, agreements and instruments executed and
delivered by Target Sellers, Interface Netherlands and the Company pursuant to
the Target Acquisition Agreement and relating to the Target Acquisition in each
case including all schedules and exhibits thereto.

 

“Target Sellers” means DealCo Luxembourg II S.à r.l., a Luxembourg company, and
nora Management III Beteiligungs GmbH & Co. KG, a German company.

 

“Target Shareholder Loans” means the loans (or shareholder loan receivables in
respect thereof) owing by the Target or one or more of its Subsidiaries to one
or more of the Target Sellers.

 

40

--------------------------------------------------------------------------------

 

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Abatement Transaction” means any payment-in-lieu of taxes (“PILOT”) tax
abatement transaction and the related (a) transfer of title of the Specified
Property, together with certain equipment and other personal property of the
Company or any Domestic Subsidiary, which equipment and personal property is
located or to be located on the Specified Property, to the applicable Troup
County Development Authority, and (b) leaseback of such Specified Property,
together with such equipment and other personal property located on the
Specified Property, to the Company or a Domestic Subsidiary of the Company, so
long as, in each case, (i) documentation entered into by any of the Loan Parties
with respect thereto shall be reasonably acceptable to the Administrative Agent,
and (ii) the Loan Parties comply with the requirements of Section 7.13.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan A-1” has the meaning specified in Section 2.01(b).

 

“Term Loan A-2” has the meaning specified in Section 2.01(c).

 

“Term Loan A-3” has the meaning specified in Section 2.01(d).

 

“Term Loan A-4” has the meaning specified in Section 2.01(e).

 

“Term Loan A-1 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-1 to the Company pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan A-1 Commitments of all of the
Lenders as in effect on the Signing Date is One Hundred Sixty Two Million Five
Hundred Thousand Dollars ($162,500,000)3 as such amount may be reduced from time
to time between the Signing Date and the Restatement Date pursuant to Section
2.06(b).

 

“Term Loan A-2 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-2 to the Company pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan A-2 Commitments of all of the
Lenders as in effect on the Signing Date is Three Hundred Seventy Million Five
Hundred Thousand Dollars ($370,500,000).

 

“Term Loan A-3 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-3 to Interface Netherlands Manufacturing pursuant to
Section 2.01(d), in the principal amount set forth opposite such Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term Loan A-3
Commitments of all of the Lenders as in effect on the Signing Date is Sixty
Million Euros (€60,000,000).

 

“Term Loan A-4 Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan A-4 to Interface Australia Holdings pursuant to Section
2.01(e), in the principal amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate principal amount of the Term Loan A-4 Commitments
of all of the Lenders as in effect on the Signing Date is Thirty Million
Australian Dollars (A$30,000,000).

 

_______________________________

3 To insert outstanding principal amount of the term loan A under the Existing
Facility Agreement on the Signing Date.

 

41

--------------------------------------------------------------------------------

 

 

“Term Loan Commitments” means the Term Loan A-1 Commitments, Term Loan A-2
Commitments, Term Loan A-3 Commitments and the Term Loan A-4 Commitments.

 

“Term Loans” means, collectively, the Term Loan A-1, the Term Loan A-2, the Term
Loan A-3 and the Term Loan A-4.

 

“Thai Facility” means any credit facility or credit arrangement including any
overdraft facility or bank guarantee facility provided by Bank of America
(Thailand Branch) (or any of its branches or Affiliates) to certain Thai
Subsidiaries (or any of their respective Affiliates).

 

“Threshold Amount” means Twenty Million Dollars ($20,000,000).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

“Total Multicurrency Revolving Outstandings” means the aggregate Outstanding
Amount of all Multicurrency Revolving Loans, all Multicurrency Swing Line Loans
and all L/C Obligations.

 

“Transactions” means, collectively, (a) the consummation of the Target
Acquisition, (b) the repayment of all third party bank indebtedness of the
Target and its Subsidiaries, (c) the refinancing of all indebtedness under the
Existing Facility Agreement, (d) the execution of, and borrowing of Credit
Extensions under, this Agreement on the Restatement Date, (e) all transactions
related to the foregoing and (f) the payment of the fees and expenses incurred
in connection with the foregoing.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UCC” means the Uniform Commercial Code as in effect in the State of Georgia;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Georgia, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

 

42

--------------------------------------------------------------------------------

 

 

“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests (other than qualified director shares) are at the time owned by
the Company directly or indirectly through other Persons 100% of whose Equity
Interests (other than qualified director shares) are at the time owned, directly
or indirectly, by the Company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)           Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(i)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights, except to the extent otherwise qualified in the context where used.

 

(ii)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(iii)     Wherever the phrase “to the knowledge of any Loan Party” or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to the actual knowledge of a Responsible Officer of any Loan Party.

 

43

--------------------------------------------------------------------------------

 

 

(iv)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(v)     Any reference to “Bank of America Merrill Lynch International Limited”
is a reference to its successor in title Bank of America Merrill Lynch
International Designated Activity Company (including its branches) pursuant to
and with effect from the merger between Bank of America Merrill Lynch
International Limited and Bank of America Merrill Lynch International Designated
Activity Company that takes effect in accordance with Chapter II, Title II of
Directive (EU) 2017/1132 (which repeals and codifies the Cross-Border Mergers
Directive (2005/56/EC)), as implemented in the United Kingdom and Ireland.
Notwithstanding anything to the contrary in any Loan Document, a transfer of
rights and obligations from Bank of America Merrill Lynch International Limited
to Bank of America Merrill Lynch International Designated Activity Company
pursuant to such merger shall be permitted.

 

(c)           Accounting Terms; Changes in GAAP; Calculation of Financial
Covenants on a Pro Forma Basis; Limited Condition Acquisitions.

 

(i)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 (as it
relates to the “fair value” option) and FASB ASC 470-20 on financial liabilities
shall be disregarded.

 

(ii)     Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Loan Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(iii)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

(iv)     Calculation of Financial Covenants on a Pro Forma Basis.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.11 (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis with
respect to any Acquisition, Disposition or Recovery Event occurring during the
applicable period.

 

44

--------------------------------------------------------------------------------

 

 

(v)    Limited Condition Transactions. Notwithstanding anything to the contrary
herein, in the event that the Company provides written notice to the
Administrative Agent designating a proposed transaction as a Limited Condition
Transaction and indicating the Company’s intention to test the conditions to
such Limited Condition Transaction and the availability of the Incremental Term
Loan that is to be used to finance such Limited Condition Transaction in
accordance with this Section, then the following provisions shall apply:

 

(i)     any condition to such Limited Condition Transaction or such Incremental
Term Loan that the Loan Parties be in compliance with the financial covenants
set forth in Section 8.11 immediately after giving effect to such Limited
Condition Transaction and the incurrence of such Incremental Term Loan on a Pro
Forma Basis recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.01(a) or (b) shall be satisfied if the Loan Parties are in
compliance with such financial covenants immediately after giving effect to such
Limited Condition Transaction and the incurrence of such Incremental Term Loan
on a Pro Forma Basis recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Company has delivered financial
statements pursuant to Section 7.01(a) or (b) immediately prior to the LCT Test
Date;

 

(ii)     any condition to such Incremental Term Loan that the Consolidated Net
Leverage Ratio not exceed a specified level immediately after giving effect to
the incurrence of such Incremental Term Loan on a Pro Forma Basis recomputed as
of the end of the period of the four fiscal quarters most recently ended for
which the Company has delivered financial statements pursuant to Section 7.01(a)
or (b) shall be satisfied if the Loan Parties are in compliance with such
Consolidated Net Leverage Ratio immediately after giving effect to the
incurrence of such Incremental Term Loan on a Pro Forma Basis recomputed as of
the end of the period of the four fiscal quarters most recently ended for which
the Company has delivered financial statements pursuant to Section 7.01(a) or
(b) immediately prior to the LCT Test Date;

 

(iii)    any condition to such Limited Condition Transaction or such Incremental
Term Loan that requires that no Default or Event of Default shall have occurred
and be continuing at the time of such Limited Condition Transaction or the
incurrence of such Incremental Term Loan shall be satisfied if (A) no Default
shall have occurred and be continuing on the LCT Test Date and (B) no Event of
Default under Section 9.01(a), 9.01(f) or 9.01(g) shall have occurred and be
continuing on the date of the consummation of such Limited Condition Transaction
and the incurrence of such Incremental Term Loan;

 

(iv)    any condition to such Limited Condition Transaction or such Incremental
Term Loan that the representations and warranties in Article VI or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct at the
time of such Limited Condition Transaction or the incurrence of such Incremental
Term Loan shall be satisfied if (A) the representations and warranties in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct as of the LCT Test Date and (B) customary “specified representations”
and customary “specified purchase agreement representations” (or similar term),
in each case as agreed by the Lenders providing such Incremental Term Loan,
shall be true and correct on and as of the date of the consummation of such
Limited Condition Transaction and the incurrence of such Incremental Term Loan;
and

 

(v)     in connection with any calculation of any ratio, test or basket
availability with respect to any transaction (each a “Subsequent Transaction”)
following the LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated and the date on which the
definitive agreement (or other relevant definitive documentation) for such
Limited Condition Transaction is terminated or expires, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be calculated and tested and
must be satisfied both (A) on a Pro Forma Basis giving effect to such Limited
Condition Transaction and the incurrence of such Incremental Term Loan have been
consummated and (B) without giving effect to such Limited Condition Transaction
and the incurrence of such Incremental Term Loan.

 

45

--------------------------------------------------------------------------------

 

 

(d)           Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

(e)           Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

(f)            Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

(g)           Exchange Rates; Currency Equivalents.

 

(i)     The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(ii)     Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing, Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

46

--------------------------------------------------------------------------------

 

 

(h)           Additional Alternative Currencies.

 

(i)     The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is a lawful currency
that is readily available and freely transferable and convertible into Dollars
and (ii) such requested currency shall only be treated as a “LIBOR Quoted
Currency” to the extent that there is published LIBOR rate for such currency. In
the case of any such request with respect to the making of Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and each Lender with a Commitment under which such currency is requested to be
made available; and in the case of any such request with respect to the issuance
of Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(ii)     Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each appropriate Lender thereof; and in the case of any
such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof. Each appropriate Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(iii)     Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request under subsection (a) above within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans
to be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Lenders having a commitment to provide such
Loans or Letters of Credit consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency or LIBOR Quoted Currency, as
applicable, to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (ii) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be a LIBOR Quoted Currency or a Non-LIBOR Quoted
Currency, as applicable, for purposes of any Borrowings of Eurocurrency Rate
Loans. If the Administrative Agent and the L/C Issuer consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Company and (A) the Administrative Agent and the L/C Issuer may amend
the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency or LIBOR
Quoted Currency, as applicable, to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company.

 

47

--------------------------------------------------------------------------------

 

 

(i)            Change of Currency.

 

(i)     Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Signing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(ii)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(iii)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

(j)            [Reserved].

 

(k)           Code of Banking Practice.

 

The parties agreed that the Code of Banking Practice (Australia) does not apply
to the Loan Documents and the transactions under them.

 

(l)            Luxembourg Terms.

 

Without prejudice to the generality of any provision of this Agreement, to the
extent this Agreement relates to any Luxembourg Loan Party or to an entity
incorporated or having its registered office or place of central administration
in Luxembourg, a reference to: (a) a receiver, administrative receiver,
administrator, trustee, custodian, sequestrator, conservator or similar officer
appointed for the reorganization or liquidation of the business of a person
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
mandataire ad hoc, administrateur provisoire, liquidateur or curateur; (b) a
lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (c) a person being unable to pay its debts
includes that person being in a state of cessation de paiements; (d) creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie conservatoire); (e) a guarantee includes any garantie which
is independent from the debt to which it relates and excludes any suretyship
(cautionnement) within the meaning of Articles 2011 and seq. of the Luxembourg
Civil Code; (f) by-laws or constitutional documents includes its up-to-date
(restated) articles of association (statuts coordonnés); (g) a director includes
an administrateur or a gérant; and (h) a winding-up, administration or
dissolution includes, without limitation, bankruptcy (faillite), insolvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), reprieve from
payment (sursis de paiement), controlled management (gestion contrôlée), action
pauliana (action paulienne), general settlement with creditors, reorganization
or similar laws affecting the rights of creditors generally.

 

48

--------------------------------------------------------------------------------

 


THE REVOLVING COMMITMENTS AND CREDIT EXTENSIONS

 

(a)           Multicurrency Revolving Loans and Term Loans.

 

(i)     Multicurrency Revolving Loans. Subject to the terms and conditions set
forth herein, each Multicurrency Lender severally agrees to make loans (each
such loan, a “Multicurrency Revolving Loan”) to each Borrower in Dollars or in
one or more Alternative Currencies from time to time on any Business Day during
the Multicurrency Availability Period in an aggregate amount not to exceed at
any time outstanding the amount of such Multicurrency Lender’s Multicurrency
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Multicurrency Revolving Loans, (i) the Total Multicurrency
Revolving Outstandings shall not exceed the Aggregate Multicurrency Revolving
Commitments and (ii) the Multicurrency Revolving Credit Exposure of any
Multicurrency Lender shall not exceed such Multicurrency Lender’s Multicurrency
Revolving Commitment. Within the limits of each Multicurrency Lender’s
Multicurrency Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.

 

(ii)     Term Loan A-1. Subject to the terms and conditions set forth herein,
each Lender having a Term Loan A-1 Commitment severally agrees to make its
portion of a term loan (the “Term Loan A-1”) to the Company in Dollars on the
Restatement Date in an amount not to exceed such Lender’s Term Loan A-1
Commitment. Amounts repaid on the Term Loan A-1 may not be reborrowed. The Term
Loan A-1 may consist of Base Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein.

 

(iii)     Term Loan A-2. Subject to the terms and conditions set forth herein,
each Lender having a Term Loan A-2 Commitment severally agrees to make its
portion of a term loan (the “Term Loan A-2”) to the Company in Dollars on the
Restatement Date in an amount not to exceed such Lender’s Term Loan A-2
Commitment. Amounts repaid on the Term Loan A-2 may not be reborrowed. The Term
Loan A-2 may consist of Base Rate Loans or Eurocurrency Rate Loans, or a
combination thereof, as further provided herein.

 

(iv)     Term Loan A-3. Subject to the terms and conditions set forth herein,
each Lender having a Term Loan A-3 Commitment severally agrees to make its
portion of a term loan (the “Term Loan A-3”) to Interface Netherlands
Manufacturing in Euros on the Restatement Date in an amount not to exceed such
Lender’s Term Loan A-3 Commitment. Amounts repaid on the Term Loan A-3 may not
be reborrowed. The Term Loan A-3 shall consist of Eurocurrency Rate Loans.

 

(v)     Term Loan A-4. Subject to the terms and conditions set forth herein,
each Lender having a Term Loan A-4 Commitment severally agrees to make its
portion of a term loan (the “Term Loan A-4”) to Interface Australia Holdings in
Australian Dollars on the Restatement Date in an amount not to exceed such
Lender’s Term Loan A-4 Commitment. Amounts repaid on the Term Loan A-4 may not
be reborrowed. The Term Loan A-4 shall consist of Eurocurrency Rate Loans.

 

49

--------------------------------------------------------------------------------

 

 

(b)           Borrowings, Conversions and Continuations of Loans.

 

(i)     Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of,
Multicurrency Revolving Loans that are Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Multicurrency Revolving Loans that are
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, (iii) five (5)
Business Days prior to the requested date of any Borrowing or any continuation
of Eurocurrency Rate Loans denominated in a Special Notice Currency or
Australian Dollars and (iv) on the requested date of any Borrowing of Base Rate
Loans. Each telephonic notice by the Company pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a Loan
Notice. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of the Dollar Equivalent of $2,000,000 or a
whole multiple of the Dollar Equivalent of $500,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of the Dollar Equivalent of
$1,000,000 or a whole multiple of the Dollar Equivalent of $250,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Company is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, (vi) the currency of the Loans to be
borrowed, and (vii) if applicable, the Designated Borrower. If the Company fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of a
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one (1) month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
No Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency.

 

(ii)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender in writing of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of such Borrower on
the books of Bank of America with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Multicurrency Revolving Loans denominated in Dollars is given by the Company,
there are L/C Borrowings outstanding, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings and
second, shall be made available to the applicable Borrower as provided above.

 

50

--------------------------------------------------------------------------------

 

 

(iii)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurocurrency Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(iv)     The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(v)       After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than eighteen (18) Interest Periods in effect.

 

(vi)     This Section 2.02 shall not apply to Swing Line Loans.

 

(c)           Letters of Credit.

 

(i)       The Letter of Credit Commitment.

 

(i)     Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Restatement Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any Subsidiary, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Multicurrency Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or any Subsidiary and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Multicurrency Revolving Outstandings shall not exceed the
Aggregate Multicurrency Revolving Commitments, (y) the Multicurrency Revolving
Credit Exposure of any Multicurrency Lender shall not exceed such Multicurrency
Lender’s Multicurrency Revolving Commitment and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit; provided,
further, that bank guaranties shall only be provided by the L/C Issuer to an
Australian Borrower and shall be denominated in Australian Dollars. Each request
by the Company for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. On and after the Restatement Date all Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, shall be
deemed L/C Obligations and shall be subject to and governed by the terms and
conditions hereof.

 

51

--------------------------------------------------------------------------------

 

 

(ii)     The L/C Issuer shall not issue any Letter of Credit if:

 

subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Multicurrency Lenders (other than Defaulting Lenders)
holding a majority of the Multicurrency Revolving Credit Exposure have approved
such expiry date; or

 

the expiry date of such requested Letter of Credit would occur after the date 12
months after the Maturity Date, unless all the Multicurrency Lenders have
approved such expiry date.

 

(iii)     The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

 

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Signing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Signing Date and which the L/C
Issuer in good faith deems material to it;

 

the issuance of such Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;

 

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $250,000, in the case
of a commercial Letter of Credit, or $250,000, in the case of a standby Letter
of Credit, or such lesser amount as the L/C Issuer may agree in its sole
discretion;

 

except as otherwise agreed by the Administrative Agent and the L/C Issuer, the
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

 

any Multicurrency Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Defaulting Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(b)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;

 

such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

 

the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

 

52

--------------------------------------------------------------------------------

 

 

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)     The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)     The L/C Issuer shall act on behalf of the Multicurrency Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(ii)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount (and currency) thereof and in the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require. Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

53

--------------------------------------------------------------------------------

 

 

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Multicurrency
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Multicurrency Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the date 12 months after the Maturity
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Loan Party that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing the L/C Issuer not to permit such extension.

 

(iv)     If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Company
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

54

--------------------------------------------------------------------------------

 

 

(v)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(iii)      Drawings and Reimbursements; Funding of Participations.

 

(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the L/C Issuer shall notify the Company
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Company fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Multicurrency Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Multicurrency Lender’s Applicable Percentage thereof. In such event, the Company
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Multicurrency Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)     Each Multicurrency Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Multicurrency Lender that so makes funds available shall be
deemed to have made a Multicurrency Revolving Loan that is a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

55

--------------------------------------------------------------------------------

 

 

(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in Section
5.02 cannot be satisfied or for any other reason, the Company shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Multicurrency Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Multicurrency Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)     Until each Multicurrency Lender funds its Multicurrency Revolving Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Multicurrency Lender’s Applicable Percentage of such amount shall be solely for
the account of the L/C Issuer.

 

(v)     Each Multicurrency Lender’s obligation to make Multicurrency Revolving
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such
Multicurrency Lender may have against the L/C Issuer, any Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Multicurrency Lender’s obligation to make Multicurrency Revolving Loans pursuant
to this Section 2.03(c) is subject to the conditions set forth in Section 5.02
(other than delivery by the Company of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)     If any Multicurrency Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Multicurrency Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Multicurrency Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Multicurrency Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Multicurrency
Lender’s Multicurrency Revolving Loan included in the relevant Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Multicurrency Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

56

--------------------------------------------------------------------------------

 

 

(iv)      Repayment of Participations.

 

(i)     At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Multicurrency Lender such Multicurrency
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Multicurrency Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

(ii)     If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Multicurrency Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Multicurrency Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(v)     Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)      any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

(ii)     the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

 

(v)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)      any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

57

--------------------------------------------------------------------------------

 

 

(vii)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary; or

 

(ix)       any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. Each Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(vi)     Role of L/C Issuer. Each Multicurrency Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, any Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to any Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

58

--------------------------------------------------------------------------------

 

 

(vii)     Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Company for, and the L/C Issuer’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

 

(viii)     Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Multicurrency Lender in accordance, subject to
Section 2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) (i) for each commercial Letter of Credit equal to 1.00% per
annum times the daily amount available to be drawn under such Letter of Credit,
(ii) for each standby Letter of Credit equal to the Applicable Rate for
Multicurrency Revolving Loans that are Eurocurrency Rate Loans times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
and (iii) for each bank guaranty equal to the Applicable Rate for Multicurrency
Revolving Loans that are Eurocurrency Rate Loans times the Dollar Equivalent of
the daily amount available to be paid under such guaranty. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Maturity Date
and thereafter on demand; and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(ix)     Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at a rate
agreed in writing between the Company and the L/C Issuer, computed on the amount
of such Letter of Credit, and payable upon the issuance thereof, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Company and
the L/C Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum specified in the Agent Fee Letter, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the last Business Day of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Maturity Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

59

--------------------------------------------------------------------------------

 

 

(x)      Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(xi)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(d)           Swing Line Loans.

 

(i)      

 

(i)     Domestic Swing Line Facility. Subject to the terms and conditions set
forth herein, the Domestic Swing Line Lender, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Domestic Swing Line Loan”) to the Company in
Dollars from time to time on any Business Day during the Multicurrency
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Domestic Swing Line Sublimit (or such greater amount as may be
agreed by the Administrative Agent in its sole discretion), notwithstanding the
fact that such Domestic Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Multicurrency Revolving Loans and L/C
Obligations of the Lender acting as Domestic Swing Line Lender, may exceed the
amount of such Lender’s Multicurrency Revolving Commitment; provided, however,
that (i) after giving effect to any Domestic Swing Line Loan, (A) the Total
Multicurrency Revolving Outstandings shall not exceed the Aggregate
Multicurrency Revolving Commitments, (B) the Multicurrency Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Multicurrency Revolving
Commitment and (C) the Outstanding Amount of all Multicurrency Swing Line Loans
shall not exceed the Multicurrency Swing Line Sublimit, (ii) the Company shall
not use the proceeds of any Domestic Swing Line Loan to refinance any
outstanding Swing Line Loan and (iii) the Domestic Swing Line Lender shall not
be under any obligation to make any Domestic Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Domestic Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Domestic Swing Line Loan,
each Multicurrency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Domestic Swing Line Lender a risk
participation in such Domestic Swing Line Loan in an amount equal to the product
of such Lender’s Applicable Percentage times the amount of such Domestic Swing
Line Loan.

 

(ii)     Australian Swing Line Facility. Subject to the terms and conditions set
forth herein, the Australian Swing Line Lender, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, agrees to make loans (each
such loan, an “Australian Swing Line Loan”) to each Australian Borrower in
Australian Dollars or U.S. Dollars from time to time on any Business Day during
the Multicurrency Availability Period in an aggregate amount outstanding not to
exceed at any time the amount of the Australian Swing Line Sublimit (or such
greater amount as may be agreed by the Administrative Agent in its sole
discretion), notwithstanding the fact that such Australian Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Multicurrency Revolving Loans and L/C Obligations of the Lender acting as
Australian Swing Line Lender, may exceed the amount of such Lender’s
Multicurrency Revolving Commitment; provided, however, that (i) after giving
effect to any Australian Swing Line Loan, (A) the Total Multicurrency Revolving
Outstandings shall not exceed the Aggregate Multicurrency Revolving Commitments,
(B) the Multicurrency Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Multicurrency Revolving Commitment and (C) the Outstanding Amount
of all Multicurrency Swing Line Loans shall not exceed the Multicurrency Swing
Line Sublimit, (ii) the applicable Australian Borrower shall not use the
proceeds of any Australian Swing Line Loan to refinance any outstanding Swing
Line Loan and (iii) the Australian Swing Line Lender shall not be under any
obligation to make any Australian Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Australian Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Australian Swing Line Loan
shall bear interest at a rate per annum determined in accordance with Section
2.08(a). Immediately upon the making of an Australian Swing Line Loan, each
Multicurrency Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Australian Swing Line Lender a risk
participation in such Australian Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such
Australian Swing Line Loan.

 

60

--------------------------------------------------------------------------------

 

 

(iii)     European Swing Line Facility. Subject to the terms and conditions set
forth herein, the European Swing Line Lender, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, agrees to make loans (each
such loan, a “European Swing Line Loan”) to each European Borrower in Euro,
Sterling or Dollars from time to time on any Business Day during the
Multicurrency Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the European Swing Line Sublimit (or such greater
amount as may be agreed by the Administrative Agent in its sole discretion),
notwithstanding the fact that such European Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Multicurrency
Revolving Loans and L/C Obligations of the Lender acting as European Swing Line
Lender, may exceed the amount of such Lender’s Multicurrency Revolving
Commitment; provided, however, that (i) after giving effect to any European
Swing Line Loan, (A) the Total Multicurrency Revolving Outstandings shall not
exceed the Aggregate Multicurrency Revolving Commitments, (B) the Multicurrency
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Multicurrency Revolving Commitment and (C) the Outstanding Amount of all
Multicurrency Swing Line Loans shall not exceed the Multicurrency Swing Line
Sublimit, (ii) each European Borrower shall not use the proceeds of any European
Swing Line Loan to refinance any outstanding Swing Line Loan and (iii) the
European Swing Line Lender shall not be under any obligation to make any
European Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, each European Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each European Swing Line Loan shall bear interest at a rate per
annum determined in accordance with Section 2.08(a). Immediately upon the making
of a European Swing Line Loan, each Multicurrency Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the European
Swing Line Lender a risk participation in such European Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such European Swing Line Loan.

 

(ii)     Borrowing Procedures. At any time an Auto Borrow Agreement is not in
effect, each Borrowing of Swing Line Loans shall be made upon the applicable
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice.  Each such notice must be received by such Swing Line Lender and
the Administrative Agent not later than (w) 1:00 p.m. (Eastern time) for
Domestic Swing Line Loans, (x) 11:00 a.m. (London time) for European Swing Line
Loans and (y) 11:00 a.m. (Sydney time) for Australian Swing Line Loans and shall
specify (i) the amount to be borrowed and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the applicable Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice.  Promptly after receipt by such Swing Line
Lender of any telephonic Swing Line Loan Notice, such Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
such Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless such Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to (w) 2:00 p.m. (Eastern time) for Domestic
Swing Line Loans, (x) 12:00 (noon) (London time) for European Swing Line Loans
and (y) 11:00 a.m. (Sydney time) for Australian Swing Line Loans (A) directing
such Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to such Borrower.

 

61

--------------------------------------------------------------------------------

 

 

(iii)      Refinancing of Swing Line Loans.

 

(i)     Each Swing Line Lender at any time in its sole discretion may request,
on behalf of the applicable Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Lender make a
Multicurrency Revolving Loan (that is a Base Rate Loan, with respect to a
refinancing of a Domestic Swing Line Loan, or a Eurocurrency Rate Loan with the
shortest applicable Interest Period, in the case of a refinancing of an
Australian Swing Line Loan or a European Swing Line Loan) in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding, in each case to the extent that such Lender has a Multicurrency
Revolving Commitment with respect to such Swing Line Loan. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Multicurrency Revolving Commitments and the conditions set forth in
Section 5.02. Such Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of such Swing Line Lender at the Administrative Agent’s Office for
the applicable currency payments not later than 1:00 p.m. on the day specified
in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Multicurrency Revolving
Loan to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to such Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Multicurrency Revolving Loans in accordance with Section
2.04(c)(i), the request for Multicurrency Revolving Loans submitted by a Swing
Line Lender as set forth herein shall be deemed to be a request by such Swing
Line Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of such Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

62

--------------------------------------------------------------------------------

 

 

(iii)     If any Lender fails to make available to the Administrative Agent for
the account of any Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), such Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Swing Line Lender at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Multicurrency Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of such Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)     Each Lender’s obligation to make Multicurrency Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against any Swing Line Lender, the
Company, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Multicurrency Revolving Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(iv)      Repayment of Participations.

 

(i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if a Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Applicable Percentage thereof in the same funds as those
received by such Swing Line Lender.

 

(ii)     If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of such Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(v)      Interest for Account of Swing Line Lender. The applicable Swing Line
Lender shall be responsible for invoicing the applicable Borrower for interest
on the Swing Line Loans. Until each Lender funds its Multicurrency Revolving
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the applicable
Swing Line Lender.

 

63

--------------------------------------------------------------------------------

 

 

(vi)       Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.

 

(vii)      Auto Borrow Arrangement. In order to facilitate the borrowing of
Swing Line Loans, the Company and the applicable Swing Line Lender may mutually
agree to, and are hereby authorized to, from time to time, enter into an
agreement providing for “auto borrow” borrowing arrangements in form and
substance satisfactory to the applicable Swing Line Lender and the
Administrative Agent (the “Auto Borrow Agreement”) by such Swing Line Lender of
Swing Line Loans under the conditions set forth in the Auto Borrow Agreement,
subject to the conditions set forth herein.  At any time an Auto Borrow
Agreement is in effect, advances under the Auto Borrow Agreement shall be deemed
Swing Line Loans for all purposes hereof, except that Borrowings of Swing Line
Loans under the Auto Borrow Agreement shall be made in accordance with the Auto
Borrow Agreement.  For purposes of determining the Total Multicurrency Revolving
Outstandings at any time during which one or more Auto Borrow Agreements are
used in connection with Multicurrency Swing Line Loans, the Outstanding Amount
of all Multicurrency Swing Line Loans shall be deemed to be the sum of the
Outstanding Amount of Multicurrency Swing Line Loans at such time plus the
maximum amount available to be borrowed under all of the Auto Borrow
Agreement(s) with respect to such Multicurrency Swing Line Loans at such time. 
For purposes of determining available amount for borrowings under the Domestic
Swing Line Sublimit, the Australian Swing Line Sublimit or the European Swing
Line Sublimit, as applicable, the available amount shall be an amount equal to
(x) the Domestic Swing Line Sublimit, the Australian Swing Line Sublimit or the
European Swing Line Sublimit, as applicable, less (y) the maximum amount
available to be borrowed under all the applicable Auto Borrow Agreement(s) with
respect to the Domestic Swing Line Loans, the Australian Swing Line Loans or the
European Swing Line Loans, as applicable, at such time less (z) the Outstanding
Amount of the Domestic Swing Line Loans, the Australian Swing Line Loans or the
European Swing Line Loans at such time.

 

(e)           Prepayments.

 

(i)        Voluntary Prepayments of Loans.

 

(i)     Multicurrency Revolving Loans. Each Borrower may, upon delivery to the
Administrative Agent of a Notice of Loan Prepayment, at any time or from time to
time voluntarily prepay Multicurrency Revolving Loans in whole or in part
without premium or penalty; provided that such notice must be in a form
acceptable to the Administrative Agent and, provided further that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Multicurrency
Revolving Loans that are Eurocurrency Rate Loans denominated in Dollars, (2)
four (4) Business Days prior to the requested date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies (other than Australian
Dollars), (3) five (5) Business Days prior to prepayment of Eurocurrency Rate
Loans denominated in a Special Notice Currency or Australian Dollars and (4) on
the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); and (C) any prepayment of Base Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date, the currency and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

64

--------------------------------------------------------------------------------

 

 

(ii)     Swing Line Loans. At any time an Auto Borrow Agreement is not in
effect, each Borrower may, upon delivery to the applicable Swing Line Lender of
a Notice of Loan Prepayment (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by such Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (ii) any such prepayment shall be in a
minimum principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(iii)    Term Loans. The Borrowers may, upon delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay a Term Loan in whole or in part without premium or penalty;
provided that such notice must be in a form acceptable to the Administrative
Agent and (A) such notice must be received by the Administrative Agent not later
than 11:00 a.m. (1) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $250,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); (C) any prepayment
of Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); and (D) any prepayment of a Term Loan shall be
applied to such Term Loan selected by the applicable Borrower and to the
remaining principal amortization payments of each such Term Loan in inverse
order of maturity. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.15, each such prepayment shall be applied to the applicable Term
Loan in accordance with each Lender’s respective Applicable Percentage.

 

(ii)       Mandatory Prepayments of Loans.

 

(i)     Multicurrency Revolving Commitments. If for any reason the Total
Multicurrency Revolving Outstandings at any time exceed 105% of the Aggregate
Multicurrency Revolving Commitments then in effect, the Company shall
immediately prepay (or cause the applicable Designated Borrower to prepay)
Multicurrency Revolving Loans and/or Multicurrency Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Company shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment
in full of the Multicurrency Revolving Loans and Multicurrency Swing Line Loans
the Total Multicurrency Revolving Outstandings exceed the Aggregate
Multicurrency Revolving Commitments then in effect.

 

65

--------------------------------------------------------------------------------

 

 

(ii)     Dispositions and Recovery Events. The Company shall prepay the
outstanding principal amount of the Term Loans as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds received by the Company
and its Domestic Subsidiaries from Dispositions and Recovery Events consummated
after the Restatement Date to the extent that such Net Cash Proceeds exceed
$5,000,000 in the aggregate in any fiscal year of the Company and are not
reinvested in assets (excluding current assets (other than inventory, as such
term is defined in the UCC) as classified by GAAP) that are useful in the
business of the Company and its Subsidiaries within three hundred and sixty
(360) days following receipt thereof (it being understood that such prepayment
shall be due immediately upon the expiration of such 360 day period to the
extent such Net Cash Proceeds are not so reinvested).

 

(iii)     Debt Issuances. Immediately upon receipt by the Company or any
Domestic Subsidiary of the Net Cash Proceeds of any Debt Issuance consummated
after the Restatement Date, the Company shall prepay the outstanding principal
amount of the Term Loans as hereafter provided in an aggregate amount equal to
100% of such Net Cash Proceeds.

 

(iv)     Application of Mandatory Prepayments. All amounts required to be paid
pursuant to Section 2.05(b)(i) shall be applied first, ratably to the L/C
Borrowings and the Multicurrency Swing Line Loans, second, to the outstanding
Multicurrency Revolving Loans, and, third, to Cash Collateralize the remaining
L/C Obligations. With respect to all amounts required to be prepaid pursuant to
Sections 2.05(b)(ii) and (iii), such amounts shall be applied ratably to the
outstanding Term Loans (in each case, to the remaining principal amortization
payments of the Term Loans in inverse order of maturity).

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment. Notwithstanding any other provision of this Section 2.05(b),
with respect to any amount of Net Cash Proceeds subject to Section 2.05(b)(ii)
or 2.05(b)(iii) attributable to a Foreign Subsidiary, in the event the Borrowers
determine in good faith in consultation with the Administrative Agent that the
upstreaming of cash equal to such amount by such Foreign Subsidiary (i) would
violate any local Law (e.g., financial assistance, thin capitalization,
corporate benefit, or the fiduciary and statutory duties of the directors of
such Foreign Subsidiary) or any term of any Organization Document applicable to
such Foreign Subsidiary required by Law, or (ii) would cause any material
adverse tax consequence to the Borrowers and their Subsidiaries, then such
amount shall be excluded from such Net Cash Proceeds; provided, that for one (1)
year from the date on which the obligation to make the applicable prepayment
arose, the Borrowers and such Foreign Subsidiary shall use all commercially
reasonable efforts to overcome or eliminate any such restrictions or minimize
any such costs of prepayment and, if successful, shall promptly make the
applicable prepayment, unless the Borrowers shall have determined in good faith
in consultation with the Administrative Agent that such actions would require
the expenditure of a material amount of funds.

 

(f)            Termination or Reduction of Commitments.

 

(i)     Optional Termination or Reduction of Aggregate Multicurrency Revolving
Commitments. The Borrowers may, upon notice to the Administrative Agent,
terminate the Aggregate Multicurrency Revolving Commitments, or from time to
time permanently reduce the Aggregate Multicurrency Revolving Commitments;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $500,000 in excess
thereof, (c) the Borrowers shall not terminate or reduce the Aggregate
Multicurrency Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Multicurrency Revolving Outstandings
would exceed the Aggregate Multicurrency Revolving Commitments and (d) if, after
giving effect to any reduction of the Aggregate Multicurrency Revolving
Commitments, the Letter of Credit Sublimit or the Multicurrency Swing Line
Sublimit exceeds the amount of the Aggregate Multicurrency Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Multicurrency Lenders
of any such notice of termination or reduction of the Aggregate Multicurrency
Revolving Commitments. Any reduction of the Aggregate Multicurrency Revolving
Commitments shall be applied to the Multicurrency Revolving Commitment of each
Multicurrency Lender according to its Applicable Percentage. All fees accrued
until the effective date of any termination of the Aggregate Multicurrency
Revolving Commitments shall be paid on the effective date of such termination.

 

66

--------------------------------------------------------------------------------

 

 

(ii)       Mandatory Termination or Reduction of Commitments.

 

(i)     Term Loan A-1 Commitment. The Term Loan A-1 Commitments of all of the
Lenders shall automatically and permanently be reduced by the amount of any
principal payment in respect of the “Term Loan A” under the Existing Facility
Agreement after the Signing Date and prior to the Restatement Date. Any such
reduction of the Term Loan A-1 Commitments shall be applied to the Term Loan A-1
Commitments of each Lender according to its Applicable Percentage.

 

(ii)     Commitments. All of the Commitments of all of the Lenders shall
automatically and permanently terminate on the Outside Date if the Restatement
Date does not occur on or prior to the Outside Date.

 

(g)           Repayment of Loans.

 

(i)      Multicurrency Revolving Loans. The applicable Borrower shall pay to the
Lenders on the Maturity Date the aggregate principal amount of all Multicurrency
Revolving Loans outstanding on such date.

 

(ii)     Swing Line Loans. The applicable Borrower shall pay each Swing Line
Loan on the earlier to occur of (i) the date ten (10) Business Days after such
Swing Line Loan is made and (ii) the Maturity Date.

 

(iii)    Term Loan A-1. Commencing on the last Business Day of the first full
calendar quarter ending after the Restatement Date, the Company shall repay the
outstanding principal amount of the Term Loan A-1 in quarterly installments
equal to 1.25% of the initial principal amount of the Term Loan A-1 (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), with such installments due and payable on the last Business
Day of each calendar quarter (unless accelerated sooner pursuant to Section
9.02), with all remaining unpaid principal and accrued interest on the Term Loan
A-1 due and payable on the Maturity Date.

 

(iv)     Term Loan A-2. Commencing on the last Business Day of the first full
calendar quarter ending after the Restatement Date, the Company shall repay the
outstanding principal amount of the Term Loan A-2 in quarterly installments
equal to 1.25% of the initial principal amount of the Term Loan A-2 (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), with such installments due and payable on the last Business
Day of each calendar quarter (unless accelerated sooner pursuant to Section
9.02), with all remaining unpaid principal and accrued interest on the Term Loan
A-2 due and payable on the Maturity Date.

 

67

--------------------------------------------------------------------------------

 

 

(v)    Term Loan A-3. Commencing on the last Business Day of the first full
calendar quarter ending after the Restatement Date, Interface Netherlands
Manufacturing shall repay the outstanding principal amount of the Term Loan A-3
in quarterly installments equal to 1.25% of the initial principal amount of the
Term Loan A-3 (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), with such installments due and
payable on the last Business Day of each calendar quarter (unless accelerated
sooner pursuant to Section 9.02), with all remaining unpaid principal and
accrued interest on the Term Loan A-3 due and payable on the Maturity Date.

 

(vi)     Term Loan A-4. Commencing on the last Business Day of the first full
calendar quarter ending after the Restatement Date, Interface Australia Holdings
shall repay the outstanding principal amount of the Term Loan A-4 in quarterly
installments equal to 1.25% of the initial principal amount of the Term Loan A-4
(as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), with such installments due and payable on the last
Business Day of each calendar quarter (unless accelerated sooner pursuant to
Section 9.02), with all remaining unpaid principal and accrued interest on the
Term Loan A-4 due and payable on the Maturity Date.

 

(h)           Interest.

 

(i)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iii) each Domestic Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate (or with respect to any Domestic
Swing Line Loan advanced pursuant to an Auto Borrow Agreement, such other rate
as separately agreed in writing between the Company and the Domestic Swing Line
Lender); (iv) each Australian Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) with respect to Australian Swing Line Loans
denominated in Australian Dollars, the Australian Base Rate plus the Applicable
Rate for Eurocurrency Rate Loans or such other rate per annum as the Australian
Swing Line Lender and the applicable Australian Borrower shall mutually agree
and (B) with respect to Australian Swing Line Loans denominated in U.S. Dollars,
such rate per annum as the Australian Swing Line Lender and the applicable
Australian Borrower shall mutually agree and (v) each European Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to (A) with respect to
European Swing Line Loans denominated in Euro or Sterling, the LIBOR Daily
Floating Rate plus the Applicable Rate for Eurocurrency Rate Loans or such other
rate per annum as the European Swing Line Lender and the applicable European
Borrower shall mutually agree and (B) with respect to European Swing Line Loans
denominated in Dollars, such rate per annum as the European Swing Line Lender
and the applicable European Borrower shall mutually agree.

 

(ii)      (i)     If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(i)      If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent and in the manner permitted by
applicable Laws.

 

68

--------------------------------------------------------------------------------

 

 

(ii)     Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(iii)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. To the extent that
any calculation of interest or any fee required to paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

 

(iv)     For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

(i)            Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(i)      Multicurrency Commitment Fee. The Company shall pay to the
Administrative Agent, for the account of each Multicurrency Lender in accordance
with its Applicable Percentage, a commitment fee in Dollars (the “Multicurrency
Commitment Fee”) equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Multicurrency Revolving Commitments
exceed the sum of (A) the Outstanding Amount of Multicurrency Revolving Loans
and (B) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15. For the avoidance of doubt, the Outstanding Amount of
Multicurrency Swing Line Loans shall not be counted towards or considered usage
of the Aggregate Multicurrency Revolving Commitments for purposes of determining
the Multicurrency Commitment Fee. The Multicurrency Commitment Fee shall accrue
at all times during the Multicurrency Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Restatement Date, and on the last day of the Multicurrency Availability
Period. The Multicurrency Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(ii)       Other Fees.

 

(i)     The Company shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

69

--------------------------------------------------------------------------------

 

 

(ii)     The Company shall pay to the Lenders, in Dollars, such fees, if any, as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(j)           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(i)      All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(ii)     If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement. Each Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

(k)           Evidence of Debt.

 

(i)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to any Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of each
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

70

--------------------------------------------------------------------------------

 

 

(ii)     In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(l)            Payments Generally; Administrative Agent’s Clawback.

 

(i)     General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(ii)     Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by any Borrower shall
be without prejudice to any claim any Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

71

--------------------------------------------------------------------------------

 

 

(i)     Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(iii)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(iv)     Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(v)      Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

72

--------------------------------------------------------------------------------

 

 

(m)          Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

(n)          Cash Collateral.

 

(i)      Certain Credit Support Events. If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Maturity Date, any L/C Obligation
for any reason remains outstanding, (iii) any Borrower shall be required to
provide Cash Collateral pursuant to Section 9.02(c) or (iv) there shall exist a
Defaulting Lender, the Company shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the L/C Issuer provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

(ii)     Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other personal property so provided as Cash Collateral pursuant hereto,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.14(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the L/C
Issuer as herein provided (other than Liens permitted under Section 8.01(m)), or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Company will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Company shall pay (or shall cause the applicable Designated Borrower to pay)
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

73

--------------------------------------------------------------------------------

 

 

(iii)     Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iv)     Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

(o)           Defaulting Lenders.

 

(i)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.

 

(ii)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or any Swing Line Lender hereunder;
third, if such Defaulting Lender is a Multicurrency Lender, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Company may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Multicurrency Lender, Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or any Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the L/C Issuer or any Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Multicurrency Revolving Commitments hereunder
without giving effect to Section 2.15(b). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

74

--------------------------------------------------------------------------------

 

 

(iii)      Certain Fees.

 

No Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

 

With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to Section 2.15(b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(ii)      Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Multicurrency Revolving Commitment) but only
to the extent that such reallocation does not cause (A) the aggregate
Multicurrency Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Multicurrency Revolving Commitment or (B) aggregate
Multicurrency Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Multicurrency Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

75

--------------------------------------------------------------------------------

 

 

(iii)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Company or the applicable Borrower(s) shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
the applicable Swing Line Loans in an amount equal to the applicable Swing Line
Lenders’ Fronting Exposure and (y) second, if the Defaulting Lender is a
Multicurrency Lender, Cash Collateralize the L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

 

(iv)      Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swing Line Lenders and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(p)           Designated Borrowers.

 

(i)     Designated Borrowers on Signing Date. Effective as of the Signing Date,
each of the Subsidiaries set forth on Schedule 2.16 and identified as
“Designated Borrowers” on the signature pages to the Restatement Agreement shall
be a “Designated Borrower” hereunder and may receive Loans for its account on
the terms and conditions set forth in this Agreement.

 

(ii)     Addition of Designated Borrowers after the Signing Date. The Company
may at any time and from time to time after the Signing Date, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any additional Foreign Subsidiary of the
Company (an “Applicant Borrower”) as a Designated Borrower to receive Loans
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each applicable Lender) a duly executed notice
and agreement in substantially the form of Exhibit 2.16-1 (a “Designated
Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein (i) the Administrative Agent and the
Lenders that are to provide Commitments and/or Loans in favor of an Applicant
Borrower must each agree in writing to such Applicant Borrower becoming a
Designated Borrower and (ii) the Administrative Agent and such Lenders shall
have received such supporting resolutions, incumbency certificates, “know your
customer” information, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent, and Notes signed by such new
Borrowers to the extent any Lender so requires (the requirements in clauses (i)
and (ii) hereof, the “Designated Borrower Requirements”). If the Designated
Borrower Requirements are met, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.16-2 (a “Designated Borrower Notice”) to the
Company and the applicable Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the applicable Lenders agrees to permit such Designated
Borrower to receive Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five (5) Business Days after such effective
date.

 

76

--------------------------------------------------------------------------------

 

 

(iii)     Several Liability of Designated Borrowers. The obligations of the
Designated Borrowers under this Agreement and the other Loan Documents are
several (and not joint and several). The obligations of each Designated Borrower
with respect to Credit Extensions made to, or for the account of, such
Designated Borrower shall be primary obligations of such Designated Borrower. No
Designated Borrower shall be obligated to (a) repay the principal amount of or
to pay accrued interest on any Loans made to or for the account of any other
Borrower; (b) pay any amounts with respect to any Letters of Credit issued at
the request of or for the account of any Borrower nor (c) procure that any other
Borrower performs the Obligations it owes to any Loan Party.

 

(iv)     Appointment. Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.16 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Designated Borrower as the Company, subject to clause (c) above,
deems appropriate in its sole discretion and each Designated Borrower shall be
obligated by all of the terms of any such document executed on its behalf (ii)
any notice or communication delivered by the Administrative Agent or the Lender
to the Company shall be deemed delivered to each Designated Borrower, (iii) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by the Company on behalf of each
Guarantor and (iv) the representations and warranties made in Article VI by each
Loan Party that is a Designated Borrower are only being made by such Designated
Borrower in respect of itself and not in respect of any other Loan Party.

 

(v)     Termination of Status. The Company may from time to time, upon not less
than fifteen (15) Business Days’ notice from the Company to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), terminate a Designated Borrower’s status as such; provided
that there are no outstanding Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Loans made
to it, as of the effective date of such termination. The Administrative Agent
will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

 

(vi)     No Base Rate Loans. Notwithstanding anything contained to the contrary
in this Agreement or any other Loan Document, no Designated Borrower may borrow
Base Rate Loans under this Agreement.

 

(q)           [Reserved].

 

(r)            Designated Lender.

 

Each Lender at its option may make any Credit Extension to any Borrower by
causing any domestic or foreign branch or Affiliate of such Lender (each, a
“Designated Lender”) to make such Credit Extension (and in the case of an
Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of such Borrower to repay such
Credit Extension in accordance with the terms of this Agreement; provided,
however, if, in any applicable jurisdiction, the Administrative Agent, the L/C
Issuer or any Lender or any Designated Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the L/C Issuer or any Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan or Letter of Credit or (iii) issue, make, maintain, fund or charge interest
or fees with respect to any Credit Extension to any Designated Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia, such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest or fees with respect to any
such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled.  Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Company or,
if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law), (B) to the extent applicable to the L/C
Issuer, Cash Collateralize that portion of applicable L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized and (C) take all reasonable actions requested by such Person
to mitigate or avoid such illegality.

 

77

--------------------------------------------------------------------------------

 

 

(s)            Incremental Facilities.

 

The Company shall have the right at any time and from time to time after the
Signing Date, upon at least five (5) Business Days’ (or such lesser period as
the Administrative Agent may agree) prior written notice to the Administrative
Agent, to increase the Aggregate Multicurrency Revolving Commitments (any such
increase, an “Incremental Revolving Increase”) or establish one or more
additional term loans under this Agreement (each such term loan, an “Incremental
Term Loan”; each Incremental Revolving Increase and each Incremental Term Loan
are referred to collectively as “Incremental Facilities”) by an agreement in
writing entered into by the Loan Parties, the Administrative Agent and each
Person (including any existing Lender) that agrees to provide a portion of such
Incremental Facility (each an “Incremental Facility Amendment”); provided that,
subject to Section 1.03(e):

 

(i)      the aggregate initial principal amount of all Incremental Facilities
shall not exceed the greater of (i) US$250,000,000 and (ii) an unlimited amount
so long as, after giving effect to the relevant Incremental Facility on a Pro
Forma Basis (assuming, for purposes of this calculation, that the full amount of
such Incremental Facility is fully drawn and without netting the cash proceeds
of such Incremental Facility), the Consolidated Net Leverage Ratio does not
exceed 2.50:1.00 recomputed as of the last day of the period of the four fiscal
quarters most recently ended for which the Company has delivered financial
statements pursuant to Section 7.01(a) or (b);

 

(ii)      no Default shall have occurred and be continuing on the date on which
such Incremental Facility becomes effective or would exist after giving effect
to such Incremental Facility;

 

(iii)     such Incremental Facility shall be in a minimum amount of $10,000,000
and in integral multiples of $5,000,000 in excess thereof (or such lesser
amounts as the Administrative Agent may agree);

 

(iv)     such Incremental Facility shall be effective only upon receipt by the
Administrative Agent of (x) commitments to provide such Incremental Facility
from Persons (including existing Lenders) that qualify as Eligible Assignees and
(y) documentation from each Person providing a commitment to an Incremental
Facility evidencing its commitment in form and substance acceptable to the
Administrative Agent;

 

78

--------------------------------------------------------------------------------

 

 

(v)      the Borrowers shall have delivered to the Administrative Agent:

 

(i)     a certificate of each Loan Party dated as of the date of such
Incremental Facility signed by a Responsible Officer of such Loan Party (A)
certifying and attaching resolutions adopted by the board of directors or
equivalent governing body of such Loan Party approving such Incremental Facility
and (B) in the case of the Company, certifying that, before and after giving
effect to such Incremental Facility, (1) the representations and warranties of
each Loan Party contained in Article VI or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (other than a
representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than a
representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) as of such earlier date and (2) no Default exists;

 

(ii)     such amendments to the Collateral Documents as the Administrative Agent
may reasonably request to cause the Collateral Documents to secure the
Obligations after giving effect to such Incremental Facility; and

 

(iii)     customary opinions of legal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender (including each Person providing a
commitment to such Incremental Facility), dated as of the effective date of such
Incremental Facility;

 

(vi)     the Company shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to the
incurrence of such Incremental Facility on a Pro Forma Basis (assuming, for
purposes of this calculation, that the full amount of such Incremental Facility
is fully drawn and without netting the cash proceeds of such Incremental
Facility), the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11 recomputed as of the end of the period of the four
fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.01(a) or (b);

 

(vii)     if any Multicurrency Revolving Loans are outstanding at the time of an
Incremental Revolving Increase, the Company shall, if applicable, prepay one or
more existing Multicurrency Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to such
Incremental Revolving Increase, each Lender will hold its pro rata share (based
on its Applicable Percentage of the increased Aggregate Multicurrency Revolving
Commitments) of outstanding Multicurrency Revolving Loans;

 

(viii)     any Incremental Revolving Increase under this Section shall have
terms identical to those for the Multicurrency Revolving Loans under this
Agreement; provided that any upfront fees payable to the Lenders providing such
Incremental Revolving Increase may differ from those paid in connection with the
then existing Multicurrency Revolving Commitments;

 

(ix)      the amortization, pricing and use of proceeds applicable to any
Incremental Term Loan shall be as set forth in the definitive documentation
therefor; provided that such Incremental Term Loan shall have a final maturity
date that is coterminous with or later than the Maturity Date or the maturity
date of any outstanding Incremental Term Loan and the weighted average life to
maturity of such Incremental Term Loan shall be no shorter than the remaining
weighted average life to maturity of the Term Loans or any outstanding
Incremental Term Loan;

 

79

--------------------------------------------------------------------------------

 

 

(x)     each Incremental Term Loan shall share ratably in any prepayments of the
other Term Loans pursuant to Section 2.05 (or otherwise provide for more
favorable prepayment treatment for the then outstanding Term Loans) and shall
have ratable voting rights as the other Term Loans (or otherwise provide for
more favorable voting rights for the then outstanding Term Loans); and

 

(xi)     no Lender shall have any obligation to provide a commitment to an
Incremental Facility and any decision by a Lender to provide a commitment to an
Incremental Facility shall be made in its sole discretion independently from any
other Lender.

 

The commitments to each Incremental Facility and credit extensions under each
Incremental Facility shall constitute Commitments and Credit Extensions under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Collateral
Documents. The Lenders hereby authorize the Administrative Agent to enter into,
and the Lenders agree that this Agreement and the other Loan Documents shall be
amended by, such Incremental Facility Amendments to the extent (and only to the
extent) the Administrative Agent deems necessary in order to establish
Incremental Facilities on terms consistent with and/or to effect the provisions
of this Section 2.19. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Facility Amendment.

 



TAXES, YIELD PROTECTION AND ILLEGALITY

 

(a)           Taxes.

 

(i)        Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)     If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

80

--------------------------------------------------------------------------------

 

 

(iii)     If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(ii)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(iii)      Tax Indemnifications.

 

(i)     Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)     Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

81

--------------------------------------------------------------------------------

 

 

(iv)     Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

(v)       Status of Lenders; Tax Documentation.

 

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:

 

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

82

--------------------------------------------------------------------------------

 

 

executed originals of IRS Form W-8ECI;

 

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01(e)-1 to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code, a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Signing Date.

 

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

83

--------------------------------------------------------------------------------

 

 

(vi)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(vii)     Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(b)           Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Credit Extensions whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars, an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars, any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (a) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Company (or the applicable
Designated Borrower) shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Company (or the applicable Designated Borrower) shall also pay accrued interest
on the amount so prepaid or converted.

 

84

--------------------------------------------------------------------------------

 

 

(c)           Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof (a) the Administrative Agent determines that (i)
deposits (whether in Dollars, an Alternative Currency) are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or (ii)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan (whether denominated in Dollars, an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”) or (b) the Administrative Agent determines that for
any reason the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurocurrency Rate Loan, the Administrative
Agent will promptly so notify the Company and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
Lenders revokes such notice. Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for
(x) with respect to Eurocurrency Rate Loans denominated in Dollars, a Borrowing
of Base Rate Loans in Dollars in the amount specified therein and (y) with
respect to any Eurocurrency Rate Loans denominated in any currency other than
Dollars, a loan bearing interest at a comparable or successor rate which is
approved by the Administrative Agent.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Company and the affected Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
section, (2) the Administrative Agent notifies the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 

85

--------------------------------------------------------------------------------

 

 

(d)           Increased Costs.

 

(i)        Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(ii)     Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

 

(iii)     Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such Mandatory Costs. Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations.

 

86

--------------------------------------------------------------------------------

 

 

(iv)     Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

(v)     Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(vi)     Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

 

(e)           Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the applicable Designated
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

 

(i)     any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(ii)     any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

 

(iii)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13; or

 

87

--------------------------------------------------------------------------------

 

 

(iv)     any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate used in determining the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

 

(f)           Mitigation of Obligations; Replacement of Lenders.

 

(i)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or the L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or the cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(ii)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with Section
11.13.

 

(g)          Successor LIBOR.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Company) that the Company or Required
Lenders (as applicable) have determined, that:

 

(i)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

88

--------------------------------------------------------------------------------

 

 

(ii)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment in the form approved by the
Administrative Agent and the Company to all Lenders unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

(h)           Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

 

(i)            Withholding Taxes.

 

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans under this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

89

--------------------------------------------------------------------------------

 


GUARANTY

 

(a)           The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the L/C Issuer, the Lenders and each other holder of
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations is not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

(b)           Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(i)      at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

(ii)     any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

 

(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(iv)     any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected;

 

90

--------------------------------------------------------------------------------

 

 

(v)     any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor); or

 

(vi)     any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed obligation.

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

(c)            Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the actual fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such holder of
the Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

(d)           Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

(e)           Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

(f)            Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

 

91

--------------------------------------------------------------------------------

 

 

(g)           Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

(h)           Keepwell.

 

Each Domestic Loan Party that is a Qualified ECP Guarantor at the time the
Guaranty in this Article IV by any Domestic Loan Party that is not then an
“eligible contract participant” under the Commodity Exchange Act (a “Specified
Loan Party”) or the grant of a security interest under the Loan Documents by any
such Specified Loan Party, in either case, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable Debtor Relief Laws,
and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section 4.08 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Loan Party intends this Section 4.08 to constitute, and this Section 4.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 



CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

(a)           Restatement Date.

 

The obligation of each Lender and the L/C Issuer to make any Credit Extension on
the Restatement Date is subject solely to the satisfaction or waiver (in
accordance with Section 11.01) of each of the conditions set forth in Section 5
of the Restatement Agreement (subject to the Certain Funds Provisions set forth
in Section 6 of the Restatement Agreement).

 

(b)           Conditions to all Credit Extensions.

 

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurocurrency Rate Loans) after the Restatement
Date is subject to the following conditions precedent:

 

(i)     Representations and Warranties. Subject to Section 1.03(e) in the case
of an Incremental Term Loan, the representations and warranties of each Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (other than a
representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (other
than a representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) as of such earlier date.

 

92

--------------------------------------------------------------------------------

 

 

(ii)      No Default. Subject to Section 1.03(e) in the case of an Incremental
Term Loan, no Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(iii)    Request for Credit Extension. The Administrative Agent and, if
applicable, the L/C Issuer or the applicable Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(iv)    Designated Borrowers. If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.16 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(v)      Alternative Currency. In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.

 

(vi)    Legal Impediment. There shall be no impediment, restriction, limitation
or prohibition imposed under applicable Law or by any applicable Governmental
Authority, as to the proposed financing under this Agreement or the repayment
thereof or as to rights created under any Loan Document or as to application of
the proceeds or the realization of any such rights.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 



REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders on the Restatement Date (subject to Section 6 of the Restatement
Agreement) and on the date of each Credit Extension after the Restatement Date
(to the extent set forth in Section 5.02):

 

(a)           Existence, Qualification and Power.

 

Each Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except that (1) with respect to any Subsidiary that is
not a Loan Party or Material Subsidiary referred to in clause (a), any failure
to do so could not reasonably be expected to have a Material Adverse Effect and
(2) with respect to any Borrower or Subsidiary referred to in clauses (b)(i) or
(c), any failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

93

--------------------------------------------------------------------------------

 

 

(b)            Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any other Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

(c)           Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings and recordings to perfect the Liens created by the
Collateral Documents.

 

(d)           Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.

 

(e)           Financial Statements; No Material Adverse Effect.

 

(i)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) to the extent required by
GAAP, show (either in the text or the footnotes thereto) all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including material
liabilities for known taxes and material commitments.

 

(ii)     From the date of the Audited Financial Statements to and including the
Signing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Company and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Company and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Signing Date.

 

(iii)     The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects the
consolidated financial condition, results of operations and cash flows of the
Company and its Subsidiaries as of the dates thereof and for the periods covered
thereby.

 

(iv)     Since December 31, 2017, there has been no event or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

 

94

--------------------------------------------------------------------------------

 

 

(f)            Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect.

 

(g)           No Default.

 

(i)     No Borrower or any Subsidiary is in default under or with respect to any
Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect.

 

(ii)     No Default has occurred and is continuing.

 

(h)           Ownership of Property; Liens.

 

Each Borrower and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title or
leasehold interest as could not reasonably be expected to have a Material
Adverse Effect. The property of each Borrower and its Subsidiaries is not
subject to any Liens other than Permitted Liens.

 

(i)            Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(i)     Each of the facilities and real properties owned, leased or operated by
the Company or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by each Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

 

(ii)     None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

 

(iii)     No Borrower or any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge that any such notice is being threatened.

 

(iv)     Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Company or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

95

--------------------------------------------------------------------------------

 

 

(v)     No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Company or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Borrower, any Subsidiary, the Facilities or the Businesses.

 

(vi)     There has been no release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including disposal) of
the Company or any Subsidiary in connection with the Facilities or otherwise in
connection with the Businesses, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

 

(j)            Insurance.

 

(i)     The properties of each Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.

 

(ii)     Each Borrower and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent.

 

(k)           Taxes.

 

Each Borrower and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed (subject to valid
extensions), and have paid all federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Company or any Subsidiary
that would, if made, have a Material Adverse Effect. No Borrower or any
Subsidiary is party to any tax sharing agreement or tax funding agreement. No
Australian Borrower is, or will become, a member of any Consolidated Group or
GST Group.

 

(l)            ERISA Compliance.

 

(i)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Internal Revenue Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Internal Revenue Code, or an application for such a letter is currently
being processed by the IRS. To the knowledge of the Responsible Officers of the
Loan Parties, nothing has occurred that would reasonably be expected to prevent
or cause the loss of such tax-qualified status.

 

(ii)     There are no pending or, to the knowledge of the Responsible Officers
of the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

96

--------------------------------------------------------------------------------

 

 

(iii)     No ERISA Event has occurred, or is reasonably expected to occur, that
has resulted in, or is reasonably expected to result in, a Material Adverse
Effect.

 

(iv)     No Loan Party nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan.

 

(v)      No Loan Party is nor will be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Internal
Revenue Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Internal Revenue Code; or (4) a
“governmental plan” within the meaning of ERISA.

 

(m)          Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list as of the Signing
Date of each Subsidiary, together with (a) jurisdiction of organization, (b)
number of shares of each class of Equity Interests outstanding, and (c) number
and percentage of outstanding shares of each class owned (directly or
indirectly) by the Company or any Subsidiary. The outstanding Equity Interests
of each Subsidiary are validly issued, fully paid and non-assessable.

 

(n)           Margin Regulations; Investment Company Act.

 

(i)     No Borrower is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of such Borrower only or of such
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

 

(ii)     No Borrower or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

(o)           Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Signing Date, the Restatement Date, and the date of delivery of any
Beneficial Ownership Certification after the Restatement Date, the information
included in the most recently delivered Beneficial Ownership Certification is
true and correct in all respects.

 

97

--------------------------------------------------------------------------------

 

 

(p)           Compliance with Laws.

 

Each Borrower and each Subsidiary is in compliance with the requirements of all
material Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

(q)           Intellectual Property; Licenses, Etc.

 

Each Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses. Set
forth on Schedule 6.17 is a list of (i) all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office that as of the Signing Date a Domestic Loan Party owns and
(ii) all licenses of IP Rights of each Domestic Loan Party registered with the
United States Copyright Office or the United States Patent and Trademark Office
as of the Signing Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any
Responsible Officer of any Loan Party know of any such claim. To the knowledge
of the Responsible Officers of the Loan Parties, neither the use of any IP
Rights by the Company or any Subsidiary nor the granting of a right or a license
in respect of any IP Rights from the Company or any Subsidiary infringes on any
rights of any other Person. As of the Signing Date, and except for certain
intercompany licensing agreements currently in effect among Company and a number
of its Subsidiaries, none of the IP Rights owned by any Domestic Loan Party is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.17.

 

(r)            Solvency.

 

The Company and its Subsidiaries on a consolidated basis are Solvent.

 

(s)           Perfection of Security Interests in the Collateral.

 

Subject to the Certain Funds Provision in Section 6 of the Restatement
Agreement, the Collateral Documents create valid security interests in, and
Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, prior
to all other Liens other than Permitted Liens.

 

(t)            Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.20-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Signing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 6.20-2 is the chief
executive office, U.S. tax payer identification number and organizational
identification number (or unique identification number of each Designated
Borrower that has been issued by its jurisdiction of organization and the name
of such jurisdiction) of each Loan Party as of the Signing Date. Set forth on
Schedule 6.20-3 is the exact legal name and state of organization of each Loan
Party as of the Signing Date. Except as set forth on Schedule 6.20-4 no Loan
Party has during the five (5) years preceding the Signing Date (i) changed its
legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in organizational structure.

 

98

--------------------------------------------------------------------------------

 

 

(u)           OFAC; Anti-Money Laundering Laws; Patriot Act; FCPA.

 

(i)     No Loan Party, nor any Subsidiary, nor, to the knowledge of any
Responsible Officer of any of the Loan Parties and their Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets, the Investment Ban List, the list
maintained pursuant to the Charter of the United Nations Act 1945 (Cth), the
Charter of the United Nations (Dealing with Assets) Regulations 2008 (Cth), the
Autonomous Sanctions Act 2011 (Cth), the Autonomous Sanctions Regulations 2011
(Cth) or any similar list enforced by any other relevant sanctions authority or
(iii) located, organized, resident or doing business in a Designated
Jurisdiction, except in the case of doing business to the extent permitted under
the applicable Sanction program so long as the Loan Parties have provided
written notice to the Administrative Agent (for further distribution to the
Lenders) of such business activities, and, if reasonably requested by any
Lender, such additional information with respect to such business activities.

 

(ii)     Neither the Borrower nor, to the knowledge of any Responsible Officer
of any Borrower or their Subsidiaries, any of its Affiliates (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any applicable law
(collectively, “Anti-Money Laundering Laws”), (ii) has been assessed civil
penalties under any Anti-Money Laundering Laws or (iii) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Borrower has taken reasonable measures appropriate to the circumstances (in any
event as required by applicable Law), to ensure that the Borrower and its
Subsidiaries each is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws.

 

(iii)    Each Loan Party is in compliance, in all material respects, with (a)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) and (c) the AML/CTF Act.

 

(iv)     No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(v)     The Loan Parties and their Subsidiaries have conducted their business in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Criminal Code Act 1995 (Cth)
and other similar anti-corruption legislation in other applicable jurisdictions,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

(v)           Labor Relations.

 

There are no strikes, lockouts or other material labor disputes or grievances
against any Borrower or any of its Subsidiaries, or, to the knowledge of a
Responsible Officer of any Loan Party, threatened against or affecting any
Borrower or any of its Subsidiaries, and no significant unfair labor practice,
charges or grievances are pending against any Borrower or any of its
Subsidiaries, or to the knowledge of a Responsible Officer of any Loan Party,
threatened against any of them before any Governmental Authority, in each case
except for such events that could not reasonably be expected to have a Material
Adverse Effect. All payments due from any Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of any such Borrower or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------

 

 

(w)          Representations as to Designated Borrowers.

 

(i)     Each Designated Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Designated Borrower, the
“Applicable Designated Borrower Documents”), and the execution, delivery and
performance by such Designated Borrower of the Applicable Designated Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Designated Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Designated Borrower is organized and existing in
respect of its obligations under the Applicable Designated Borrower Documents.

 

(ii)     The Applicable Designated Borrower Documents are in proper legal form
under the Laws of the jurisdiction in which such Designated Borrower is
organized and existing for the enforcement thereof against such Designated
Borrower under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents subject to applicable Debtor Relief
Laws and general principles of equity. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Designated Borrower Documents that the Applicable Designated Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such
Designated Borrower is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Designated
Borrower Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Designated Borrower Document or any
other document is sought to be enforced and (ii) any charge or tax as has been
timely paid.

 

(iii)     There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Designated
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Designated Borrower Documents or (ii) on any
payment to be made by such Designated Borrower pursuant to the Applicable
Designated Borrower Documents, except (a) as has been disclosed to the
Administrative Agent and (b) for any withholding that is subject to an exemption
or otherwise does not apply due to the application of any applicable tax treaty.

 

(iv)     The execution, delivery and performance of the Applicable Designated
Borrower Documents executed by such Designated Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Designated Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

(v)     The choice of the law of the State of Georgia as the governing law of
the Loan Documents will be recognized and enforced in each Borrower’s
jurisdiction of organization and any judgment obtained in Georgia in relation to
a Loan Document will be recognized and enforced in each Borrower’s jurisdiction
of organization.

 

100

--------------------------------------------------------------------------------

 

 

(vi)     Under the Laws of the jurisdiction in which each Borrower is organized
it is not necessary that the Loan Documents be filed, recorded or enrolled with
any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Loan Documents or
the transactions contemplated by the Loan Documents.

 

(x)           Luxembourg Specific Representations.

 

(i)     To the extent that any Borrower is a Luxembourg Loan Party, the place of
central administration (administration centrale), the place of effective
management (siège de direction effective) and (for the purposes of the
Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May
2015 on insolvency proceedings (recast)), the center of main interests (centre
des intérêts principaux) of such Luxembourg Loan Party is located at the place
of its registered office (siège statutaire) in Luxembourg.

 

(ii)     To the extent that any Borrower is a Luxembourg Loan Party, such
Luxembourg Loan Party does not carry out any activity in the financial sector on
a professional basis (as referred to in the Luxembourg law dated 5 April 1993 on
the financial sector, as amended from time to time) or any activity requiring
the granting of a business license under the Luxembourg law dated 2 September
2011, as amended, governing the access to the professions of skilled craftsman,
tradesman, manufacturer, as well as to certain liberal professions.

 

(iii)     To the extent that any Borrower is a Luxembourg Loan Party, such
Luxembourg Loan Party complies with all requirements of the Luxembourg law of 31
May 1999 on the domiciliation of companies, as amended, and all related
regulations.

 

(iv)     To the extent that any Borrower is a Luxembourg Loan Party, such
Luxembourg Loan Party is not, and will not, as a result of its entry into the
Loan Documents or the performance of its obligations thereunder, be in a state
of cessation of payments (cessation des paiements), or be deemed to be in such
state, and has not lost, and will not, as a result of its entry into the Loan
Documents or the performance of its obligations thereunder, lose its
creditworthiness (ébranlement de crédit), or be deemed to have lost such
creditworthiness and is not aware, or may be not reasonably be aware, of such
circumstances.

 

(y)           EEA Financial Institution.

 

No Loan Party is an EEA Financial Institution.

 

(z)           No Australian Trust.

 

No Australian Borrower is acting as trustee or agent in entering into the Loan
Documents, except to the extent expressly provided in the Loan Documents or
disclosed in writing to the Administrative Agent.

 



AFFIRMATIVE COVENANTS

 

As of and at all times following the Restatement Date until the Facility
Termination Date, each Loan Party shall and shall cause each Subsidiary (or
Material Subsidiary, as applicable) to:

 

(a)           Financial Statements.

 

101

--------------------------------------------------------------------------------

 

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:

 

(i)     as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company (or, if earlier, fifteen (15) days after
the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), commencing with the first fiscal year ending
on or after the Restatement Date, a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

 

(ii)     as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company (or, if earlier, five (5) days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)),
commencing with the fiscal quarter ending on or after the Restatement Date, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity and cash flows for the portion of the Company’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

(iii)     as soon as available, but in any event within thirty (30) days after
the beginning of each fiscal year of the Company, commencing with the fiscal
year ending on or after the Restatement Date, reasonably detailed forecasts
prepared by management of the Company, of consolidated balance sheets and
statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for such fiscal year (including the fiscal
year in which the Maturity Date occurs).

 

As to any information contained in materials furnished pursuant to Section
7.02(c), the Company shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.

 

(b)           Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent:

 

(i)      substantially concurrently with the delivery of the financial
statements referred to in Section 7.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

102

--------------------------------------------------------------------------------

 

 

(ii)     substantially concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Company (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

 

(iii)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of the Company or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(iv)     within one (1) Business Day after the Restatement Date (or such later
date as may be agreed by the Administrative Agent), a certificate of a
Responsible Officer of the Company containing reasonably detailed calculations
of the Consolidated Net Leverage Ratio recomputed as of the end of the period of
the four fiscal quarters most recently ended prior to the Restatement Date for
which the Company has delivered financial statements pursuant to Section 7.01(a)
or (b) after giving effect to the Transactions on a Pro Forma Basis;

 

(v)      within thirty (30) days of the delivery of the financial statements
referred to in Sections 7.01(a), and promptly at such other times upon the
request of the Administrative Agent, a report signed by a Responsible Officer of
the Company that supplements Schedule 6.17 such that, as supplemented, such
Schedule would be accurate and complete in all material respects as of such date
(if no supplement is required to cause such Schedule to be accurate and complete
in all material respects as of such date, then the Company shall not be required
to deliver such a report);

 

(vi)     promptly after any reasonable request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Company by independent accountants in connection
with the accounts or books of the Company or any Subsidiary, or any audit of any
of them;

 

(vii)     promptly, and in any event within five (5) Business Days after receipt
thereof by the Company or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other non-routine reviews and/or inquiries by such agency regarding financial or
other operational results of the Company or any Subsidiary; and

 

(viii)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the AML/CTF Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws;

 

(ix)       promptly following any change to the list of beneficial owners
identified in the Beneficial Ownership Regulation, a new Beneficial Ownership
Certification; and

 

(x)       promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

103

--------------------------------------------------------------------------------

 

 

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which such
document is filed with the SEC in a publicly available format on the SEC’s EDGAR
system, or any successor thereto, (ii) on which any Borrower posts such
documents, or provides a link thereto on such Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (iii) on which such
documents are posted on any Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver a paper copy
of such document to the Administrative Agent upon its request to the Company to
deliver such a paper copy. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any request by a Lender for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” each
Borrower shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to any Borrower or
its securities for purposes of United States federal and state securities Laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information”. Notwithstanding the
foregoing, no Borrower shall be under any obligation to mark any Borrower
Materials “PUBLIC.”

 

(c)           Notices.

 

Promptly notify the Administrative Agent and each Lender of:

 

(i)       the occurrence of any Default.

 

(ii)      any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(iii)     the occurrence of any ERISA Event.

 

(iv)     any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

 

(v)      any Disposition of property or assets with a fair market value in
excess of $10,000,000.

 

104

--------------------------------------------------------------------------------

 

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

(d)           Payment of Taxes.

 

Pay and discharge as the same shall become due and payable all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Borrower or such Subsidiary.

 

(e)           Preservation of Existence, Etc.

 

(i)       Preserve, renew and maintain in full force and effect the legal
existence of each Borrower, each Guarantor and each Material Subsidiary under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

 

(ii)      Preserve, renew and maintain in full force and effect the good
standing of each Borrower, each Guarantor and each Material Subsidiary under the
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 8.04 or 8.05.

 

(iii)     Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, of each Borrower, each
Guarantor and each Material Subsidiary.

 

(iv)     Preserve or renew all of its IP Rights, the non-preservation or
non-renewal of which could reasonably be expected to have a Material Adverse
Effect, of each Borrower, each Guarantor and each Material Subsidiary.

 

(f)           Maintenance of Properties.

 

(i)      Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(ii)     Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(g)           Maintenance of Insurance.

 

(i)     Maintain insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types, in such amounts and with such
deductibles and self-insurance retentions as are customarily carried under
similar circumstances by such other Persons. Such insurance shall be maintained
with financially sound and reputable insurance companies or through
self-insurance, and may be subject to co-insurance, deductibility or similar
clauses which, in effect, result in self-insurance of certain losses, provided
that such self-insurance is in accord with the customary practices of business
enterprises of established reputation similarly situated and adequate insurance
reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section 7.07, any Loan Party
may effect workers’ compensation or similar insurance in respect of operations
in any state or any other jurisdiction through an insurance fund operated by
such state or other jurisdiction or by causing to be maintained a system or
systems of self-insurance in accord with applicable Laws.

 

105

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes Collateral, on such terms and in such amounts
as required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent or any Lender, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.

 

(iii)     Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty (30) days’ (or such lesser amount
as the Administrative Agent may agree) prior written notice before any such
policy or policies shall be altered or canceled.

 

(h)           Compliance with Laws.

 

Comply with the requirements of all material Laws (including material
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

(i)            Books and Records.

 

(i)     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Borrower or such Subsidiary, as the case may be.

 

(ii)     Maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.

 

(j)            Inspection Rights.

 

(i)     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, (x) so long as no Event of
Default exists, the Company shall only be responsible for the reasonable costs
and expenses incurred by one such visit or inspection per calendar year at a
location within the contiguous United States and (y) when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

 

106

--------------------------------------------------------------------------------

 

 

(ii)     If requested by the Administrative Agent in its sole discretion at any
time during the existence of any Event of Default, permit the Administrative
Agent, and its representatives, upon reasonable advance notice to the Company,
to conduct an annual audit of the Collateral at the expense of the Company.

 

(iii)     If requested by the Administrative Agent in its sole discretion at any
time during the existence of any Event of Default, promptly deliver to the
Administrative Agent (a) asset appraisal reports with respect to the Collateral,
and (b) a written audit of the accounts receivable, inventory, payables,
controls and systems of each Borrower and its Subsidiaries.

 

(k)           Use of Proceeds.

 

(i)     Use the proceeds of the Term Loan A-1 Facility to refinance in full the
outstanding principal amount of the term loan A under the Existing Facility
Agreement.

 

(ii)     Use the proceeds of the Term Loan A-2 and the Term Loan A-3 to finance
a portion of the cash purchase price of the Target Acquisition, to repay the
existing Indebtedness of the Target and its Subsidiaries and to pay fees and
expenses incurred in connection with the Transactions.

 

(iii)     Use the proceeds of the Term Loan A-4 to refund cash and/or borrowings
under the Existing Facility Agreement used by Interface Australia Holdings to
consummate the RPS Buyback.

 

(iv)     Use the proceeds of the Multicurrency Revolving Credit Facility (i) on
the Restatement Date to refinance the outstanding principal amount of the
revolving loans and swing line loans under the Existing Facility Agreement, to
pay all accrued but unpaid fees and interest under the Existing Facility
Agreement and to pay fees and expenses incurred in connection with the
Transactions and (ii) after the Restatement Date, to finance working capital and
other lawful corporate purposes, including capital expenditures, Permitted
Acquisitions and Junior Payments, not in contravention of any Law or of any Loan
Document.

 

(l)            Additional Guarantors.

 

(i)     Within thirty (30) days (or such later date as the Administrative Agent
may agree in its sole discretion) after any Person becomes a Material Domestic
Subsidiary, cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement and (b)
deliver to the Administrative Agent such Organization Documents, resolutions and
favorable opinions of counsel (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided that (x) no Material Domestic
Subsidiary of the Target shall be required to become a Guarantor pursuant to
this Section 7.12(a) (or pledge its property as Collateral pursuant to Section
7.13) and (y) if at any time after the Restatement Date a majority of the shares
of Voting Equity Interests of any Material Domestic Subsidiary of the Target are
transferred to the Company or any Domestic Subsidiary of the Company, then the
Company shall comply with this Section 7.12(a) within thirty (30) days (or such
later date as the Administrative Agent may agree in its sole discretion) after
the date of such transfer.

 

(ii)     Notwithstanding the foregoing, if at any time any Domestic Subsidiary
that is not a Guarantor provides a Guarantee of any Material Indebtedness, then
the Company will cause such Domestic Subsidiary to, concurrent with providing
such Guarantee, (i) become a Guarantor by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement and (ii) deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

107

--------------------------------------------------------------------------------

 

 

(m)          Pledged Assets.

 

Subject to the Certain Funds Provision in Section 6 of the Restatement
Agreement:

 

(i)     Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Material Domestic Subsidiary owned by any Domestic Loan Party
and (ii) 65% (or such greater percentage that, due to a change in an applicable
Law after the Signing Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Material Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Material Foreign Subsidiary directly owned by any Domestic Loan Party to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the Collateral Documents, and, in connection
with the foregoing, deliver to the Administrative Agent such other documentation
as the Administrative Agent may reasonably request including, any filings and
deliveries to perfect such Liens and favorable opinions of counsel all in form
and substance reasonably satisfactory to the Administrative Agent; provided,
that, notwithstanding anything to the contrary in this Agreement or any other
Loan Document, (1) the Equity Interests of any Domestic Subsidiary owned by a
Foreign Subsidiary shall not be subject to a Lien in favor of the Administrative
Agent and (2) not more than 65% of the issued and outstanding Equity Interests
of Interface Luxembourg (whether entitled to vote or not entitled to vote) shall
be subject to a Lien in favor of the Administrative Agent and (3) upon the
issuance of (x) any new Convertible Preferred Equity Certificates by Interface
Luxembourg to any Domestic Loan Party on or after the Restatement Date, or (y)
any new Equity Interests to any Domestic Loan Party by any Material Foreign
Subsidiary that is a direct Foreign Subsidiary of a Domestic Loan Party, in each
case under clauses (x) and (y), as consideration for the transfer of the Target
Shareholder Loans to Interface Luxembourg or such other Foreign Subsidiary, as
applicable), then the Company shall have thirty (30) days (or such later date as
the Administrative Agent may agree in its sole discretion) after such issuance
date to comply as necessary with the above requirements of this Section 7.13(a).

 

(ii)     Personal Property. Cause all personal property (other than Excluded
Property) of each Domestic Loan Party to be subject at all times to first
priority and perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the Collateral Documents (subject to Permitted Liens)
and, in connection with the foregoing, deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person and, in the case of
any personal property Collateral located at a premises leased by a Domestic Loan
Party, the Company shall use commercially reasonable efforts to obtain such
estoppel letters, consents and waivers from the landlord of such premises as may
be reasonably required by the Administrative Agent, all in form, content and
scope reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, the Loan Parties shall not be required to enter into deposit account
control agreements or securities account control agreements.

 

108

--------------------------------------------------------------------------------

 

 

(iii)     Real Property. Cause the Specified Property to be subject at all times
to first priority, valid and title insured Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation and take such other actions as the
Administrative Agent may reasonably request from time to time to maintain such
Liens and their priority; provided that, notwithstanding anything to the
contrary in the foregoing, (i) in connection with the Tax Abatement Transaction,
the Loan Parties shall use commercially reasonable efforts to cause the fee
ownership interest in the Specified Property to remain subject to Liens in favor
of the Administrative Agent to secure the Obligations pursuant to this Section
7.13(c), (ii) in the event that the Loan Parties are unable to cause the fee
ownership interest in the Specified Property to remain subject to Liens in favor
of the Administrative Agent to secure the Obligations pursuant to this Section
7.13(c) in connection with the Tax Abatement Transaction, then (A) the fee
ownership interest in the Specified Property shall no longer be required to be
subject to Liens in favor of the Administrative Agent to secure the Obligations
pursuant to this Section 7.13(c) or any other provision of any Loan Document,
and the Administrative Agent shall, upon request of the Loan Parties, provide
release(s) in form and substance reasonably satisfactory to the Administrative
Agent with respect to the Mortgage in favor of the Administrative Agent
encumbering the fee ownership interest in the Specified Property and (B) the
Loan Parties shall (subject to Permitted Liens) cause the leasehold ownership
interest in the Specified Property to be subject at all times to first priority,
valid and title insured Liens in favor of the Administrative Agent to secure the
Obligations by delivering a duly-executed Mortgage with respect to the Specified
Property, and shall promptly deliver each other Real Property Security Document
and (iii) within sixty (60) days (or such later date as the Administrative Agent
may agree in its sole discretion) after termination or expiration of the PILOT
tax abatement program established as a result of the Tax Abatement Transaction,
the Loan Parties shall cause the Specified Property to be subject at all times
to first priority, valid and title insured Liens in favor of the Administrative
Agent to secure the Obligations (subject to Permitted Liens) by delivering a
duly-executed Mortgage with respect to the Specified Property, together with
each other Real Property Security Document; provided, however, that if at any
time owned real property is pledged as Collateral hereunder after the
Restatement Date (A) the Company shall provide at least twenty (20) days’ prior
written notice to the Administrative Agent of the pledge of such real property
as Collateral, (B) the Company shall provide each of the documents and
determinations under clause (d) of the definition of Real Property Security
Documents with respect to such real property and (C) the Administrative Agent
shall not enter into, accept or record any mortgage in respect of such real
property until the Administrative Agent shall have received written confirmation
(which shall, for purposes hereunder, include email) from each Lender that flood
insurance compliance has been completed by such Lender with respect to such real
property (such written confirmation not to be unreasonably withheld or
delayed).  Any increase, extension or renewal of this Agreement shall be subject
to flood insurance due diligence and flood insurance compliance reasonably
satisfactory to the Administrative Agent and each Lender.

 

(iv)     Tax Abatement Bonds. In connection with any Tax Abatement Transaction,
at all times (i) pledge (or cause to be pledged) all bonds issued by the
applicable authority and held by any Loan Party in connection with the Tax
Abatement Transaction to secure the Obligations pursuant to documentation
reasonably acceptable to the Administrative Agent and (ii) use commercially
reasonable efforts to cause all of the rights, title and interest of the
Company, or of any Domestic Subsidiary of the Company, in and to the personal
property that is subject to the Tax Abatement Transaction to be subject to Liens
to the extent required under Section 7.13(b); it being understood that the
Administrative Agent will deliver any necessary lien releases in respect of the
transfer of title of any equipment or other personal property or Specified
Property from the Company or any Domestic Subsidiary to the applicable Troup
County Development Authority which are to be included in the Tax Abatement
Transaction to the extent necessary to carry out the Tax Abatement Transaction.

 

(n)           Material Contractual Obligations.

 

Comply with all Contractual Obligations, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.

 

109

--------------------------------------------------------------------------------

 

 

(o)           Approvals and Authorizations.

 

With respect to all Loan Parties and Material Subsidiaries, maintain all
material authorizations, consents, approvals and licenses from, exemptions of,
and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Designated Borrower is organized and existing, and
all material approvals and consents of each other Person in such jurisdiction,
in each case that are required in connection with the Loan Documents.

 

(p)            Anti-Corruption Laws.

 

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Criminal Code Act 1995 (Cth) and other similar anti-corruption legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

 

(q)            Australian PPSA Provisions.

 

If and only to the extent an Australian PPSA Trigger Event has occurred and is
continuing with respect to any Loan Party, then the following additional
provisions set forth below in this Section 7.17 shall apply:

 

(i)        Exclusion of Certain Provisions. To the extent the law permits:

 

(i)       for the purposes of Sections 115(1) and 115(7) of the Australian PPSA:

 

each Finance Party with the benefit of the security interest need not comply
with Sections 95, 118, 121(4), 125, 130, 132(3)(d) or 132(4) of the Australian
PPSA; and

 

Sections 142 and 143 of the Australian PPSA are excluded;

 

(ii)      for the purposes of Section 115(7) of the Australian PPSA, each
Finance Party with the benefit of the security interest need not comply with
Sections 132 and 137(3) of the Australian PPSA;

 

(iii)     each party waives its right to receive from any Finance Party any
notice required under the Australian PPSA (including a notice of a verification
statement); and

 

(iv)     if a Finance Party with the benefit of a security interest exercises a
right, power or remedy in connection with it, that exercise is taken not to be
an exercise of a right, power or remedy under the Australian PPSA unless the
Finance Party states otherwise at the time of exercise.  However, this clause
does not apply to a right, power or remedy which can only be exercised under the
Australian PPSA.

 

This does not affect any rights a Finance Party has or would have other than by
reason of the Australian PPSA and applies despite any other clause in any Loan
Document.

 

110

--------------------------------------------------------------------------------

 

 

(ii)       Further Assurances. Whenever the Administrative Agent requests a Loan
Party to do anything:

 

(i)     to ensure any Loan Document (or any security interest (as defined in the
Australian PPSA) or other Lien under any Loan Document) is fully effective,
enforceable and perfected with the contemplated priority;

 

(ii)     for more satisfactorily assuring or securing to the Finance Parties the
property the subject of any such security interest or Lien in a manner
consistent with the Loan Documents; or

 

(iii)     for aiding the exercise of any right or power in any Loan Document,

 

the applicable Loan Party shall do it promptly at its own cost. This may include
obtaining consents, signing documents, getting documents completed and signed
and supplying information, delivering documents and evidence of title and
executed blank transfers, or otherwise giving possession or control with respect
to any Collateral the subject of any Lien to the extent perfection may not be
accomplished by filing in any applicable filing office.

 

(iii)    Costs of Further Assurance and Undertaking. Everything a Loan Party is
required to do under this Section 7.17 is at the Loan Party’s expense.  Each
Loan Party agrees to pay or reimburse the costs of the Administrative Agent in
connection with anything a Loan Party is required to do under this clause all
reasonable out-of-pocket expenses incurred by it.

 

(r)            Post-Closing Covenant.

 

Within sixty (60) days after the Restatement Date (or such later date as the
Administrative Agent may agree in its sole discretion) cause all of the Equity
Interests of Nora Systems Inc., a Delaware corporation and a Subsidiary of the
Target, to be transferred to a Domestic Loan Party.

 



NEGATIVE COVENANTS

 

As of and at all times following the Restatement Date until the Facility
Termination Date, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

 

(a)           Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(i)      Liens pursuant to any Loan Document;

 

(ii)     Liens existing on the Signing Date and listed on Schedule 8.01;

 

(iii)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(iv)    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for more than thirty
(30) days or, if overdue for more than thirty (30) days, are being contested in
good faith by appropriate proceedings diligently conducted for which adequate
reserves determined in accordance with GAAP have been established;

 

111

--------------------------------------------------------------------------------

 

 

(v)     Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(vi)     Liens incurred or deposits made to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(vii)    easements, rights-of-way, restrictions, zoning or land use violations,
encroachments and other similar encumbrances affecting real property which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(viii)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(ix)     (A) Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof and (B) Liens securing Indebtedness permitted under Section 8.03(f);
provided, that such Liens do not at any time encumber property other than the
property financed by such Indebtedness;

 

(x)      leases or subleases granted to others not interfering in any material
respect with the business of the Company or any Subsidiary;

 

(xi)     any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(xii)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(xiii)    normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;

 

(xiv)    Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

 

(xv)     Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

 

(xvi)    Liens in the nature of (i) rights of setoff and rights of chargeback
existing from time to time, and (ii) security deposits, reserve accounts,
settlement accounts and cash collateral accounts and deposits (collectively,
“Credit Card Deposit Accounts”) granted from time to time, to secure payment and
performance of any obligations of the Company or any Subsidiary (including
payment obligations in respect of chargebacks, fees, expenses and related
amounts) owing to any credit card issuers and/or processors (collectively,
“Credit Card Processors”) under and pursuant to any credit card merchant account
agreements, processing agreements and similar agreements now existing or
hereafter entered into in the ordinary course of business of the Company or such
Subsidiary (collectively, “Credit Card Merchant Account Agreements”), provided
that (A) such Liens granted in favor of such Credit Card Processors secure only
the obligations of the Company or such Subsidiary under such Credit Card
Merchant Account Agreements and attach only to the funds on deposit from time to
time in such Credit Card Deposit Accounts and (B) the Company shall not, and
shall not permit any Subsidiary to, enter into any Credit Card Merchant Account
Agreements while a Default exists;

 

112

--------------------------------------------------------------------------------

 

 

(xvii)    Liens which are (i) a lease of goods for a term of ninety (90) days or
less; (ii) a PPS lease (as defined in the Australian PPSA); or (iii) a transfer
of account or chattel paper or a commercial consignment (each as defined in the
Australian PPSA);

 

(xviii)   Liens which are title retention arrangements entered into the ordinary
course of the business of the Loan Party or its Subsidiary; and

 

(xix)     other Liens securing Indebtedness and other obligations in an
aggregate amount not to exceed $30,000,000 at any time outstanding.

 

(b)           Investments.

 

Make any Investments, except:

 

(i)      Investments in the form of cash or Cash Equivalents;

 

(ii)     (i) intercompany Investments outstanding on the Restatement Date and
(ii) other Investments outstanding on the Restatement Date and set forth in
Schedule 8.02;

 

(iii)   Investments consisting of (i) any intercompany Indebtedness outstanding
on the Restatement Date between or among Target and any Subsidiary of Target,
(ii) the Target Shareholder Loans and (iii) any intercompany Indebtedness owing
from Target and its Subsidiaries to the Company in an amount not exceeding the
amount of third party bank indebtedness of the Target and its Subsidiaries to be
paid off on the Restatement Date as part of the Transactions;

 

(iv)    Investments (including Investments in the form of intercompany loans)
made (i) by the Company, any Domestic Subsidiary or any Foreign Subsidiary in
the Company or any Guarantor, (ii) by any Domestic Subsidiary that is not a
Guarantor into any other Domestic Subsidiary that is not a Guarantor (subject to
compliance with Section 7.12), (iii) by any Foreign Subsidiary that is not a
Designated Borrower in any Designated Borrower or any other Foreign Subsidiary,
(iv) by the Company, any Designated Borrower or any Domestic Subsidiary that is
a Guarantor in any Domestic Subsidiary that is not a Guarantor (subject to
compliance with Section 7.12) and (v) by any Designated Borrower, the Company or
any Domestic Loan Party in any Foreign Subsidiary; provided that the aggregate
amount of such Investments pursuant to clauses (iv) and (v), when taken together
shall not exceed $50,000,000; provided further that no Investments pursuant to
clause (iv) or (v) may be made at any time that a Default or an Event of Default
has occurred and is continuing or would exist as a result of such Investment;

 

(v)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(vi)     Guarantees permitted by Section 8.03;

 

113

--------------------------------------------------------------------------------

 

 

(vii)    Permitted Acquisitions;

 

(viii)   Investments made by or with respect to Pension Plans;

 

(ix)     loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business;

 

(x)      Investments in respect of Secured Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

(xi)     Investments to the extent permitted under Section 8.07;

 

(xii)    Investments in the nature of the Guarantee of obligations not
constituting Indebtedness of any Person which are entered into in the ordinary
course of business of the Company or any Subsidiary;

 

(xiii)   Investments in the form of partial or full payment by the Company, any
Designated Borrower or any Domestic Subsidiary of any Loan (under this
Agreement) of any Designated Borrower;

 

(xiv)    the Target Acquisition and Investments held by the Target or any of its
Subsidiaries on the Restatement Date;

 

(xv)     the Interface Luxembourg Pre-Closing Contribution and all other
Investments among the Company and its Subsidiaries consummated on or prior to
the Restatement Date to provide funds to the Company and Interface Netherlands
to pay the purchase price of the Target Acquisition;

 

(xvi)     Investments consisting of the transfer of the Target Shareholder Loans
from the Company to a Foreign Subsidiary;

 

(xvii)    Investments in the form of the purchase of bonds issued by the
applicable Troup County Development Authority by the Company or any Domestic
Subsidiary in connection with the Tax Abatement Transaction in consideration of
the transfer to such development authority of the Specified Property and other
personal property included in the Tax Abatement Transaction; and

 

(xviii)   other Investments in an amount not to exceed $50,000,000 in the
aggregate at any time outstanding; provided no Investment pursuant to this
Section 8.02(r) may be made at any time that a Default or an Event of Default
has occurred and is continuing or would exist as a result of such Investment.

 

(c)           Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(i)      Indebtedness under the Loan Documents;

 

(ii)     Indebtedness outstanding on the Signing Date and set forth in Schedule
8.03 and any Permitted Refinancing thereof;

 

(iii)    intercompany Indebtedness permitted under Section 8.02;

 

(iv)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”; and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

 

114

--------------------------------------------------------------------------------

 

 

(v)    purchase money Indebtedness (including obligations in respect of Capital
Leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of fixed assets, and renewals, refinancings and extensions thereof,
provided that (i) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $25,000,000 at any one time outstanding; and (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;

 

(vi)    Indebtedness (including any Permitted Refinancing thereof) incurred in
connection with the acquisition of that certain processing, distribution and
manufacturing facility located at 34 Airds Road, Minto, NSW, Australia pursuant
to the terms of that certain Call Option Deed (and associated Contract for the
Sale of Land) between Interface Australia and The Trust Company (Australia)
Limited dated January 11, 2013, in an aggregate outstanding principal amount not
to exceed $25,000,000 at any one time outstanding;

 

(vii)    Guarantees with respect to Indebtedness permitted under this Section
8.03;

 

(viii)    Indebtedness under the Chinese Credit Facility and any Permitted
Refinancing thereof in an aggregate principal amount not to exceed $10,000,000
at any one time outstanding;

 

(ix)      Indebtedness under the Singapore Facility and any Permitted
Refinancing thereof in an aggregate amount not to exceed $5,000,000 at any one
time outstanding;

 

(x)       Indebtedness under the Thai Facility and any Permitted Refinancing
thereof in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;

 

(xi)      Indebtedness under the Australian Facility and any Permitted
Refinancing thereof in an aggregate amount not to exceed $5,000,000 at any one
time outstanding;

 

(xii)     Indebtedness under the European Facility and any Permitted Refinancing
thereof in an aggregate amount not to exceed $20,000,000 at any one time
outstanding;

 

(xiii)    Indebtedness under the German Facility and any Permitted Refinancing
thereof in an aggregate amount not to exceed $10,000,000 at any one time
outstanding;

 

(xiv)    Attributable Indebtedness incurred in connection with (i) the Tax
Abatement Transaction, (ii) the Shelf Sale Leaseback in an aggregate amount not
to exceed $5,000,000 at any time outstanding and any Permitted Refinancing
thereof and (iii) any other Sale and Leaseback Transactions and any Permitted
Refinancing thereof in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

(xv)     Indebtedness consisting of contingent obligations under indemnities,
guarantees and reimbursement agreements in favor of Persons issuing surety
bonds, guarantees and similar undertakings issued to support performance
obligations of any of the Company or any Subsidiary incurred in the ordinary
course of business;

 

(xvi)     the Specified Letters of Credit (through the respective expiry date of
each as set forth on Schedule 8.03);

 

115

--------------------------------------------------------------------------------

 

 

(xvii)     unsecured Indebtedness that is either parity with, or subordinated
to, the Obligations (“Additional Indebtedness”); provided that (i) no Event of
Default shall exist at the time of, or would result from, the incurrence of,
such Indebtedness; (ii) the Company shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that after giving effect
to the incurrence of such Indebtedness and the application of the proceeds
thereof on a Pro Forma Basis (A) the Loan Parties would be in compliance with
the Consolidated Interest Coverage Ratio set forth in Section 8.11 and (B) the
Consolidated Net Leverage Ratio shall be one quarter turn (0.25) less than the
Consolidated Net Leverage Ratio required, in each case, recomputed as of the end
of the period of the four fiscal quarters most recently ended for which the
Company has delivered financial statements pursuant to Section 7.01(a) or (b),
(iii) the terms of such Indebtedness do not provide for any scheduled repayment
(including payment at maturity), mandatory redemption or sinking fund
obligations (other than customary mandatory prepayments upon a change of
control, asset sale, event of loss, unpermitted debt issuance and customary
acceleration rights after an event of default) prior to the date that is 91 days
after the latest Maturity Date in effect at the time of the incurrence or
issuance of such Indebtedness; (iv) the covenants, events of default, guarantees
and other non-economic terms of such Indebtedness are either (A) customary for
similar Indebtedness in light of then-prevailing market conditions (as
reasonably determined by the Company) or (B) reasonably satisfactory to the
Administrative Agent, (v) any financial maintenance covenants with respect to
such Indebtedness are not more restrictive to the Company and its Subsidiaries
than those set forth in this Agreement; and (vi) such Indebtedness shall not be
Guaranteed by any Person that is not a Domestic Loan Party (or that does not
simultaneously become a Domestic Loan Party); and

 

(xviii)     other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; provided that no Indebtedness may be
incurred pursuant to this clause (r) at any time that a Default or an Event of
Default has occurred and is continuing or would exist as a result of such
incurrence of Indebtedness.

 

(d)           Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Company may
merge or consolidate with any of its Subsidiaries provided that the Company is
the continuing or surviving Person, (b) subject to clause (a) above, any
Designated Borrower may merge or consolidate with any of its Foreign
Subsidiaries provided that such Designated Borrower is the continuing or
surviving Person, (c) subject to clause (b) above, any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Domestic Loan Party is
a party to such transaction, the continuing or surviving Person is a Domestic
Loan Party, (d) subject to clause (a), (b) and (c) above, the Company or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition, (e) any Subsidiary that is not a Loan Party may merge or
consolidate with another Person in connection with a Disposition permitted under
Section 8.05 and (f) any Subsidiary may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect.

 

(e)           Dispositions.

 

Make any Disposition unless (a) such Disposition is a Disposition of certain
real estate and other property located in Shelf, England pursuant to a Sale and
Leaseback Transaction (the “Shelf Sale Leaseback”), provided that the fair
market value of the property disposed of in the Shelf Sale Leaseback shall not
exceed $5,000,000 in the aggregate, (b) such Disposition is a Disposition of
certain real estate and other property and equipment located thereon in Troup
County, Georgia pursuant to the Tax Abatement Transaction or (c) (i) the
consideration paid in connection therewith shall be at least 75% cash or Cash
Equivalents paid contemporaneous with consummation of the transaction and shall
be in an amount not less than the fair market value of the property disposed of,
(ii) if such transaction is a Sale and Leaseback Transaction, such transaction
is not prohibited by the terms of Section 8.15, (iii) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Subsidiary, (iv) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, and (v) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrowers and their Subsidiaries in all such
transactions shall not exceed (x) $25,000,000 during any fiscal year and (y)
$50,000,000 during the term of this Agreement.

 

116

--------------------------------------------------------------------------------

 

 

(f)            Junior Payments.

 

Declare or make, directly or indirectly, any Junior Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(i)     each Subsidiary may declare and make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

(ii)     each Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(iii)     so long as no Default then exists or would arise therefrom, the
Company may make Junior Payments in an aggregate amount not to exceed:

 

(i)     if the Consolidated Net Leverage Ratio (determined as of the date of
such Junior Payment or, with respect to dividends, the date of declaration,
after giving effect to such Junior Payment on a Pro Forma Basis) is greater than
or equal to 2.00:1.00, the sum of (A) $150,000,000 plus (B) commencing with the
fiscal year of the Company ending December 31, 2017, an amount equal to fifty
percent (50%) of the Consolidated Net Income (excluding, for purposes of this
calculation of Consolidated Net Income, to the extent deducted in the
determination of such Consolidated Net Income, non-cash amortization expense
resulting from the purchase accounting adjustment to the value of the inventory
of the Target in connection with the Target Acquisition and any Permitted
Acquisitions consummated after the Signing Date) in each fiscal year of the
Company plus (C) any unutilized portion of the amount set forth in clause (i)(B)
from any preceding fiscal year of the Company, commencing with the fiscal year
of the Company ending December 31, 2017, on a cumulative basis plus (D)
aggregate net cash proceeds received by the Company either (i) as capital
contributions to the Company after the Signing Date from any Person (other than
a Subsidiary) or (ii) from the issuance or sale of Equity Interests (excluding
redeemable Equity Interests) of the Company to any Person (other than to a
Subsidiary) after the Signing Date; and

 

(ii)     if the Consolidated Net Leverage Ratio (determined as of the date of
such Junior Payment or, with respect to dividends, the date of declaration,
after giving effect to such Junior Payment on a Pro Forma Basis) is less than
2.00:1.00, the aggregate amount of such Junior Payments shall be unlimited;

 

(iv)     so long as no Default then exists or would arise therefrom, the Company
may purchase, redeem, defease, acquire or retire Equity Interests (including
cash settlements of equity awards) of the Company from current or former
directors, officers or employees of the Company or any of its Subsidiaries in
connection with awards, the vesting of awards or the exercise of awards under
any of the Company’s stock plans approved by its Board of Directors; provided
that, the aggregate amount of Equity Interests purchased, redeemed, defeased,
acquired or retired pursuant to this clause (d) in any fiscal year of the
Company shall not exceed $10,000,000 in the aggregate;

 

117

--------------------------------------------------------------------------------

 

 

(v)     any Restricted Payment payable to the Company or any Subsidiary in
connection with (i) the sale by Nora Systems GmbH of its shares in Nora Systems,
Inc., a Delaware corporation, to the Target, and the subsequent sale by the
Target of its shares in Nora Systems, Inc., a Delaware corporation, to the
Company, and (ii) any other Restricted Payment made to the Company or any
Subsidiary in connection with any intercompany sale or transfer of Equity
Interests that is permitted under Section 8.05; and

 

(vi)     any Junior Debt Payment may be made to the extent (i) such Junior Debt
Payment is made pursuant to customary mandatory prepayments as contemplated by
clause (iii) of Section 8.03(q) and required in accordance with the terms of the
instruments governing the applicable Additional Indebtedness, (ii) made with the
proceeds of any other Additional Indebtedness or any issuance of Equity
Interests, (iii) such payment is in respect of regularly scheduled interest
payments on any Additional Indebtedness so long as no Default exists at the time
of such payment (it being understood that if any Default that was the basis for
suspending such regularly scheduled payments in the first instance no longer
exists, then such prior suspended payments of regularly scheduled interest may
be made (i.e. “catch-up” is allowed) so long as no new Default exists at the
time of payment thereof), or (iv) payments of non-cash (i.e. “pay-in-kind”)
interest in respect of any Additional Indebtedness.

 

(g)           Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Signing Date or
any business substantially related or incidental thereto, except that the
Company and its Subsidiaries may engage in businesses that are different from
the lines of business conducted by the Company and its Subsidiaries on the
Signing Date provided that any Investments made, funds expended or financial
support provided by the Company and/or its Subsidiaries in connection with such
alternative lines of business shall not exceed $20,000,000 in the aggregate at
any time outstanding.

 

(h)           Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) normal and reasonable compensation and
reimbursement of expenses of employees, officers and directors and (e) except as
otherwise specifically limited in this Agreement, other transactions which are
on terms and conditions substantially as favorable to such Person as would be
obtainable by it in a comparable arms-length transaction with a Person other
than an Affiliate.

 

(i)            Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, (5) customary non-assignment provisions of any
contract or any lease governing a leasehold interest of the Company or any
Subsidiary, (6) negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 8.03 but solely to the extent (A)
any negative pledge relates to the property financed by or the subject of such
Indebtedness or expressly permits Liens for the benefit of the Administrative
Agent and the Lenders with respect to the credit facilities established
hereunder and the Obligations under the Loan Documents on a senior basis and
without a requirement that such holders of such Indebtedness be secured by such
Liens equally and ratably or on a junior basis or (B) such holder or an agent or
representative thereof is or becomes party to an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent, (7) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (8) customary provisions restricting assignment or transfer
of any agreement entered into in the ordinary course of business, (9)
restrictions on dividends to the extent provided in the Existing CPEC
Authorization and similar restrictions on dividends to the extent provided in
the New CPEC Authorization or in any issuance document relating to any new
Equity Interests issued to any Domestic Loan Party by any Foreign Subsidiary as
consideration for the transfer of the Target Shareholder Loans to Interface
Luxembourg or such Foreign Subsidiary, as applicable, and (10) customary
restrictions and conditions in any document, agreement or instrument governing
or relating to any Additional Indebtedness, provided such terms satisfy the
requirements set forth in Section 8.03(q), or (b) requires the grant of any
security for any obligation if such property is given as security for the
Obligations, except in the case of Permitted Liens.

 

118

--------------------------------------------------------------------------------

 

 

(j)            Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

(k)           Financial Covenants.

 

(i)        Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage
Ratio as of the end of any fiscal quarter of the Company, commencing with the
first fiscal quarter ending after the Restatement Date, to be greater than the
ratio set forth below:

 

Fiscal Quarter ending

Permitted Consolidated

Leverage Ratio

the first fiscal quarter ending after the Restatement Date

4.50:1.0

the second fiscal quarter ending after the Restatement Date

4.50:1.0

the third fiscal quarter ending after the Restatement Date

4.50:1.0

the fourth fiscal quarter ending after the Restatement Date

4.50:1.0

the fifth fiscal quarter ending after the Restatement Date

4.25:1.0

the sixth fiscal quarter ending after the Restatement Date

4.25:1.0

the seventh fiscal quarter ending after the Restatement Date

4.25:1.0

the eighth fiscal quarter ending after the Restatement Date

4.25:1.0

the ninth fiscal quarter ending after the Restatement Date and each fiscal
quarter thereafter

4.00:1.0

 

119

--------------------------------------------------------------------------------

 

 

provided that if the cash consideration (including any Indebtedness of the
Person or property acquired in such Acquisition that is not repaid substantially
concurrent with the consummation of such Acquisition and any Indebtedness
repayable in cash issued by the Company or any Subsidiary to the seller as
non-contingent consideration for such Acquisition but excluding any contingent
deferred purchase price obligations) payable in connection with any Permitted
Acquisition consummated after the Signing Date exceeds $200,000,000 and the
Company delivers written notice to the Administrative Agent concurrent with or
prior to the date the Company delivers the Compliance Certificate for the fiscal
quarter in which such Permitted Acquisition occurs electing to implement the
Leverage Increase Period, then the maximum Consolidated Net Leverage Ratio
permitted by this Section 8.11(a) for the fiscal quarter in which such Permitted
Acquisition occurs and each of the following three fiscal quarters of the
Company (each a “Leverage Increase Period”) shall be automatically increased to
4.50:1.0. Following the expiration of a Leverage Increase Period, the maximum
Consolidated Net Leverage Ratio shall be automatically decreased to the level
otherwise required by this Section 8.11(a). The Company may elect no more than
two (2) Leverage Increase Periods during the term of this Agreement and there
shall be at least two fiscal quarter ends between elections of a Leverage
Increase Period.

 

(ii)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company, commencing
with the first fiscal quarter ending after the Restatement Date, to be less than
2.25:1.00.

 

(l)            Amendments to Additional Indebtedness.

 

Amend or modify any Additional Indebtedness if after giving effect to such
amendment or modification the terms of such Additional Indebtedness would not
satisfy the requirements of Section 8.03(q).

 

(m)          Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

(i)      Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(ii)     Change its fiscal year.

 

(iii)    In the case of any Loan Party or Material Subsidiary, without providing
ten (10) days’ prior written notice to the Administrative Agent (or such lesser
period as the Administrative Agent may agree), change its name, state of
formation or form of organization.

 

(n)           Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than any Borrower or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries, or
(b) permit the Company or any Subsidiary to issue or have outstanding any shares
of preferred Equity Interests with mandatory redemption rights that can be
exercised prior to the date that is one hundred and eighty (180) days after the
Maturity Date.

 

120

--------------------------------------------------------------------------------

 

 

(o)           Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction other than (a) to the extent
permitted under Section 8.03(m) and (b) to the extent constituting a Sale and
Leaseback Transaction, the Tax Abatement Transaction.

 

(p)           Sanctions.

 

Directly or indirectly, use the proceeds of any Credit Extension or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender or otherwise) of
Sanctions. Notwithstanding the foregoing, this Section 8.16 does not prohibit
the direct or indirect use of the proceeds of any Credit Extension in a manner
that is permissible under the Sanctions.

 

(q)            Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, the Criminal Code Act 1995 (Cth)
or other similar anti-corruption legislation in other jurisdictions.

 



EVENTS OF DEFAULT AND REMEDIES

 

(a)           Events of Default.

 

The occurrence of any of the following on or after the Restatement Date shall
constitute an “Event of Default”:

 

(i)      Non-Payment. Any Loan Party fails to pay in the required currency (i)
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation, or (ii) within three (3) days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 

(ii)      Specific Covenants.

 

(i)      Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five (5) days; or

 

(ii)     Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article
VIII; or

 

(iii)      Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) the date on which a
Responsible Officer of any Loan Party or any Material Subsidiary becomes aware
of such failure or (ii) written notice thereof shall have been given to the
Company by the Administrative Agent or any Lender; or

 

121

--------------------------------------------------------------------------------

 

 

(iv)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be materially incorrect or misleading
(other than a representation or warranty qualified by materiality or a Material
Adverse Effect, which representation and warranty shall not be incorrect or
misleading in any respect) when made or deemed made; or

 

(v)     Cross-Default. (i) Any Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after giving effect to any applicable
grace period) in respect of any Material Indebtedness; (ii) the Company or any
Subsidiary fails to observe or perform any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Borrower or such Subsidiary as a result thereof
is greater than $20,000,000; or

 

(vi)     Insolvency Proceedings, Etc. (i) Any Loan Party or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, including any Luxembourg Insolvency Event in respect of any
Luxembourg Loan Party or any material part of its assets, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator or similar officer for it or for all or any
material part of its property; or any receiver, receiver and manager, trustee,
custodian, conservator, liquidator, rehabilitator, administrator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law (including any Luxembourg Insolvency
Event in respect of any Luxembourg Loan Party or any material part of its
assets) relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding or (ii) an Australian Insolvency Event occurs
with respect to any Australian Borrower or any Material Subsidiary incorporated
in Australia (including, in each case, in respect of any trust of which an
Australian Borrower or Material Subsidiary (as applicable) is a trustee); or

 

(vii)     Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

 

(viii)     Judgments. There is entered against the Company or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $20,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer has
been notified of the claim and does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have a Material Adverse Effect and, in either case, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

122

--------------------------------------------------------------------------------

 

 

(ix)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(x)     Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(xi)     Change of Control. There occurs any Change of Control.

 

(b)           Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(i)      declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

(ii)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;

 

(iii)     require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(iv)     exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

123

--------------------------------------------------------------------------------

 

 

(c)            Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including actual and reasonable fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including actual and
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of (a) that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
(b) accrued and unpaid interest and fees under the Singapore Facility, (c)
accrued and unpaid interest and fees under the Thai Facility, (d) accrued and
unpaid interest and fees under the Australian Facility, (e) accrued and unpaid
interest and fees under the European Facility, (f) accrued and unpaid interest
and fees under the German Facility and (g) accrued and unpaid interest and fees
under the Chinese Credit Facility, ratably among the Lenders, the L/C Issuer,
Bank of America (Singapore Branch) (or its Affiliates), Bank of America
(Thailand Branch) (or its Affiliates), Bank of America (Australian Branch) (or
its Affiliates) and Bank of America Merrill Lynch International Limited (or its
Affiliates) in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements, (d) Cash Collateralize that portion of
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
(e) payment of the unpaid principal of the Singapore Facility, (f) payment of
the unpaid principal amount of the Thai Facility, (g) payment of the unpaid
principal amount of the Australian Facility, (h) payment of the unpaid principal
amount of the European Facility, (i) payment of the unpaid principal amount of
the German Facility and (j) payment of the unpaid principal amount of the
Chinese Credit Facility; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

124

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 



ADMINISTRATIVE AGENT

 

(a)            Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

(b)            Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

125

--------------------------------------------------------------------------------

 

 

(c)            Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)     shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

126

--------------------------------------------------------------------------------

 

 

(e)           Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

(f)            Resignation of Administrative Agent.

 

(i)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(ii)     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

(iii)     With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Company
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

127

--------------------------------------------------------------------------------

 

 

(iv)     Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment by the
Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

(g)           Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

128

--------------------------------------------------------------------------------

 

 

(h)           No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

(i)            Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

(ii)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

(j)            Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuer irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

(i)      to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event or (iii) as approved in accordance with
Section 11.01;

 

(ii)     to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

 

129

--------------------------------------------------------------------------------

 

 

(iii)     to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(k)           Secured Cash Management Agreements and Secured Hedge Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.

 

(l)            Appointment of Company.

 

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and,
subject to the limitations in Section 2.16(c) with respect to any Designated
Borrower, each Loan Party shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Company shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Company on behalf of each of the Loan Parties.

 

130

--------------------------------------------------------------------------------

 

 

(m)          ERISA Matters.

 

(i)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(ii)     In addition, unless subclause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
Loan Party, that:

 

(i)      neither the Administrative Agent nor the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

131

--------------------------------------------------------------------------------

 

 

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)      no fee or other compensation is being paid directly to the
Administrative Agent or the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(iii)     The Administrative Agent and the Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 



MISCELLANEOUS

 

(a)            Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

 

(i)       no such amendment, waiver or consent shall:

 

(i)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default is not considered an
extension or increase in Commitments of any Lender);

 

132

--------------------------------------------------------------------------------

 

 

(ii)     postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(iv)     change Section 9.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender;

 

(v)      change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender;

 

(vi)     release all or substantially all of the Collateral without the written
consent of each Lender, other than any release of Collateral by the
Administrative Agent on real property and personal property that is subject to
the Tax Abatement Transaction;

 

(vii)    release the Company (from its obligations as a Borrower or as a
Guarantor hereunder) without the consent of each Lender or any Designated
Borrower without the consent of each Lender except in connection with the
termination of a Designated Borrower’s status as such under Section 2.16, or,
except in connection with a transaction permitted under Section 8.04 or Section
8.05, all or substantially all of the Guarantors without the written consent of
each Lender except to the extent such release is permitted pursuant to Section
10.10 (in which case such release may be made by the Administrative Agent acting
alone);

 

(viii)    amend Section 1.08, the Lender consent requirement of Section 2.16(b)
or the definition of “Alternative Currency”, “LIBOR Quoted Currency” or
“Non-LIBOR Quoted Currency” without the written consent of each Lender directly
affected thereby;

 

(ix)       change Section 2.06 in a manner that would alter the application of
the reduction of Commitments set forth therein without the written consent of
each Lender affected thereby;

 

(ii)     unless also signed by the L/C Issuer, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

 

(iii)     unless also signed by the Swing Line Lenders, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lenders under this
Agreement; and

 

(iv)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

133

--------------------------------------------------------------------------------

 

 

provided, however, that notwithstanding anything to the contrary herein, (i) any
Fee Letter and any Auto Borrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (A) the Commitments of such Defaulting Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender, (iii) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrowers and the Lenders affected thereby to amend the definition of
“Alternative Currency”, “LIBOR Quoted Currency”, “Non-LIBOR Quoted Currency” or
“Eurocurrency Rate” solely to add additional currency options and the applicable
interest rate with respect thereto, in each case solely to the extent permitted
pursuant to Section 1.08.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

134

--------------------------------------------------------------------------------

 

 

(b)           Notices; Effectiveness; Electronic Communications.

 

(i)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to any Loan Party, the Administrative Agent, the L/C Issuer or any
Swing Line Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(ii)     if to any other Lender, to the address, facsimile number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(ii)     Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail address and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lenders, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(iii)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials or any
other Information through the Internet or any telecommunications, electronic or
other information transmission systems.

 

135

--------------------------------------------------------------------------------

 

 

(iv)     Change of Address, Etc. Each Loan Party, the Administrative Agent, the
L/C Issuer and each Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to each Loan Party, the Administrative Agent, the L/C Issuer
and each Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender.

 

(v)      Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Notices of Loan Prepayment, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

(c)           No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

136

--------------------------------------------------------------------------------

 

 

(d)           Expenses; Indemnity; Damage Waiver.

 

(i)     Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and actual fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the actual and reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(ii)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and actual out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any Subsidiary, or any Environmental Liability related in any way to the Company
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

137

--------------------------------------------------------------------------------

 

 

(iii)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or any
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or any Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(iv)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(v)      Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

 

(vi)     Survival. The agreements in this Section and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and any Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

(e)           Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

138

--------------------------------------------------------------------------------

 

 

(f)            Successors and Assigns.

 

(i)      Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(ii)      Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitments and Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)        Minimum Amounts.

 

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to any Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Multicurrency Revolving Commitment (and the related Multicurrency Revolving
Loans thereunder) and its Term Loan Commitments and the outstanding amount of
its Term Loans on a non-pro rata basis;

 

139

--------------------------------------------------------------------------------

 

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

 

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility subject to such assignment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) a Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and

 

the consent of the L/C Issuer and the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Multicurrency Revolving Loans and Multicurrency Revolving
Commitments.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 (which, in any
event, shall not be payable or reimbursed by the Company or any of its
Subsidiaries); provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)      No Assignment to Certain Persons. No such assignment shall be made (A)
to any Borrower or any Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

 

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

140

--------------------------------------------------------------------------------

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(iii)     Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(iv)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

141

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
reasonable expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(v)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
Governmental Authority; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(vi)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Multicurrency Revolving Commitment and
Multicurrency Revolving Loans pursuant to subsection (b) above, Bank of America
may, (i) upon thirty (30) days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Company, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

142

--------------------------------------------------------------------------------

 

 

(vii)     Luxembourg. Each Luxembourg Loan Party hereby expressly accepts,
agrees and confirms, and each other party hereto hereby expressly agrees, for
the purpose of article 1278 et s. and 1281 of the Luxembourg Civil Code, that
upon the assignment, transfer and/or novation by a Lender all or any of its
rights or obligations under the Loan Documents, any security and guarantees
created under the Loan Documents (including under any Collateral Document) shall
be preserved for the benefit of any assignee or transferee.

 

(g)           Treatment of Certain Information; Confidentiality.

 

(i)     Treatment of Confidential Information. Each of the Administrative Agent,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below) and not to use it for any purpose other than in
connection with the credit facilities established hereunder, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and not to use it except as provided herein), (b)
to the extent required or requested by any regulatory authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.19 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating any
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company or
any Subsidiary of any Borrower, which source is not, to the actual knowledge of
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
known to be prohibited from disclosing such Information to such Person by a
contractual, legal or fiduciary obligation to the Company, the Administrative
Agent, any Lender or the L/C Issuer. For purposes of this Section, “Information”
means all information received from the Company or any Subsidiary relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(ii)     Non-Public Information. Each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning a Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

143

--------------------------------------------------------------------------------

 

 

(h)           Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

(i)            Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

(j)            Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

144

--------------------------------------------------------------------------------

 

 

(k)           Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

(l)            Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the applicable Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

(m)          Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(i)      the Company shall have paid (or caused the applicable Designated
Borrower to pay) to the Administrative Agent the assignment fee (if any)
specified in Section 11.06(b);

 

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (or the applicable Designated Borrower) (in the case of all other
amounts);

 

145

--------------------------------------------------------------------------------

 

 

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)     such assignment does not conflict with applicable Laws; and

 

(v)      in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

(n)           Governing Law; Jurisdiction; Etc.

 

(i)      GOVERNING LAW.   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(ii)     SUBMISSION TO JURISDICTION.    EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against ANY OTHER Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than THE COURTS OF
THE STATE OF GEORGIA SITTING IN FULTON COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
GEORGIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

(iii)    WAIVER OF VENUE.     EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

146

--------------------------------------------------------------------------------

 

 

(iv)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(o)           Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(p)           No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent any Arranger nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Arranger or any Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

(q)            Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Loan Document or any other document executed in connection herewith
(including assignments, amendments or other modifications, Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, the L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format.

 

147

--------------------------------------------------------------------------------

 

 

(r)            Subordination of Intercompany Indebtedness.

 

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests after
the occurrence and during the continuance of any Default, any such obligation or
indebtedness shall be enforced and performance received by the Subordinating
Loan Party as trustee for the holders of the Obligations and the proceeds
thereof shall be paid over to the holders of the Obligations on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement or any other Loan Document.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to any
such obligations and indebtedness, provided that in the event that any Loan
Party receives any payment of any such obligations and indebtedness at a time
when such payment is prohibited by this Section, such payment shall be held by
such Loan Party, in trust for the benefit of, and shall be paid forthwith over
and delivered, upon written request, to the Administrative Agent.

 

(s)           USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

(t)            Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

148

--------------------------------------------------------------------------------

 

 

(u)           Certain Representations of the Arranger and the Lenders.

 

(a)     Each Australian Borrower represents and warrants as of the Restatement
Date that (i) each potential offeree who received an invitation to become a
Lender under this Agreement (as disclosed to it by MLPFS) is not known or
suspected by any Australian Borrower to be an Offshore Associate of that
Australian Borrower or an Associate of any of the other invitees, and (ii) it
will immediately advise MLPFS if the potential offerees (disclosed to it by
MLPFS) are known or suspected by it to be an Offshore Associate of any
Australian Borrower or are known to be an Associate of any other such offeree.

 

(b)     Each Lender which is an original signatory hereto as at the Signing Date
as a result of accepting an invitation by the Arrangers hereby represents and
warrants to the Australian Borrowers that (i) at the time it received such
invitation it was carrying on a business of providing finance, or investing or
dealing in securities, in the course of operating in financial markets and (ii)
it is not an Offshore Associate of any Australian Borrower.

 

(c)     Each Lender agrees to provide and cause any Arranger that is an
Affiliate of such Lender to provide to the Australian Borrowers, upon the
reasonable request of any Australian Borrower (and at the cost of the requesting
Australian Borrower), factual information about such Lender or such Arranger, as
applicable, or take such other action as any Australian Borrower reasonably
requires, as such Australian Borrower considers reasonably necessary to
demonstrate that the exemption from Australian Withholding Tax under section
128F of the Income Tax Assessment Act 1936 of the Commonwealth of Australia has
been complied with in relation to this Agreement other than where to do so
would, in the opinion of such Lender, involve a breach of law, regulation or
duty of confidentiality owed to any person.

 

(v)           Amendment and Restatement.

 

The parties hereto agree that, on the Restatement Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (a) the Existing Facility Agreement shall be deemed to be
amended and restated in its entirety pursuant to this Agreement, (b) the
Collateral Documents (giving effect to any amendments thereto) and the Liens
created thereunder in favor of Bank of America as Administrative Agent and
securing the Obligations (as defined in the Existing Facility Agreement), shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed, (c) all Obligations (as defined in the Existing Facility Agreement)
under the Existing Facility Agreement shall be deemed to be Obligations
outstanding hereunder and this Agreement shall not constitute a novation of such
Obligations or any of the rights, duties and obligations of the parties
hereunder and (d) all references in the other Loan Documents to the Existing
Facility Agreement shall be deemed to refer without further amendment to this
Agreement. The parties hereto further acknowledge and agree that this Agreement
constitutes an amendment to the Existing Facility Agreement made under and in
accordance with the terms of Section 11.01 of the Existing Facility Agreement.

 

149

--------------------------------------------------------------------------------

 

 

(w)          Acknowledgement and Consent to Bail-In of EEA Financial
Institution.

 

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(i)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

(ii)      the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[END]

 

150

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

1. Multicurrency Revolving Loans

 

 

 

Lenders

Multicurrency Revolving

Commitment

Applicable Percentage of Multicurrency

Revolving Commitments

  Bank of America, N.A.

 

$62,500,000.00

20.833333333%

  JPMorgan Chase Bank, N.A.

 

$36,562,500.00

12.187500000%

  PNC Bank, National Association

 

$32,812,500.00

10.937500000%

  Regions Bank

 

$32,812,500.00

10.937500000%

  MUFG Union Bank, N.A.

 

$23,437,500.00

7.812500000%

  Branch Banking and Trust Company

 

$23,437,500.00

7.812500000%

  SunTrust Bank

 

$23,437,500.00

7.812500000%

  TD Bank, N.A.

 

$23,437,500.00

7.812500000%

  U.S. Bank National Association

 

$12,500,000.00

4.166666667%

  Barclays Bank PLC

 

$7,812,500.00

2.604166667%

  Synovus Bank

 

$6,250,000.00

2.083333333%

  Citibank, N.A.

 

$15,000,000.00

5.000000000%

  Total:

$300,000,000.00

100.000000000%

 

151

--------------------------------------------------------------------------------

 

 

2. Term Loan A-1.

 

 

 

Lenders

Term Loan A-1 Commitment

Applicable Percentage of Term Loan

A-1 Commitments

  Bank of America, N.A.

 

$30,910,966.72

19.022133366%

  JPMorgan Chase Bank, N.A.

 

$18,082,915.53

11.127948018%

  PNC Bank, National Association

 

$19,961,695.10

12.284120062%

  Regions Bank

 

$19,961,695.10

12.284120062%

  MUFG Union Bank, N.A.

 

$14,258,353.64

8.774371471%

  Branch Banking and Trust Company

 

$14,258,353.64

8.774371471%

  SunTrust Bank

 

$14,258,353.64

8.774371471%

  TD Bank, N.A.

 

$14,258,353.64

8.774371471%

  U.S. Bank National Association

 

$7,604,455.27

4.679664782%

  Barclays Bank PLC

 

$4,752,784.55

2.924790492%

  Synovus Bank

 

$4,192,073.17

2.579737335%

  Citibank, N.A.

 

--

--

  Total:

$162,500,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

 

3. Term Loan A-2.

 

 

 

Lenders

Term Loan A-2 Commitment

Applicable Percentage of Term Loan

A-2 Commitments

  Bank of America, N.A.

 

$70,477,004.13

19.022133368%

  JPMorgan Chase Bank, N.A.

 

$41,229,047.41

11.127948019%

  PNC Bank, National Association

 

$45,512,664.82

12.284120059%

  Regions Bank

 

$45,512,664.82

12.284120059%

  MUFG Union Bank, N.A.

 

$32,509,046.30

8.774371471%

  Branch Banking and Trust Company

 

$32,509,046.30

8.774371471%

  SunTrust Bank

 

$32,509,046.30

8.774371471%

  TD Bank, N.A.

 

$32,509,046.30

8.774371471%

  U.S. Bank National Association

 

$17,338,158.02

4.679664783%

  Barclays Bank PLC

 

$10,836,348.77

2.924790491%

  Synovus Bank

 

$9,557,926.83

2.579737336%

  Citibank, N.A.

 

--

--

  Total:

$370,500,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

 

4. Term Loan A-3

 

 

 

Lenders

Term Loan A-3 Commitment

Applicable Percentage of Term Loan

A-3 Commitments

  Bank of America, N.A.

 

€11,715,509.40

19.525849000%

  JPMorgan Chase Bank, N.A.

 

€6,853,572.99

11.422621650%

  PNC Bank, National Association

 

€7,565,645.83

12.609409717%

  Regions Bank

 

€7,565,645.83

12.609409717%

  MUFG Union Bank, N.A.

 

€5,404,032.73

9.006721217%

  Branch Banking and Trust Company

 

€5,404,032.73

9.006721217%

  SunTrust Bank

 

€5,404,032.73

9.006721217%

  TD Bank, N.A.

 

€5,404,032.73

9.006721217%

  U.S. Bank National Association

 

€2,882,150.79

4.803584650%

  Barclays Bank PLC

 

€1,801,344.24

3.002240400%

  Synovus Bank

 

--

--

  Citibank, N.A.

 

--

--

  Total:

€60,000,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

 

5. Term Loan A-4

 

 

 

Lenders

Term Loan A-4 Commitment

Applicable Percentage of Term Loan

A-4 Commitments

  Bank of America, N.A.

 

A$18,927,444.79

63.091482633%

  JPMorgan Chase Bank, N.A.

 

A$11,072,555.21

36.908517367%

  PNC Bank, National Association

 

--

--

  Regions Bank

 

--

--

  MUFG Union Bank, N.A.

 

--

--

  Branch Banking and Trust Company

 

--

--

  SunTrust Bank

 

--

--

  TD Bank, N.A.

 

--

--

  U.S. Bank National Association

 

--

--

  Barclays Bank PLC

 

--

--

  Synovus Bank

 

--

--

  Citibank, N.A.

 

--

--

  Total:

A$30,000,000.00

100.000000000%

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.01

 

[FORM OF] ADMINISTRATIVE QUESTIONNAIRE

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.02

 

[FORM OF] NOTICE OF LOAN PREPAYMENT          

 

TO: Bank of America, N.A., as Administrative Agent    

RE:

Second Amended and Restated Syndicated Facility Agreement dated as of [__],
20181 (as amended, modified, supplemented, increased and extended from time to
time, the “Facility Agreement”) among Interface, Inc., a Georgia corporation
(the “Company”), the Designated Borrowers identified therein, the Guarantors
identified therein, the Lenders identified therein and Bank of America, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Facility Agreement.

    DATE:  [Date]

         

 

The undersigned Borrower hereby notifies the Administrative Agent that on
_____________2 pursuant to the terms of Section 2.05(a) of the Facility
Agreement, such Borrower intends to prepay the following Loans as more
specifically set forth below:

 

☐           Voluntary prepayment of [Multicurrency Revolving Loans] [the Term
Loan [A-1][A-2][A-3][A-4]] [[Domestic][Australian][European] Swing Line Loans]3
in the following amount(s):

 

☐           Eurocurrency Rate Loans: $                                       4

Applicable Interest Period:                                         

 

☐           Base Rate Loans: $                                        5

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

________________________________

1 Administrative Agent to insert date that is the Restatement Date.

2 Specify date of such prepayment.

3 Any prepayment of Swing Line Loans shall be in a minimum principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).

4 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $250,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

5 Any prepayment of Base Rate Loans (other than Swing Line Loans) shall be in a
principal amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
(or if less, the entire principal amount thereof outstanding).

 

 

--------------------------------------------------------------------------------

 

 

 

[Applicable Borrower]

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.02

 

[FORM OF] LOAN NOTICE

 

Date: ___________, 20___

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

The undersigned hereby requests (select one):

 

☐  A Borrowing of [the Term Loan [A-1][A-2][A-3][A-4]] [a Multicurrency
Revolving Loan]

 

☐  A conversion or continuation of [the Term Loan [A-1][A-2][A-3][A-4]] [a
Multicurrency Revolving Loan]

 

1. On                                                                           
(a Business Day).     2. In the amount of [$]                                  .
    3. In the following currency: ________________________.     4. Comprised of
                                                                               
                     .   [Type of Loan requested]     5. For Eurocurrency Rate
Loans: with an Interest Period of             months.    

6.

On behalf of ____________________________ [insert name of applicable Designated
Borrower].

 

 

The Borrowing, if any, requested herein complies with Section 2.01(b), (c), (d)
or (e), as applicable, or the proviso to the first sentence of Section 2.01(a),
as applicable, of the Facility Agreement, [subject to the proviso in Section
5(f) of the Restatement Agreement in the case of any Loans made on the
Restatement Date]1. The Company hereby represents and warrants that each of the
conditions set forth in Section 5.02 of the Facility Agreement have been
satisfied on and as of the date of such Borrowing, [subject to the Certain Funds
Provision in Section 6 of the Restatement Agreement for any Loans to be made on
the Restatement Date]2.

 

 

INTERFACE, INC., a Georgia corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

_________________________________

1 To be inserted into only Loan Notices for Loans to be made on the Restatement
Date.

2 To be inserted into only Loan Notices for Loans to be made on the Restatement
Date.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.04

 

[FORM OF] swing line loan NOTICE

 

Date: ___________, 20___

To:

[Bank of America, N.A., as Domestic Swing Line Lender]

  [Bank of America, N.A., Australian Branch, as Australian Swing Line Lender]  
[Bank of America Merrill Lynch International Limited, as European Swing Line
Lender]   Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

The undersigned hereby requests a [Domestic] [Australian] [European] Swing Line
Loan:

 

1. On                                                                      (a
Business Day).     2. In the following currency and amount:
__________________________.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a)(i), (ii), or (iii), as
applicable, of the Facility Agreement. The Company hereby represents and
warrants that each of the conditions set forth in Section 5.02 of the Facility
Agreement have been satisfied on and as of the date of such Swing Line
Borrowing.

 

 

[Applicable Borrower]

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.11

 

[FORM OF] NOTE

 

___________, 20___

 

FOR VALUE RECEIVED, [insert name of applicable Borrower] (the “Borrower”) hereby
promises to pay to [__________] or registered assigns (the “Lender”), in
accordance with the provisions of the Facility Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Facility Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Facility Agreement.

 

This Note is one of the Notes referred to in the Facility Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Facility Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Facility Agreement. Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

 

[APPLICABLE BORROWER(S)]

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.16-1

 

[FORM OF] DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

 

Date: ___________, 20___

To:         Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Foreign Subsidiary.

 

The documents required to be delivered to the Administrative Agent under
Section 2.16 of the Facility Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Facility Agreement.

 

The true and correct unique identification number that has been issued to the
Designated Borrower by its jurisdiction of organization and the name of such
jurisdiction are set forth below:

 

Identification Number

Jurisdiction of Organization

       

 

The parties hereto hereby confirm that, with effect from the date of the
Designated Borrower Notice for the Designated Borrower, except as expressly set
forth in the Facility Agreement, the Designated Borrower shall have obligations,
duties and liabilities toward each of the other parties to the Facility
Agreement identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Facility Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Facility Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Facility Agreement, and understand, acknowledge and
agree that neither the Designated Borrower nor the Company on its behalf shall
have any right to request any Loans for its account unless and until the date
five Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.16 of the Facility Agreement.

 

 

--------------------------------------------------------------------------------

 

 

In connection with the foregoing, the Designated Borrower and the Company hereby
agree as follows with the Administrative Agent, for the benefit of the Lenders:

 

1.        The Designated Borrower acknowledges and confirms that it has received
a copy of the Facility Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Facility Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Facility Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule A.

 

2.        The Company confirms that the Facility Agreement is, and upon the
Designated Borrower becoming a party thereto, shall continue to be, in full
force and effect. The parties hereto confirm and agree that immediately upon the
Designated Borrower becoming a Borrower, the term “Obligations,” as used in the
Facility Agreement, shall include all obligations of the Designated Borrower
under the Facility Agreement and under each other Loan Document.

 

3.          Each of the Company and the Designated Borrower agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts as the Administrative Agent may reasonably request in accordance with the
terms and conditions of the Facility Agreement and the other Loan Documents in
order to effect the purposes of this Designated Borrower Request and Assumption
Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Facility Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
GEORGIA.

 

Delivery of an executed counterpart of a signature page of this Designated
Borrower Request and Assumption Agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Designated Borrower Request
and Assumption Agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

 

 

          INTERFACE, INC.,     a Georgia corporation             By:       Name:
    Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2.16-2

 

[FORM OF] DESIGNATED BORROWER NOTICE

 

Date: ___________, 20___

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive [Multicurrency Revolving][Australian Swing Line]1[European Swing
Line]2 Loans for its account on the terms and conditions set forth in the
Facility Agreement.

 

Delivery of an executed counterpart of a signature page of this Designated
Borrower Notice by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Designated Borrower Notice.

 

 

 

BANK OF AMERICA, N.A.,

 

  as Administrative Agent  

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 


___________________________

1 In the case of a Designated Borrower that is an Australian Borrower.

2 In the case of a Designated Borrower that is a Dutch Borrower or Luxembourg
Borrower or is otherwise reasonably acceptable to the European Swing Line
Lender.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.01(e)-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

Pursuant to the provisions of Section 3.01(e)(ii)(3) of the Facility Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable) By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement.

 

[Name of Lender]

 

By:                                                                        
           
Name:
Title:

 

Date: _____________ ____, 20[  ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.01(e)-2

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

Pursuant to the provisions of Section 3.01(e)(ii)(4) of the Facility Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement.

 

[Name of Participant]

 

By:                                                                        
           
Name:
Title:

 

Date: _____________ ____, 20[  ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.01(e)-3

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

Pursuant to the provisions of Section 3.01(e)(ii)(4) of the Facility Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement.

 

[Name of Participant]

 

By:                                                                        
           
Name:
Title:

 

Date: _____________ ____, 20[  ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 3.01(e)-4

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

Pursuant to the provisions of Section 3.01(e)(ii)(4) of the Facility Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Facility Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement.

 

[Name of Lender]

 

By:                                                                        
           
Name:
Title:

 

Date: _____________ ____, 20[  ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.02(b)

 

[form of] COMPLIANCE CERTIFICATE

 

 

 

 

  Check for distribution to PUBLIC and Private side Lenders1

 

 

 

 

 

Financial Statement Date: ___________, _____  

 

To:     Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [___________] of the Company, and that, as such, he/she is
authorized to execute and deliver this compliance certificate (this “Compliance
Certificate”) to the Administrative Agent on the behalf of the Company, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.      The Company has delivered the year-end audited financial statements
required by Section 7.01(a) of the Facility Agreement for the fiscal year of the
Company ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.      The Company has delivered the unaudited financial statements required by
Section 7.01(b) of the Facility Agreement for the fiscal quarter of the Company
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.      The undersigned has reviewed and is familiar with the terms of the
Facility Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Company during the accounting period covered by such financial
statements.

 

_______________________________

1           If this is not checked, this certificate will only be posted to
Private side Lenders.

 

 

--------------------------------------------------------------------------------

 

 

3.      A review of the activities of the Company and the other Loan Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Company and the
other Loan Parties performed and observed all its Obligations under the Loan
Documents, and

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.     The representations and warranties of the Loan Parties contained in
Article VI of the Facility Agreement, and any representations and warranties of
any Loan Party that are contained in any document furnished at any time under or
in connection with the Loan Documents, are true and correct in all material
respects (other than a representation or warranty qualified by materiality or a
Material Adverse Effect, which representation and warranty shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (other than a
representation or warranty qualified by materiality or a Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects) as of such earlier date.

 

5.     The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20___.

 

 

INTERFACE, INC.,

 

  a Georgia corporation  

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 7.12

 

[FORM OF] GUARANTOR JOINDER AGREEMENT

 

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [__________],
20[___] is by and between [__________], a [__________] (the “New Subsidiary”),
and Bank of America, N.A., in its capacity as Administrative Agent under the
Second Amended and Restated Syndicated Facility Agreement dated as of [__], 2018
(as amended, modified, supplemented, increased or otherwise modified in writing
from time to time, the “Facility Agreement”) by and among Interface, Inc., a
Georgia corporation (the “Company”), the Designated Borrowers identified
therein, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent. Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Facility Agreement.

 

The Loan Parties are required by Section 7.12 of the Facility Agreement to cause
the New Subsidiary to become a “Guarantor”. Accordingly, the New Subsidiary
hereby agrees with the Administrative Agent as follows:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Facility Agreement and a “Guarantor” for all purposes of the Facility
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Facility Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Facility Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the Administrative Agent, each Lender and each other holder of the
Obligations, as provided in Article IV of the Facility Agreement, as primary
obligor and not as surety, the prompt payment and performance of the Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and an “Obligor” for all purposes of the Security
Agreement, and shall have all the obligations of an Obligor thereunder as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 2, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations (as defined in the Security
Agreement), the New Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations, a continuing security
interest in, and a right of set off against any and all right, title and
interest of the New Subsidiary in and to the Collateral (as such term is defined
in Section 2 of the Security Agreement) of the New Subsidiary.

 

3.       The New Subsidiary hereby represents and warrants to the Administrative
Agent that:

 

(i)       Set forth on Schedule 1 is a list of all real property located in the
United States that is owned or leased by the New Subsidiary as of the date
hereof.

 

(ii)     Set forth on Schedule 2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

 

(iii)     The exact legal name and state of organization of the New Subsidiary
is as set forth on the signature pages hereto.

 

 

--------------------------------------------------------------------------------

 

 

(iv)     Except as set forth on Schedule 3, the New Subsidiary has not during
the five years preceding the date hereof (i) changed its legal name, (ii)
changed its state of formation, or (iii) been party to a merger, consolidation
or other change in structure.

 

(v)     Set forth on Schedule 4 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by the New Subsidiary as of the date hereof.

 

(vi)     As of the Effective Date, the New Subsidiary has no Commercial Tort
Claims seeking damages in excess of $250,000 other than as set forth on Schedule
5.

 

4.        The address of the New Subsidiary for purposes of all notices and
other communications is the address set forth for the Company on Schedule 11.02
to the Facility Agreement.

 

5.        The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Facility Agreement.

 

6.        This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

7.        THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

 

[SIGNATURE PAGES FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

_____________________________

 

 

Name:

 

  Title:           Acknowledged and accepted:          

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

  By: _____________________________     Name:   Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 9.03

 

[FORM OF] SECURED PARTY DESIGNATION NOTICE

 

To:         Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Syndicated
Facility Agreement dated as of [__], 2018 (as amended, modified, supplemented,
increased and extended from time to time, the “Facility Agreement”) among
Interface, Inc., a Georgia corporation (the “Company”), the Designated Borrowers
identified therein, the Guarantors identified therein, the Lenders identified
therein and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Facility Agreement.

 

[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Facility Agreement, that the Secured Party
meets the requirements of a [Cash Management Bank] [Hedge Bank] under the terms
of the Facility Agreement and is a [Cash Management Bank] [Hedge Bank] under the
Facility Agreement and the other Loan Documents.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

 

 

 

[_______________________],

 

  as a [Cash Management Bank] [Hedge Bank]  

 

 

 

 

 

By:

 

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 11.06(b)

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Amended and Restated Syndicated Facility Agreement identified below (as amended,
restated, extended, supplemented, increased or otherwise modified in writing
from time to time, the “Facility Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Facility Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Facility Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Facility Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:  ______________________________          
______________________________     [Assignor [is] [is not] a Defaulting Lender]
      2. Assignee[s]: ______________________________          
______________________________     [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]       3. Company:  Interface,
Inc., a Georgia corporation       4. Administrative Agent: Bank of America, N.A.

 

 

--------------------------------------------------------------------------------

 

 

5. Facility Agreement: Second Amended and Restated Syndicated Facility Agreement
dated as of [__], 2018 among the Company, the Designated Borrowers identified
therein, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent           6. Assigned Interest[s]:    

      

 

 

 

 

 

Assignor[s]

 

 

 

 

 

Assignee[s]

 

 

 

Multicurrency

Revolving

Commitment

Assigned

Aggregate

Amount of

Multicurrency

Revolving

Commitments

for all Lenders

Amount of

Multicurrency

Revolving

Commitments

Assigned

Percentage

Assigned of

Multicurrency

Revolving

Commitments1

 

 

CUSIP

Number

                 

____________

$________________

$_________

____________%

     

____________

$________________

$_________

____________%

     

____________

$________________

$_________

____________%

 

 

 

 

 

 

 

Assignor[s]

 

 

 

 

 

Assignee[s]

 

 

 

Term Loan [A-1]

[A-2][A-3][A-4]

Commitment

Assigned

Aggregate

Amount of

Term Loan [A-1][A-2]

[A-3][A-4]

Commitments

for all Lenders

Amount of

Term Loan [A-1]

[A-2][A-3][A-4] Commitments

Assigned

Percentage

Assigned of

Term Loan [A-1]

[A-2][A-3][A-4]

Commitments2

 

 

CUSIP

Number

                 

____________

$________________

$_________

____________%

     

____________

$________________

$_________

____________%

     

____________

$________________

$_________

____________%

 

 

[7. Trade Date:          __________________]3           Effective Date:
__________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]  

     

 

___________________________

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

        [NAME OF ASSIGNOR]  

 

 

 

 

 

By:

________________________________

 

 

Name:

 

  Title:           ASSIGNEE[S]           [NAME OF ASSIGNEE]          

 

By:

________________________________

 

  Name:     Title:  

 

 

[Consented to and]17 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                              

Name:

Title:

 

[Consented to:]18

 

[BANK OF AMERICA, N.A., as L/C Issuer and Domestic Swing Line Lender]

 

By:                                                              

Name:

Title:

 

[BANK OF AMERICA, N.A., AUSTRALIAN BRANCH), as Australian Swing Line Lender]

 

By:                                                               

Name:

Title:

 

[BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, as European Swing Line
Lender]

 

By:                                                              

Name:

Title:

 

__________________________

17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lenders, L/C Issuer) is required by the terms of the Credit
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

[INTERFACE, INC., a Georgia corporation]

 

By:                                                    
                           

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Facility Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Facility Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Facility Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Facility Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Facility Agreement as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Facility
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
7.01(a) or (b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Facility Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

 

--------------------------------------------------------------------------------

 

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS Assignment and
Assumption AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.

 

 

--------------------------------------------------------------------------------

 

 

Annex II

 

Form of Security Agreement

 

See attached.

 

 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of [__], 201819 among the parties identified as
“Obligors” on the signature pages hereto and such other parties that may become
Obligors hereunder after the date hereof (each individually an “Obligor” and
collectively the “Obligors”), and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations (defined below).

 

RECITALS

 

WHEREAS, pursuant to the Second Amended and Restated Syndicated Facility
Agreement dated of even date herewith (as amended, modified, supplemented,
increased, extended and restated from time to time, the “Facility Agreement”)
among Interface, Inc., a Georgia corporation (the “Company”), the Designated
Borrowers identified therein, the Guarantors identified therein, the Lenders
identified therein and the Administrative Agent, and the Lenders have agreed to
make Loans and the L/C Issuer has agreed to issue Letters of Credit upon the
terms and subject to the conditions set forth therein; and

 

WHEREAS, this Agreement is required by the terms of the Facility Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.         Definitions.

 

(a)      Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Facility Agreement, and the following
terms which are defined in the Uniform Commercial Code in effect from time to
time in the State of Georgia except as such terms may be used in connection with
the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply (the “UCC”): Accession, Account,
Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Money, Proceeds, Securities Account, Security
Entitlement, Security, Software, Supporting Obligation and Tangible Chattel
Paper.

 

(b)      In addition, the following terms shall have the meanings set forth
below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.

 

 

_______________________

19 To be dated the Restatement Date.

 

 

--------------------------------------------------------------------------------

 

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

 

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary that is owned by such
Obligor and (ii) 65% (or such greater percentage that, due to a change in an
applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Material Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Material Foreign Subsidiary that is owned
directly by such Obligor, including the Equity Interests of the Subsidiaries
owned by such Obligor as set forth on Schedule 1 hereto, in each case together
with the certificates (or other agreements or instruments), if any, representing
such Equity Interests, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

 

(1)     all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2)     in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

 

“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all reasonable out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the Obligations, including the actual fees,
charges and disbursements of counsel.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2

--------------------------------------------------------------------------------

 

 

2.      Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all Money; (c) all Chattel Paper; (d) those certain Commercial
Tort Claims set forth on Schedule 2 hereto; (e) all Copyrights; (f) all
Copyright Licenses; (g) all Deposit Accounts; (h) all Documents; (i) all
Equipment; (j) all Fixtures; (k) all General Intangibles; (l) all Instruments;
(m) all Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights;
(p) all Patents; (q) all Patent Licenses; (r) all Pledged Equity; (s) all
Software; (t) all Supporting Obligations; (u) all Trademarks; (v) all Trademark
Licenses; and (w) all Accessions and all Proceeds of any and all of the
foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to any Excluded Property
and the term “Collateral” shall be limited accordingly.

 

The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3.        Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:

 

(a)     Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Obligor
(other than Permitted Liens).

 

(b)     Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent's security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments. With
respect to any Collateral consisting of a Deposit Account, Security Entitlement
or held in a Securities Account, upon execution and delivery by the applicable
Obligor, the applicable Securities Intermediary and the Administrative Agent of
an agreement granting control to the Administrative Agent over such Collateral,
the Administrative Agent shall have a valid and perfected, first priority
security interest in such Collateral, it being understood that no such control
agreement is required to be executed or delivered by any Obligor except as
provided in Section 4(a).

 

(c)     Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.

 

3

--------------------------------------------------------------------------------

 

 

(d)     Equipment and Inventory. With respect to any Equipment and/or Inventory
of an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment or Inventory in transit with common carriers
and (iii) Equipment and Inventory in the possession or control of a
warehouseman, bailee or any third party agent or processor of such Obligor with
a value, when taken together with Equipment and Inventory of all other Obligors
in the possession or control of warehousemen, bailees, agents or processors, not
in excess of $2,500,000, unless the Obligors have complied with Section 4(c). No
Inventory of an Obligor is held by a Person other than an Obligor pursuant to
consignment, sale or return, sale on approval or similar arrangement.

 

(e)     Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights, warrants, options or other rights
to purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Pledged Equity, except to the
extent expressly permitted under the Loan Documents.

 

(f)     No Other Equity Interests, Instruments, Etc. No Obligor owns any
certificated Equity Interests in any Subsidiary that are required to be pledged
and delivered to the Administrative Agent hereunder other than as set forth on
Schedule 1 hereto, and all such certificated Equity Interests have been
delivered to the Administrative Agent.

 

(g)     Partnership and Limited Liability Company Interests. Except as
previously disclosed to the Administrative Agent in writing, none of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

(h)     Contracts; Agreements; Licenses. The Obligors have no material
contracts, agreements or licenses constituting Collateral which, by their terms
(after giving effect any provisions of the UCC, any other applicable Law
(including Debtor Relief Laws) or principles of equity), or as a matter of law,
prevent the granting of a security interest therein or a collateral assignment
thereof.

 

(i)      Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made, no consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder, member or creditor of such Obligor), is required for (A) the grant
by such Obligor of the security interest in the Collateral granted hereby or for
the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest (to the extent such security
interest can be perfected by filing under the UCC, the granting of control (to
the extent required under Section 4(a) hereof) or by filing an appropriate
notice with the United States Patent and Trademark Office or the United States
Copyright Office) or (C) the exercise by the Administrative Agent or the holders
of the Secured Obligations of the rights and remedies provided for in this
Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(j)     Commercial Tort Claims. No Obligor has any Commercial Tort Claims
seeking damages in excess of $250,000 in any individual instance other than as
set forth on Schedule 2 hereto.

 

4.       Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full (other than
(x) contingent indemnification or reimbursement obligations for which no claim
has been asserted, (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made and (z) Letters of Credit as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been made
or that have been Cash Collateralized in the amount of the Minimum Collateral
Amount) and the Revolving Commitments have expired or been terminated, such
Obligor shall:

 

(a)      Instruments/Chattel Paper/Pledged Equity/Control.

 

(i)     If any amount in excess of $250,000 in any individual instance payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, or if any property constituting
Collateral shall be stored or shipped subject to a Document, ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Obligor at all times or, if requested by the Administrative Agent to
perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the
Administrative Agent. Such Obligor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent's security interest in
such Tangible Chattel Paper.

 

(ii)     Deliver to the Administrative Agent promptly upon the receipt thereof
by or on behalf of an Obligor, all certificates and instruments constituting
Pledged Equity. Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Obligor
for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a) hereto.

 

(iii)     Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper, provided that the obligation in this clause
(a)(iii) with respect to Deposit Accounts shall only apply during the
continuance of an Event of Default.

 

5

--------------------------------------------------------------------------------

 

 

(b)     Filing of Financing Statements, Notices, etc. Each Obligor shall execute
and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests in the Collateral granted hereunder, including (A) such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, (B) with regard to Copyrights, a Notice of Grant of
Security Interest in Copyrights in the form of Exhibit 4(c)(i), (C) with regard
to Patents, a Notice of Grant of Security Interest in Patents for filing with
the United States Patent and Trademark Office in the form of Exhibit 4(c)(ii)
hereto and (D) with regard to Trademarks, a Notice of Grant of Security Interest
in Trademarks for filing with the United States Patent and Trademark Office in
the form of Exhibit 4(c)(iii) hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder in respect of the Collateral.
Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor's attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent's reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) and the
Revolving Commitments have expired or been terminated. Each Obligor hereby
agrees that a carbon, photographic or other reproduction of this Agreement or
any such financing statement is sufficient for filing as a financing statement
by the Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.

 

(c)     Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a
value in excess of $2,500,000 is at any time in the possession or control of a
warehouseman, bailee or any agent or processor of such Obligor and the
Administrative Agent so requests (i) notify such Person in writing of the
Administrative Agent's security interest therein, (ii) instruct such Person to
hold all such Collateral for the Administrative Agent's account and subject to
the Administrative Agent's instructions and (iii) use commercially reasonable
efforts to obtain a written acknowledgment from such Person that it is holding
such Collateral for the benefit of the Administrative Agent.

 

(d)     Commercial Tort Claims. (i) Promptly forward to the Administrative Agent
an updated Schedule 2 listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $250,000 in any individual instance
and (ii) execute and deliver such statements, documents and notices and do and
cause to be done all such things as may be reasonably required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent's security interest in any Commercial Tort
Claims initiated by or in favor of any Obligor.

 

(e)     Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property (unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property), except to the extent that the value of
such personal property in the aggregate for all such personal property of all
Obligors so affixed or made into real property does not exceed $2,500,000.

 

6

--------------------------------------------------------------------------------

 

 

(f)     Issuance or Acquisition of Equity Interests in Partnership or Limited
Liability Company. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

 

5.     Authorization to File Financing Statements. Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).

 

6.     Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein, the Administrative Agent may, at its sole option
and in its sole discretion, perform the same and in so doing may expend such
sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien (other than a Permitted Lien), expenditures made in defending
against any adverse claim and all other expenditures which the Administrative
Agent may reasonably make for the protection of the security hereof or which may
be compelled to make by operation of Law. All such sums and amounts so expended
shall be repayable by the Obligors on a joint and several basis promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

7

--------------------------------------------------------------------------------

 

 

7.        Remedies.

 

(a)     General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the Obligors hereby waives to the fullest extent permitted
by Law, at any place and time or times, sell and deliver any or all Collateral
held by or for it at public or private sale (which in the case of a private sale
of Pledged Equity, shall be to a restricted group of purchasers who will be
obligated to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof), at any exchange or broker's board or elsewhere, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent's compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Obligors in accordance
with the notice provisions of Section 11.02 of the Facility Agreement at least
10 days before the time of sale or other event giving rise to the requirement of
such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Obligor further acknowledges and agrees that any offer to
sell any Pledged Equity which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such securities. The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
applicable Law, any holder of Secured Obligations may be a purchaser at any such
sale. To the extent permitted by applicable Law, each of the Obligors hereby
waives all of its rights of redemption with respect to any such sale. Subject to
the provisions of applicable Law, the Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

 

(b)     Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor's
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor's customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent's security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent's
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Secured Obligations in
the Accounts. Each Obligor acknowledges and agrees that the Proceeds of its
Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions hereof shall be solely for the Administrative Agent's own
convenience and that such Obligor shall not have any right, title or interest in
such Accounts or in any such other amounts except as expressly provided herein.
Neither the Administrative Agent nor the holders of the Secured Obligations
shall have any liability or responsibility to any Obligor for acceptance of a
check, draft or other order for payment of money bearing the legend “payment in
full” or words of similar import or any other restrictive legend or endorsement
or be responsible for determining the correctness of any remittance.
Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications, (ii) upon the Administrative Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others reasonably satisfactory to the Administrative Agent
to furnish to the Administrative Agent reports showing reconciliations, aging
and test verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent's satisfaction the existence, amount and terms of any Accounts.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.

 

(d)     Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(e)     Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Agreement, any other Loan Document, any other document relating to
the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their breach in bad faith, gross negligence or willful misconduct
hereunder. The rights and remedies of the Administrative Agent and the holders
of the Secured Obligations under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
holders of the Secured Obligations may have.

 

(f)     Retention of Collateral. In addition to the rights and remedies
hereunder, during the continuation of an Event of Default, the Administrative
Agent may, in compliance with Sections 9-620 and 9-621 of the UCC and otherwise
complying with the requirements of applicable Law of the relevant jurisdiction,
accept or retain all or any portion of the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

9

--------------------------------------------------------------------------------

 

 

(g)     Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the reasonable out-of-pocket
costs of collection and the actual fees, charges and disbursements of counsel.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto. Notwithstanding
any provision to the contrary contained herein, in any other of the Loan
Documents or in any other documents relating to the Secured Obligations, the
obligations of each Obligor under the Facility Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any other applicable Debtor Relief
Law (including any comparable provisions of any applicable state Law).

 

8.        Rights of the Administrative Agent.

 

(a)     Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Obligor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:

 

(i)      to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

 

(ii)     to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

(iv)    receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

 

(v)      sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

 

(vi)      adjust and settle claims under any insurance policy relating thereto;

 

(vii)     execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Agreement and in order
to fully consummate all of the transactions contemplated therein;

 

(viii)     institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

 

(ix)       to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

10

--------------------------------------------------------------------------------

 

 

(x)        to exchange any of the Pledged Equity or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Equity with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

 

(xi)       to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

 

(xii)      to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(xiii)     to direct any parties liable for any payment in connection with any
of the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(xiv)     to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

 

(xv)      do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full (other than (x) contingent indemnification or
reimbursement obligations for which no claim has been asserted, (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made and (z) Letters of
Credit as to which other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made or that have been
Cash Collateralized in the amount of the Minimum Collateral Amount) and the
Revolving Commitments have expired or been terminated. The Administrative Agent
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct. This
power of attorney is conferred on the Administrative Agent solely to protect,
preserve and realize upon its security interest in the Collateral.

 

(b)     Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Secured Obligations to a successor Administrative
Agent appointed in accordance with the Facility Agreement, and such successor
shall be entitled to all of the rights and remedies of the Administrative Agent
under this Agreement in relation thereto.

 

(c)     The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale.

 

11

--------------------------------------------------------------------------------

 

 

(d)      Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.

 

(e)       Voting and Payment Rights in Respect of the Pledged Equity.

 

(i)     So long as no Event of Default shall have occurred and be continuing,
each Obligor may (A) exercise any and all voting and other consensual rights
pertaining to the Pledged Equity of such Obligor or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Facility
Agreement and (B) receive and retain any and all dividends (other than stock
dividends and other dividends constituting Collateral which are addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Facility Agreement; and

 

(ii)     During the continuance of an Event of Default, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of an Obligor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Collateral such dividends, principal
and interest payments, and (C) all dividends, principal and interest payments
which are received by an Obligor contrary to the provisions of clause (ii)(B)
above shall be received in trust for the benefit of the Administrative Agent,
shall be segregated from other property or funds of such Obligor, and shall be
forthwith paid over to the Administrative Agent as Collateral in the exact form
received, to be held by the Administrative Agent as Collateral and as further
collateral security for the Secured Obligations.

 

12

--------------------------------------------------------------------------------

 

 

(f)      Releases of Collateral. (i) If any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor in a transaction permitted
by the Facility Agreement, then the Administrative Agent, at the request and
sole expense of such Obligor, shall promptly execute and deliver to such Obligor
all releases and other documents, and take such other action, reasonably
necessary for the release of the Liens created hereby or by any other Collateral
Document on such Collateral. (ii) The Administrative Agent may release any of
the Pledged Equity from this Agreement or may substitute any of the Pledged
Equity for other Pledged Equity without altering, varying or diminishing in any
way the force, effect, lien, pledge or security interest of this Agreement as to
any Pledged Equity not expressly released or substituted, and this Agreement
shall continue as a first priority lien on all Pledged Equity not expressly
released or substituted.

 

9.       Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Facility Agreement, any payments in respect of
the Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 9.03 of the Facility Agreement.

 

10.      Continuing Agreement. This Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any holder of
the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any Debtor Relief Law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable out-of-pocket costs
and expenses (including without limitation any reasonable and actual legal fees
and disbursements) incurred by the Administrative Agent or any holder of the
Secured Obligations in defending and enforcing such reinstatement shall be
deemed to be included as a part of the Secured Obligations.

 

11.     Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Facility Agreement;
provided that any update or revision to Schedule 2 hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Facility Agreement.

 

12.      Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.

 

13.      Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Facility Agreement.

 

14.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

15.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

16.      Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Facility Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

13

--------------------------------------------------------------------------------

 

 

17.    Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.     Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Loan Documents, any other documents relating to the Secured
Obligations, or the transactions contemplated herein and therein.

 

19.     Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Agreement, under any of the other Loan Documents or under any other document
relating to the Secured Obligations.

 

20.     Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement. Immediately upon such
execution and delivery of such Guarantor Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Guarantor Joinder Agreement.

 

21.      Consent of Issuers of Pledged Equity.     Each Obligor that is the
issuer of any of the Pledged Equity acknowledges, consents and agrees to the
grant of the security interests in such Pledged Equity by the applicable
Obligors pursuant to this Agreement, together with all rights accompanying such
security interest as provided by this Agreement and applicable law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.

 

22.      Amendment and Restatement. This Agreement amends and restates the
Amended and Restated Security and Pledge Agreement dated as of August 8, 2017
among the Obligors party thereto and the Administrative Agent (the “Existing
Security Agreement”). The parties hereto expressly acknowledge that it is not
their intention that this Agreement constitute a novation of any of the
obligations, covenants or agreements contained in the Existing Security
Agreement, but rather constitute a modification thereof or supplement thereto
pursuant to the terms contained herein. The Existing Security Agreement, in each
case as amended, modified or supplemented hereby, shall be deemed to be
continuing agreements among the parties thereto, and all Liens created under,
pursuant to or in connection with the Existing Security Agreement shall remain
in full force and effect, each in accordance with its terms (as amended,
modified or supplemented by this Agreement).

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Second Amended and
Restated Security and Pledge Agreement to be duly executed and delivered as of
the date first above written.

 

OBLIGORS: INTERFACE, INC., a Georgia corporation       By:                     
                                          Name:   Title:       FLOR, INC., a
Georgia corporation   INTERFACE AMERICAS, INC., a Georgia corporation  
INTERFACEFLOR, LLC, a Georgia limited liability company   INTERFACE OVERSEAS
HOLDINGS, INC., a Georgia corporation   INTERFACESERVICES, INC., a Georgia
corporation  

RE: SOURCE AMERICAS ENTERPRISES, INC., a Georgia corporation

      By:                                                                Name:  
Title:       INTERFACE AMERICAS HOLDINGS, LLC, a Georgia limited liability
company       By:     Interface, Inc., its Manager      
By:                                                                Name:  
Title:       INTERFACE REAL ESTATE HOLDINGS, LLC, a Georgia limited liability
company       By:     Interface, Inc., its Manager      
By:                                                                Name:  
Title:

     

[SIGNATURE PAGES FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                             

Name:

Title:

 

2

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

PLEDGED EQUITY

 

Obligor

Name of Subsidiary

Jurisdiction

Number of Shares

Stock

Certificate Number

Ownership

Percentage

Pledged

Interface, Inc.

Interface Americas Holdings, LLC

GA

1

1

100%

Interface, Inc.

Interface Leasing, Inc.

GA

1,000

2

100%

Interface, Inc.

Interface Overseas Holdings, Inc.

GA

1,008

11

100%

Interface, Inc.

Interface Yarns, Inc.

GA

1,000

3

100%

Interface Overseas Holdings, Inc.

Interface Eurasia Holdings S.à r.l.

Luxembourg

560,059 (ordinary shares)

 

104,157,300 (convertible preferred equity certificates)

N/A

65%

Re: Source Americas Enterprises, Inc.

Quaker City International, Inc.

PA

1,000

5

100%

Interface Americas Holdings, LLC

FLOR, Inc.

GA

1,000

1

100%

Interface Americas Holdings, LLC

Interface Americas, Inc.

GA

1,000

1

100%

Interface Americas Holdings, LLC

lnterfaceFLOR, LLC

GA

1

1

100%

Interface Americas Holdings, LLC

Interface Real Estate Holdings, LLC

GA

1

N/A

100%

Interface Americas Holdings, LLC (formerly known as Interface Americas Holdings,
LLC)

Re: Source Americas Enterprises, Inc.

GA

1,000

5

100%

InterfaceFLOR, LLC

lnterfaceSERVICES, Inc.

GA

1,000

1

100%

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(a)

 

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

 

the following equity interests of _____________________, a ____________:

 

No. of Shares                                                                   
                                          Certificate No.

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

 

_______________________________

 

 

 

 

 

 

By:

_______________________________

 

 

Name:

 

  Title:  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
copyrights and copyright applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.

 

 

Very truly yours,

 

        __________________________________     [Obligor]  

 

 

 

 

 

 

 

 

 

By:

_______________________________

 

 

Name:

 

  Title:  

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                             

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
patents and patent applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.

 

 

Very truly yours,

 

        __________________________________     [Obligor]  

 

 

 

 

 

 

 

 

 

By:

_______________________________

 

 

Name:

 

  Title:  

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                             

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Second Amended and Restated Security and
Pledge Agreement dated as of [_____], 2018 (as the same may be amended,
modified, supplemented, increased, extended and restated from time to time, the
“Agreement”) by and among the Obligors party thereto (each an “Obligor”) and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Obligor has granted a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to the
trademarks and trademark applications set forth on Schedule 1 hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.

 

 

Very truly yours,

 

        __________________________________     [Obligor]  

 

 

 

 

 

 

 

 

 

By:

_______________________________

 

 

Name:

 

  Title:  

 

Acknowledged and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                             

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

Annex III

 

Form of Legal Opinion

 

See attached.

 

 

--------------------------------------------------------------------------------

 

 

Annex IV

 

Form of Solvency Certificate

 

[_______________], 2018

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5 of the First
Restatement Agreement (the “Restatement Agreement”) dated as of July 19, 2018 by
and among Interface, Inc., a Georgia corporation (the “Company”), the Designated
Borrowers identified on the signature pages thereto, the Guarantors identified
on the signature pages thereto, the Lenders identified on the signature pages
thereto, Bank of America, N.A., in its capacity as Administrative Agent, L/C
Issuer and Domestic Swing Line Lender, Bank of America, N.A. (Australia Branch),
as Australian Swing Line Lender and Bank of America Merrill Lynch International
Limited, as European Swing Line Lender. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Restatement Agreement or, if not defined therein, the Amended Facility
Agreement (as defined in the Restatement Agreement).

 

I, [______________], the Chief Financial Officer of the Company, in that
capacity only and not in my individual capacity, do hereby certify on behalf of
the Company that as of the date hereof, both prior to and after giving effect to
the consummation of the Transactions:

 

1.     The sum of the liabilities (including contingent liabilities) of the
Company and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the assets of the Company and its Subsidiaries,
on a consolidated basis.

 

2.      The present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Company and its Subsidiaries as they become absolute and
matured.

 

3.      The capital of the Company and its Subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as conducted on
the date hereof.

 

4.      The Company and its Subsidiaries, on a consolidated basis, have not,
giving effect to the Transactions, incurred debts or other liabilities,
including current obligations, beyond their ability to pay such debts or other
liabilities as they become due (whether at maturity or otherwise).

 

5.      For purposes of this Certificate, the amount of any contingent liability
has been computed as the amount that, in light of all of the facts and
circumstances known to the undersigned as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

6.      In reaching the conclusions set forth in this Certificate, the
undersigned has (a) reviewed the Restatement Agreement, the Amended Facility
Agreement and other Loan Documents referred to therein, (b) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 5(g) of the Restatement Agreement (the “Financial Statements”) and
(c) made such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
prospects of the Company and its Subsidiaries and hereby confirms that the
Financial Statements were prepared in good faith and, to the best knowledge of
the undersigned, fairly present, in all material respects, the Company’s and its
Subsidiaries’ consolidated financial condition (including, with respect to the
pro forma Financial Statements, the pro forma financial condition giving effect
to the Transactions).

 

 

--------------------------------------------------------------------------------

 

 

7.     The undersigned confirms and acknowledges that the Administrative Agent
and the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Amended Facility Agreement.

 

IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer this day of _____, 2018.

 

 

Interface, INC., a Georgia corporation

 

 

 

 

 

 

By:

_____________________________

 

 

Name:  Bruce A. Hausmann

 

  Title: Chief Financial Officer  

 